Exhibit 10.65

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

COLLABORATION AGREEMENT

THIS COLLABORATION AGREEMENT (the “Agreement”) is made and entered into as of
December 11, 2008 (the “Execution Date”) by and between EXELIXIS, INC., a
Delaware corporation having its principal place of business at 170 Harbor Way,
P.O. Box 511, South San Francisco, California 94083-0511 (“Exelixis”), and
BRISTOL-MYERS SQUIBB COMPANY, a Delaware corporation headquartered at 345 Park
Avenue, New York, New York, 10154 (“BMS”). Exelixis and BMS are sometimes
referred to herein individually as a “Party” and collectively as the “Parties”.

RECITALS

A. BMS is a multinational health care company that has expertise and capability
in researching, developing and marketing human pharmaceuticals.

B. Exelixis is a biotechnology company that has technology and expertise
relating to the discovery and development of therapeutics that modulate signal
transduction pathways involved in oncology and other disease areas.

C. BMS and Exelixis desire to establish a collaboration to apply such Exelixis
technology and expertise to the development and commercialization of novel
therapeutic and prophylactic products.

NOW, THEREFORE, the Parties agree as follows:

 

1. DEFINITIONS

Capitalized terms used in this Agreement (other than the headings of the
Sections or Articles) have the following meanings set forth in this Article 1,
or, if not listed in this Article 1, the meanings as designated in the text of
this Agreement.

1.1 “Affiliate” means, with respect to a particular Party, a person,
corporation, partnership, or other entity that controls, is controlled by or is
under common control with such Party. For the purposes of the definition in this
Section 1.1, the word “control” (including, with correlative meaning, the terms
“controlled by” or “under the common control with”) means the actual power,
either directly or indirectly through one (1) or more intermediaries, to direct
or cause the direction of the management and policies of such entity, whether by
the ownership of at least fifty percent (50%) of the voting stock of such
entity, by contract or otherwise.

1.2 “Allowable Expenses” means those expenses that are specifically attributable
to a Co-Developed Product in the U.S. and that consist of: [ * ].

1.3 “ANDA” means an Abbreviated New Drug Application submitted to the FDA in
conformance with applicable laws and regulations, or the foreign equivalent of
any such application in any other country.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.4 “Appealable Matter” means any dispute between the Parties (or their
respective designees or Committees representatives) concerning: (a) whether the
[ * ] have or may [ * ] have [ * ] the [ * ] of any [ * ]; (b) [ * ] have or may
[ * ] have a [ * ] the [ * ] of any [ * ]. For clarity, any dispute regarding
whether [ * ] shall be an Appealable Matter.

1.5 “Approved Plan” means, with respect to a Product, any one or more of the
Global Development Plans, each Annual Development Plan, the Global
Commercialization Strategy, and the U.S. Commercialization Plan, in each case as
adopted or approved under the terms of this Agreement.

1.6 “BMS Licensed Know-How” means all Information (other than Patents)
Controlled by BMS and its Affiliates, including Information Controlled jointly
with Exelixis, as of the Effective Date or during the term of the Agreement
that: (a) covers a Collaboration Compound, a composition containing a
Collaboration Compound, a formulation containing a Collaboration Compound, or
the manufacture or use of a Collaboration Compound; and (b) is [ * ] for
Exelixis to exercise the rights licensed to it under the Agreement or to perform
its obligations to the Collaboration under the Agreement.

1.7 “BMS Licensed Patents” means all Patents Controlled by BMS and its
Affiliates, including Patents Controlled jointly with Exelixis, as of the
Effective Date or during the term of this Agreement that: (a) cover a
Collaboration Compound, a composition containing a Collaboration Compound, a
formulation containing a Collaboration Compound, or the manufacture or use of a
Collaboration Compound; and (b) are [ * ] for Exelixis to exercise the rights
licensed to it under the Agreement or to perform its obligations to the
Collaboration under the Agreement.

1.8 “Change of Control” means any transaction in which a Party: (a) sells,
conveys or otherwise disposes of all or substantially all of its property or
business; or (b)(i) merges, consolidates with, or is acquired by any other
Person (other than a wholly-owned subsidiary of such Party); or (ii) effects any
other transaction or series of transactions; in each case of clause (i) or (ii),
such that the stockholders of such Party immediately prior thereto, in the
aggregate, no longer own, directly or indirectly, beneficially or legally, at
least fifty percent (50%) of the outstanding voting securities or capital stock
of the surviving Person following the closing of such merger, consolidation,
other transaction or series of transactions. As used in this Section 1.8,
“Person” means any corporation, firm, partnership or other legal entity.

1.9 “Clinical Costs” means the costs incurred by a Party or for its account,
during the term and pursuant to this Agreement, in connection with clinical
studies of a Co-Developed Product in the Co-Development Territory, including the
following: (a) the preparation for, and conduct of, clinical trials (except for
related Manufacturing Costs otherwise included in Development Costs); (b) data
collection and analysis, and report writing; (c) clinical laboratory work; and
(d) the preparation for, and conduct of, clinical pharmacology studies
(including ADME studies, food-effect studies, hepatic interference studies, QT
assessments, bioequivalence studies, and drug-drug interaction studies). The
Clinical Costs shall exclude costs incurred in connection with [ * ].

1.10 “Co-Developed Product” shall mean an XL184 Product that is not a
Royalty-Bearing Product.

 

2

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.11 “Co-Development Territory” shall mean [ * ].

1.12 “Collaboration” means the collaborative development and commercialization
program between the Parties that is contemplated by this Agreement.

1.13 “Collaboration Compounds” means: (a) XL184; and (b) XL281.

1.14 “Commercial Costs” means the [ * ] costs that are [ * ] the sales,
marketing and education relating to a Co-Developed Product in the U.S.,
including: (a) activities directed to the advertising and marketing of such
Product; (b) professional education (to the extent not performed by sales
representatives), including launch meetings; (c) costs of advertising, public
relations and medical education agencies; (d) peer-to-peer activities, such as
continuing medical education, grand rounds, and lunch and dinner meetings;
(e) speaker programs, including the training of such speakers; (f) grants to
support continuing medical education or research (excluding Clinical Costs);
(g) development, publication and dissemination of publications relating to such
Product; (h) developing, obtaining and providing training packages of such
Product, promotional literature, promotional materials and other selling
materials; (i) developing and performing market research; (j) conducting
symposia and opinion leader development activities; (k) development
reimbursement programs; (l) developing information and data specifically
intended for national accounts, managed care organizations and group purchasing
organizations; (m) [ * ] incurred in connection with [ * ], to the extent
provided therein; (n) direct expenses relating to selling by non-Affiliate Third
Parties; (o) costs of transporting, housing and maintaining sales
representatives for training; (p) conducting Phase IIIB Clinical Trials and/or
Phase IV Clinical Trials; (q) administration, operation and maintenance of the
sales force that promotes such Product in the U.S., sales bulletins and other
communications, sales meetings, specialty sales forces, consultants, call
reporting and other monitoring/tracking costs, district and regional sales
management, home office personnel who support the sales force; and (r) costs
associated with Medical Education Activities, and other ancillary services to
the foregoing (to the extent not otherwise falling within subsections 1.14(a)
through (q). Commercial Costs shall include costs of such activities that are
undertaken at any time during the term of this Agreement (including prior to the
initial Regulatory Approval of such Product in the U.S.).

1.15 “Commercialize” means to promote, market, distribute, sell (and offer for
sale or contract to sell) or provide product support for a Product, including by
way of example: (a) detailing and other promotional activities in support of a
Product; (b) advertising and public relations in support of a Product, including
market research, development and distribution of selling, advertising and
promotional materials, field literature, direct-to-consumer advertising
campaigns, media/journal advertising, and exhibiting at seminars and
conventions; (c) developing reimbursement programs and information and data
specifically intended for national accounts, managed care organizations,
governmental agencies (e.g., federal, state and local), and other group
purchasing organizations, including pull-through activities; (d) co-promotion
activities not included in the above; (e) conducting Medical Education
Activities and journal advertising; and (f) [ * ]. For clarity,
“Commercializing” and “Commercialization” have a correlative meaning.

1.16 “Committee” means the JEC, JDC, JCC, or JFC, as the case may be.

1.17 “Committee-Governed Product” means: (a) any [ * ]; (b) any [ * ]; and
(c) any [ * ].

 

3

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.18 “Compendia Listing” means a listing for an indication in the United States
for a Product that is supported by a citation in at least one of the following
authoritative drug reference books: (a) the American Society of Health-System
Pharmacists’ American Hospital Formulary Service (AHFS), or (b) the U.S.
Pharmacopoeia Drug Information, or in another similar authoritative drug
reference book that is relied on by Third Party payors in authorizing
reimbursement for such Product for such indication.

1.19 “Controlled” means, with respect to any compound, material, Information or
intellectual property right, that the Party owns or has a license to such
compound, material, Information or intellectual property right and has the
ability to grant to the other Party access, a license or a sublicense (as
applicable) to such compound, material, Information or intellectual property
right as provided for herein without violating the terms of any agreement or
other arrangements with any Third Party existing at the time such Party would be
first required hereunder to grant the other Party such access, license or
sublicense.

1.20 “Co-Promotion Product” means a Co-Developed Product for which Exelixis has
exercised its option to Co-Promote in the U.S. as set forth in Section 5.4.

1.21 “Core Program” shall mean, with respect to a Product, [ * ] for which any [
* ] or any [ * ] first [ * ] for an indication other than medullary thyroid
cancer with respect to such Product.

1.22 “Development” means, with respect to a Product, those activities, including
research, pre-clinical development activities, clinical trials, supporting
manufacturing activities and related regulatory activities, that are [ * ] to:
(a) obtain the approval by the applicable Regulatory Authorities of the Drug
Approval Application with respect to such Product in the applicable regulatory
jurisdiction, whether alone or for use together, or in combination, with another
active agent or pharmaceutical product; (b) maintain such approvals; or
(c) obtain or maintain Compendia Listings with respect to such Product. To avoid
confusion, Development does not include the conduct of Phase IIIB Clinical
Trials or Phase IV Clinical Trials. For clarity, “Co-Develop”, “Develop” and
“Developing” have a correlative meaning.

1.23 “Development Costs” means the costs incurred by a Party or for its account,
during the term and pursuant to this Agreement, that are specifically
identifiable (or reasonably allocable) to the Development of a Co-Developed
Product in the Co-Development Territory and that are directed to achieving or
maintaining Regulatory Approval of such Co-Developed Product in the
Co-Development Territory. The Development Costs shall include amounts that a
Party pays to Third Parties involved in the Development of a Co-Developed
Product ([ * ]), and all internal costs incurred by a Party in connection with
the Development of such Co-Developed Product. Development Costs include the
following: (a) preclinical costs such as toxicology and formulation development,
test method development, delivery system development, stability testing and
statistical analysis; (b) Clinical Costs; (c) expenses related to adverse event
reporting; (d) Manufacturing Costs for a Co-Developed Product for use in
preclinical and clinical activities including the manufacture, purchase or
packaging of comparators or placebo for use in clinical trials (with the
manufacturing costs for comparators or placebo to be determined in the same
manner as

 

4

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Manufacturing Costs are determined for any Product, and with the manufacturing
costs for active pharmaceutical ingredients used in combination with a Product
to be included at the cost of the Party providing such active pharmaceutical
ingredient, without additional mark-up), as well as the direct costs and
expenses of disposal of drugs and other supplies used in such Clinical Trials
and any associated release testing and QA/QC development costs; (e) [ * ]
incurred in connection with [ * ], to the extent provided therein; and
(f) development of the Manufacturing process for a Co-Developed Product
(including with respect to any excipients or any active pharmaceutical
ingredient included in such Co-Developed Products) and related scale-up,
manufacturing process validation, manufacturing process improvements, and
qualification and validation of Third Party contract manufacturers;
(g) regulatory expenses relating to Development activities for the purpose of
obtaining Regulatory Approval for an indication for a Co-Developed Product;
(h) costs of real property rented specifically for Development activities (to
the extent actually used); and (i) other out-of pocket development expenses
including, without limitation institutional and advisory review boards,
investigator meetings, quality of life studies, epidemiology and outcomes
research.

1.24 “Diligent Efforts” means the carrying out of obligations or tasks in a
sustained manner consistent with the commercially reasonable efforts a Party
devotes to a product or a research, development or marketing project of similar
market potential, profit potential or strategic value resulting from its own
research efforts. Diligent Efforts requires that the Party: (a) [ * ], (b) [ *
], and (c) [ * ] with respect to such [ * ].

1.25 “Distribution Costs” means, with respect to a Co-Developed Product for any
period, [ * ] of such Product during such period to cover the internal costs and
out of pocket costs incurred by the Parties and all of their Affiliates in
connection with the distribution of such Product to a Third Party in the U.S.,
including: (i) handling and transportation to fulfill orders (excluding such
costs, if any, treated as a deduction in the definition of Net Sales);
(ii) customer services, including order entry, billing and adjustments, inquiry
and credit and collection; and (iii) direct cost of storage and distribution of
the Product.

1.26 “Dollars” or “$” means the legal tender of the United States.

1.27 “Drug Approval Application” or “DAA” means: (a) in the United States, an
NDA (or a supplemental NDA for following indications), and (b) in any other
country or regulatory jurisdiction, an equivalent application for regulatory
approval required before commercial sale or use of a Product (or with respect to
a subsequent indication) in such country or regulatory jurisdiction.

1.28 “EMEA” means [ * ] commercial territory, consisting of the following
countries and regions: [ * ]. The EMEA also includes: (a) [ * ]; and (b) exports
from [ * ] not separately identified in the list. For clarity, the specific list
of countries and regions may change to align with any corresponding [ * ].

1.29 “EU” means the European Union, as its membership may be altered from time
to time, and any successor thereto. The member countries of the European Union
as of the Execution Date are Austria, Belgium, Bulgaria, Cyprus, Czech Republic,
Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy,
Latvia, Lithuania, Luxembourg, Malta, The Netherlands, Poland, Portugal,
Romania, Slovakia, Slovenia, Spain, Sweden, and the United Kingdom.

 

5

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.30 “Executive Officers” means: (a) in the case of Exelixis, the President and
Chief Executive Officer of Exelixis; and (b) in the case of BMS, either: (i) [ *
]; or (ii) the [ * ].

1.31 “Exelixis Clinical Trials” means: (a) On-going Exelixis Trials; and (b) New
Exelixis Trials.

1.32 “Exelixis Existing Patents” means all: (a) patents included in Exelixis
Licensed Patents that: (i) exist as of the Effective Date, or (ii) that are
substitutions, extensions, registrations, confirmations, reissues,
re-examinations, supplementary protection certificates, confirmation patents,
patents of additions, renewals or any like filings of the patents described in
subsection (a)(i) or the patents issuing from the applications described in
subsection (b); (b) pending applications included in Exelixis Licensed Patents
that: (i) exist as of the Effective Date; or (ii) that are continuations,
divisions or continuations-in-part of those patents or applications described in
subsection (a) or subsection (b)(i), as well as all patents issuing therefrom;
and (c) any international counterparts, and counterparts in any country, to
clauses (a) and (b) above.

1.33 “Exelixis Licensed Know-How” means all Information (other than Patents)
Controlled by Exelixis and its Affiliates, including Information Controlled
jointly with BMS, as of the Effective Date or during the term of this Agreement
that: (a) covers a Collaboration Compound, a composition containing a
Collaboration Compound, a formulation containing a Collaboration Compound, or
the manufacture or use of a Collaboration Compound; and (b) is [ * ] for BMS to
exercise the rights licensed to it under the Agreement or to perform its
obligations to the Collaboration under the Agreement.

1.34 “Exelixis Licensed Patents” means all Patents Controlled by Exelixis and
its Affiliates, including Patents Controlled jointly with BMS, as of the
Effective Date or during the term of this Agreement that: (a) cover a
Collaboration Compound, a composition containing a Collaboration Compound, a
formulation containing a Collaboration Compound, or the manufacture or use of a
Collaboration Compound; and (b) are [ * ] for BMS to exercise the rights
licensed to it under the Agreement or to perform its obligations to the
Collaboration under the Agreement.

1.35 “FDA” means the U.S. Food and Drug Administration, and any successor
thereto.

1.36 “FTE” means the equivalent of the work of one (1) employee full time for
one (1) year consisting of a total of [ * ] hours per year (or such other number
as may be agreed to by the JFC) directly related to the Development or
Commercialization of any Co-Developed Product, or any other activities
contemplated under this Agreement. Any individual who devotes less than [ * ]
hours per year (or such other number as may be agreed by the JFC) shall be
treated as an FTE on a pro-rata basis upon the actual number of hours worked
divided by [ * ] (or such other number as may be agreed by the JFC). Unless
modified by the JFC, the [ * ] figure shall be used without regard to the
Parties’ own internal definition of the number of hours that comprises an FTE.

1.37 “GAAP” means U.S. generally accepted accounting principles, consistently
applied.

1.38 “[ * ]” means, with respect to a particular Product in a country, [ * ]
such Product ([ * ]; and (b) is [ * ] or otherwise).

 

6

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.39 “HSR Act” means the U.S. Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended from time to time, and the rules, regulations, guidance and
requirements promulgated thereunder as may be in effect from time to time.

1.40 “Identified Target(s)” means, with respect to a Collaboration Compound, the
set of one or more biological targets (as applicable) identified on Exhibit
1.40.

1.41 “IND” means an Investigational New Drug Application submitted to the FDA in
conformance with applicable laws and regulations, or the foreign equivalent of
any such application in any other country.

1.42 “Information” means information, results and data of any type whatsoever,
in any tangible or intangible form whatsoever, including, pre-clinical data,
clinical trial data, databases, practices, methods, techniques, specifications,
formulations, formulae, knowledge, know-how, skill, experience, test data
including pharmacological, biological, chemical, biochemical, toxicological and
clinical test data, analytical and quality control data, stability data, studies
and procedures. For clarity, Information does not include any Patents.

1.43 “Invention” means any and all inventions and improvements thereto, invented
or discovered by or on behalf of a Party (and/or its Affiliates) in the
performance of its obligations, or the exercise of its rights, under this
Agreement.

1.44 “Joint Invention” means any Invention invented or discovered jointly by or
on behalf of the employee(s), contractor(s) or agent(s) of both Parties (and/or
their Affiliates).

1.45 “Knowledge” means, with respect of a Party, the good faith [ * ] facts and
information in the possession of an [ * ] of such Party, or any [ * ] of, or [ *
], such Party or its Affiliates, [ * ] execution of this Agreement. For purposes
of this definition, an “[ * ]” means any person in the [ * ] of a Party.

1.46 “Launch” means, for each Product in each country, the first arm’s-length
sale to a Third Party for use or consumption by the public of such Product in
such country after Regulatory Approval of such Product in such country. A Launch
shall not include any Product sold for use in clinical trials, for research or
for other non-commercial uses, or that is supplied as part of a compassionate
use or similar program.

1.47 “Major European Countries” means France, Germany, Spain, Italy, and the
United Kingdom.

1.48 “Major Territory” means each of the following territories: (a) [ * ].

1.49 “Major Tumor Indication” means one of the following indications: [ * ].

1.50 “Manufacturing” means all activities related to the production,
manufacture, processing, filling, finishing, packaging, labeling, inspection,
receiving, holding and shipping of Collaboration Compounds, Products, or any raw
materials or packaging materials with respect thereto, or any intermediate of
any of the foregoing, including process and cost optimization, process
qualification and validation, commercial manufacture, stability and release
testing, quality assurance and quality control. For clarity, “Manufacture” has a
correlative meaning.

 

7

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.51 “Manufacturing Costs” means costs that relate to a Co-Developed Product
which is: (a) supplied by a Third Party; or (b) manufactured directly by a Party
or its Affiliate, in each case to the extent such costs relate to the
Development of such Product or the Commercialization of such Product in the
U.S., as further described below and as allocated in accordance with GAAP.

For costs in subsection 1.51(a), Manufacturing Costs means: (i) the amount paid
to such a Third Party ([ * ]); plus (ii) the relevant manufacturing Party’s
reasonable direct and identifiable internal costs and out-of-pocket costs,
incurred or accrued (including any prepayments) by the manufacturing Party in
connection with manufacturing process improvements, storage, manufacturing
scale-up, manufacturing site qualification, quality assurance and quality
control (including testing), supply chain management, capital equipment, similar
activities comprising the manufacturing Party’s oversight of the manufacturing
process of the non-Affiliate Third Party, and any non-recoverable value-added
tax or similar tax due for amounts paid to such Third Party.

For costs in subsection 1.51(b), Manufacturing Costs means the “standard cost”
per unit, including variances to standard costs and inventory write-offs. This
standard cost shall include the cost of raw materials, labor, and other direct
and identifiable variable costs incurred or accrued by the manufacturing Party
in connection with the Manufacture of a Co-Developed Product, manufacturing
process improvements, storage, manufacturing scale-up, manufacturing site
qualification, quality assurance and quality control (including testing), supply
chain management, and costs of equipment, plant operations and plant support
services necessary to produce such Co-Developed Product. These costs of plant
operations and support services shall include [ * ] and other similar
activities, including [ * ]. Costs that cannot be identified to a specific
activity supporting manufacturing of a Co-Developed Product, such as charges for
corporate overhead that are not controllable by the Manufacturing plant, shall
be [ * ] from the determination of Manufacturing Cost.

Subject to the preceding paragraph, “standard cost” per unit for purposes of
ongoing cost accounting purposes shall be calculated in accordance with [ * ].
The Parties shall reconcile the standard cost charges and appropriate credit or
payment shall be made to effect such reconciliation as directed by the JFC not
less than annually against the above Manufacturing Cost definition.

The Manufacturing Costs shall include costs of such activities that are
undertaken at any time during the term of this Agreement (including [ * ]). The
Manufacturing Costs for any active pharmaceutical ingredients used in
combination with a Product shall be included at the cost of the Party providing
such active pharmaceutical ingredient, without additional mark-up.

1.52 “Medical Education Activities” means activities designed to ensure or
improve appropriate medical use of, conduct medical education of, or further
research regarding, a Co-Developed Product sold in the U.S., including by way of
example: (a) activities of medical sales liaisons; (b) grants to support
continuing medical education, symposia, or research related to such Product in
the U.S. (excluding Phase IV Clinical Trials and Development activities
conducted for purposes of obtaining an initial Regulatory Approval for an
indication for such Product in the U.S.); (c) development, publication and
dissemination of publications relating to such Product in the U.S., as well as
medical information services provided in response to inquiries communicated via
sales representatives or received by letter, phone call or email; and
(d) conducting advisory board meetings or other consultant programs, the purpose
of which is to obtain advice and feedback related to the Development or
Commercialization of such Product in the U.S.

 

8

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.53 “MMA” means the Medicare Prescription Drug, Improvement and Modernization
Act of 2003, as may be amended from time to time, or any successor legislation
thereto.

1.54 “NDA” means a New Drug Application submitted to the FDA in conformance with
applicable laws and regulations.

1.55 “Net Sales” means the amount invoiced or otherwise billed by BMS, or its
Affiliate or sublicensee, for sales or other commercial disposition of a Product
to a Third Party purchaser, less the following to the extent included in such
billing or otherwise actually allowed or incurred with respect to such sales:
(a) discounts, including cash, trade and quantity discounts, price reduction
programs, retroactive price adjustments with respect to sales of a product,
charge-back payments and rebates granted to managed health care organizations or
to federal, state and local governments (or their respective agencies,
purchasers and reimbursers) or to trade customers, including but not limited to,
wholesalers and chain and pharmacy buying groups; (b) credits or allowances
actually granted upon rejections or returns of Products, including for recalls
or damaged goods; (c) freight, postage, shipping and insurance charges actually
allowed or paid for delivery of Products, to the extent billed; (d) customs
duties, surcharges and other governmental charges incurred in connection with
the exportation or importation of a Product; (e) bad debts relating to sales of
Products that are actually written off by BMS in accordance with GAAP during the
applicable calculation period; (f) costs due to the factoring of receivables;
and (g) taxes, duties or other governmental charges levied on, absorbed or
otherwise imposed on sale of Products, including value-added taxes, or other
governmental charges otherwise measured by the billing amount, when included in
billing, as adjusted for rebates and refunds, but specifically excluding taxes
based on net income of the seller; provided that all of the foregoing deductions
are calculated in accordance with GAAP.

Notwithstanding the foregoing, if any Product is sold under a bundled or
capitated arrangement with other BMS products, then, solely for the purpose of
calculating Net Sales under this Agreement, any discount on such Products sold
under such an arrangement shall be [ * ] for the applicable accounting period.
In case of any dispute as to the applicable [ * ] under the preceding sentence,
the determination of same shall be calculated and certified by [ * ], whose
decision shall be binding.

A sale of a Product is deemed to occur upon invoicing. [ * ].

For sake of clarity and avoidance of doubt, sales by BMS, its Affiliates or
sublicensees of a Product to [ * ]. Any Products [ * ] considered in determining
Net Sales hereunder.

In the event a Product is sold as an end-user product consisting of a
combination of active functional elements or as a combined product and/or
service, Net Sales, for purposes of determining royalty payments on such
Product, shall be calculated by multiplying the Net Sales of the end-user
product and/or service by the fraction A over A+B, in which A is the gross
selling price (in the applicable country) of the Product portion of the end-user
product and/or service when such Product is sold separately during the
applicable accounting period in which the sales of the end-user product were
made, and B is the gross selling price (in the applicable country) of the other
active elements

 

9

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

and/or service, as the case may be, of the end-user product and/or service sold
separately during the accounting period in question. All gross selling prices of
the elements of such end-user product and/or service shall be calculated as the
average gross selling price of the said elements during the applicable
accounting period for which the Net Sales are being calculated. In the event
that, in any country or countries, no separate sale of either such
above-designated Product or such above designated elements of the end-user
product and/or service are made during the accounting period in which the sale
was made or if gross retail selling price for an active functional element,
component or service, as the case may be, cannot be determined for an accounting
period, Net Sales allocable to the Product in each such country shall be
determined by mutual agreement reached in good faith by the Parties prior to the
end of the accounting period in question based on an equitable method of
determining same that takes into account, on a country-by-country basis,
variations in potency, the relative contribution of each active agent, component
or service, as the case may be, in the combination, and relative value to the
end user of each active agent, component or service, as the case may be.
Notwithstanding the foregoing, the Parties agree that, for purposes of this
paragraph, drug delivery vehicles, adjuvants, and excipients shall not be deemed
to be “active ingredients” or “active functional elements”.

1.56 “New Exelixis Trials” means the new or expanded clinical trials that are
described in the Global Development Plan included in a letter agreement, which
the Parties shall enter into and which will be incorporated by reference herein
(the “Letter Agreement”), and any other trials that are designated as New
Exelixis Trials by the JDC.

1.57 “On-Going Exelixis Trials” means the clinical trials that are described in
the Global Development Plan included in the Letter Agreement and that are
on-going as of the Effective Date.

1.58 “Operating Profit (or Loss)” means Net Sales of Co-Developed Products in
the U.S. less Allowable Expenses in the U.S. For sake of clarity, Operating
Profit (or Loss) shall be determined [ * ], and if such terms are used
individually, “Operating Profit” shall mean a positive Operating Profit (or
Loss), and “Operating Loss” shall mean a negative Operating Profit (or Loss).

1.59 “Patent” means all: (a) unexpired letters patent (including inventor’s
certificates and utility models) which have not been held invalid or
unenforceable by a court of competent jurisdiction from which no appeal can be
taken or has been taken within the required time period (and which have not been
admitted to be invalid or unenforceable through reissue, disclaimer or
otherwise, or been abandoned in accordance with or as permitted by the terms of
this Agreement or by mutual written agreement), including any substitution,
extension, registration, confirmation, reissue, re-examination, supplementary
protection certificates, confirmation patents, patent of additions, renewal or
any like filing thereof; (b) pending applications for letters patent which have
not been canceled, withdrawn from consideration, finally determined to be
unallowable by the applicable governmental authority or court for whatever
reason (and from which no appeal is or can be taken), and/or abandoned in
accordance with or as permitted by the terms of this Agreement or by mutual
written consent, including any continuation, division or continuation-in-part
thereof and any provisional or other priority applications; and (c) any
international counterparts, and counterparts in any country, to clauses (a) and
(b) above.

1.60 “Phase I Clinical Trial” means a clinical trial of a Product on sufficient
numbers of normal volunteers and/or patients that is designed to establish that
such Product is safe for its intended use, can be delivered in a dose(s) that is
therapeutically useful, and to support its continued testing in Phase II
Clinical Trials.

 

10

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.61 “Phase II Clinical Trial” means a Phase IIa Clinical Trial or a Phase IIb
Clinical Trial.

1.62 “Phase IIa Clinical Trial” means a controlled clinical trial of a Product
that utilizes the pharmacokinetic and pharmacodynamic information obtained from
one (1) or more previously conducted Phase I Clinical Trial(s) and/or other
Phase IIa Clinical Trial(s) in order to confirm the optimal manner of use of
such Product (dose and dose regimens) and to better determine safety and
efficacy.

1.63 “Phase IIb Clinical Trial” means a clinical trial of a Product on
sufficient numbers of patients that is designed to provide a preliminary
determination of safety and efficacy of such Product in the target patient
population over a range of doses and dose regimens.

1.64 “Phase III Clinical Trial” means a clinical trial of a Product on
sufficient numbers of patients that is designed to establish that such Product
is safe and efficacious for its intended use, and to define warnings,
precautions and adverse reactions that are associated with such Product in the
dosage range to be prescribed, and to support Regulatory Approval of such
Product or label expansion of such Product.

1.65 “Phase IIIb Clinical Trial” means a clinical trial of a Product, initiated
before regulatory approval and is not required for same, but which may provide
data that further defines how and where the drug should be used. A Phase IIIb
Clinical Trial may include epidemiological studies, modeling and
pharmacoeconomic studies, and investigator-sponsored clinical trials that are
approved by the JDC and that otherwise fit the foregoing definition.

1.66 “Phase IV Clinical Trial” means a product support clinical trial of a
Product commenced after receipt of Regulatory Approval in the country where such
trial is conducted. A Phase IV Clinical Trial may include epidemiological
studies, modeling and pharmacoeconomic studies, and investigator-sponsored
clinical trials studying Product that are approved by the JDC and that otherwise
fit the foregoing definition.

1.67 “Product” means any therapeutic or prophylactic product (for use in animals
or humans) that contains or comprises a Collaboration Compound.

1.68 “Program Backups” means, with respect to a Collaboration Compound, any
compounds that: (a) were created by BMS or Exelixis as part of a Backup Program
pursuant to Section 2.12 for such Collaboration Compound; and (b) [ * ] such
Collaboration Compound’s Identified Target(s) [ * ].

1.69 “Registrational Trial” means, with respect to a given Product, either:
(a) a Phase III Clinical Trial with such Product; or (b) a Phase IIb Clinical
Trial that, at the time of commencement, is expected to be the basis for initial
Regulatory Approval of such Product.

 

11

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.70 “Regulatory Approval” means any and all approvals (including Drug Approval
Applications, supplements, amendments, pre- and post-approvals, pricing and
reimbursement approvals), licenses, registrations or authorizations of any
Regulatory Authority, national, supra-national (e.g., the European Commission or
the Council of the EU), regional, state or local regulatory agency, department,
bureau, commission, council or other governmental entity, that are necessary for
the manufacture, distribution, use or sale of a Product in a regulatory
jurisdiction.

1.71 “Regulatory Authority” means the applicable national (e.g., the FDA),
supra-national (e.g., the European Commission or the Council of the EU),
regional, state or local regulatory agency, department, bureau, commission,
council or other governmental entity that, in each case, governs the approval of
a Product in such applicable regulatory jurisdiction.

1.72 “Regulatory Expenses” means costs incurred to prepare product regulatory
submissions and to obtain and maintain Regulatory Approval in the U.S. and to
comply with Regulatory Approvals and requirements of Regulatory Authorities,
including FDA user and other fees, reporting and regulatory affairs activities,
and recalls and withdrawals for a Co-Developed Product, and other than costs for
such Co-Developed Product that are deductible from Net Sales or that are
included as Development Costs.

1.73 “Royalty-Bearing Product” means: (a) any Product containing or comprising
XL281 (but not XL184); or (b) any XL184 Product for which either: (i) an opt-out
has occurred pursuant to Sections 3.9(a), 3.10, or 5.4(d); or (ii) BMS has
converted Exelixis’ right to profit-share pursuant to Section 11.3(b).

1.74 “Royalty Territory” means the world, excluding the U.S.

1.75 “Sole Invention” means any Invention invented or discovered solely by or on
behalf of a Party (or its Affiliate) and its employees, contractors and/or
agents.

1.76 “Target Potency Threshold” means: (a) with respect to XL184, that such
compound [ * ]; and (b) with respect to XL281, that such compound [ * ].

1.77 “Territory” means the world.

1.78 “Third Party” means any entity other than: (a) Exelixis; (b) BMS; or (c) an
Affiliate of either Party.

1.79 “Third Party Royalties” means royalties (in each case only to the extent
allocable to the U.S.) payable to a Third Party in consideration for rights [ *
] for the [ * ] of an XL184 Product (other than a Royalty-Bearing Product
containing or comprising XL184).

1.80 “Trademark Costs” mean the fees and expenses paid to outside counsel and
other Third Parties, direct costs of in-house counsel and filing and maintenance
expenses, incurred in connection with the establishment and maintenance of
rights under trademarks applicable to a Co-Developed Product in the U.S.,
including costs of filing and registration fees, actions to enforce or maintain
a trademark and other proceedings.

1.81 “United States” or “U.S.” means the United States of America, and its
territories, districts and possessions.

 

12

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

1.82 “Valid Claim” means: (a) a claim in an issued Patent that has not:
(i) expired or been canceled; (ii) been declared invalid by an unreversed and
unappealable or unappealed decision of a court or other appropriate body of
competent jurisdiction; (iii) been admitted to be invalid or unenforceable
through reissue, disclaimer or otherwise; or (iv) been abandoned in accordance
with or as permitted by the terms of this Agreement or by mutual written
agreement of the Parties; or (b) a claim under an application for a Patent that
has been pending for [ * ], and, in any case, which has not been canceled,
withdrawn from consideration, finally determined to be unallowable by the
applicable governmental authority or court for whatever reason (and from which
no appeal is or can be taken), or abandoned.

1.83 “XL184” means: (a) the small molecule compound with Exelixis identifier
EXEL-02977184; (b) the small molecule compounds listed on Schedule B of the
Letter Agreement; (c) any Program Backups to EXEL-02977184; and (d) any isomer,
racemate, salt, solvate, hydrate, metabolite, conjugate, ester, or prodrug of
the compound described in subsections 1.83(a), (b) or (c).

1.84 “XL184 Product” means a Product containing or comprising XL184.

1.85 “XL281” means: (a) the small molecule compound with Exelixis identifier
EXEL-03832819; (b) the small molecule compounds listed on Schedule C of the
Letter Agreement; (c) any Program Backups to EXEL-03832819; and (d) any isomer,
racemate, salt, solvate, hydrate, metabolite, conjugate, ester, or prodrug of
the compound described in subsections 1.85(a), (b) or (c).

1.86 “XL281 Product” means a Product containing or comprising XL281.

1.87 “XL880” means: (a) the small molecule compound with Exelixis identifier
EXEL-03052880; (b) the small molecule compounds specifically related to
EXEL-03052880 and licensed by Exelixis to SmithKline Beecham Corporation (doing
business as GlaxoSmithKline, “GSK”) together with EXEL-03052880; and (c) any
isomer, racemate, salt, solvate, hydrate, metabolite, conjugate, ester, or
prodrug of the compound described in subsections 1.87(a) or (b).

 

13

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Additional Definitions

The following table identifies the location of definitions set forth in various
Sections of the Agreement.

 

Definition

   Location (Section)

Alliance Manager

   2.7(a)

[ * ] Cap

   3.8(b)(ii)

[ * ] Deferred Development Costs

   3.8(b)(iii)(2)

Annual Development Plan

   3.2(a)

Backup Program

   2.12(a)

Backup Program Trigger Date

   2.12(b)

Backup Research Plan

   2.12(a)

[ * ]

   [ * ]

BMS Initial Backup Funding

   2.12(d)(i)

Cash Reserves

   3.10

[ * ]

   [ * ]

[ * ]

   [ * ]

Confidential Information

   10.1

Co-Promotion Agreement

   5.4(a)

Co-Promotion Notice

   5.4(b)

Co-Promotion Option

   5.4(a)

Deferral End Point

   3.8(b)(i)

Development Cost Mechanism Amount

   3.8(b)(iii)(1)

Effective Date

   12.6

Exelixis Initial Funding Allocation

   3.8(a)(i)

Global Commercialization Strategy

   5.2(a)

Global Deferred Development Costs

   3.8(b)(iii)(1)

Global Development Plan

   3.1(a)

GSK

   1.87

Indication Opt-Out

   3.9(b)

JAMS

   7.1(b)(i)(3)

Joint Commercialization Committee or JCC

   2.1(a)

Joint Development and Regulatory Committee or JDC

   2.1(a)

Joint Executive Committee or JEC

   2.1(a)

Joint Finance Committee or JFC

   2.1(a)

Letter Agreement

   1.56

Losses

   13.1

[ * ]

   [ * ]

Party Implementation Matter

   2.6(c)(ii)

Party Vote

   2.6(c)(i)

Pharmacovigilance Agreement

   4.7

Product Opt-Out

   3.9(a)(i)

Royalty Bearing Product Development Expenses

   3.11(b)

Royalty Term

   8.10

Sales Threshold

   8.4(b)

[ * ]

   [ * ]

Term

   11.1

U.S. Commercialization Plan

   5.2(a)

Working Group

   2.6(f)

 

14

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

2. MANAGEMENT OF COLLABORATION

2.1 General.

(a) Role of Committees. Subject to Section 2.1(b) and the other terms and
conditions of this Agreement, the Parties shall establish: (i) a joint executive
committee (the “Joint Executive Committee” or “JEC”) that will oversee the
Collaboration and facilitate communications between the Parties with respect to
the Development, Regulatory Approval, and Commercialization of
Committee-Governed Products hereunder; and (ii) three (3) specialized joint
committees consisting of one to focus on each of the following areas arising out
of the Collaboration: (A) Development and Regulatory Approval and other
regulatory matters (such committee, the “Joint Development and Regulatory
Committee” or “JDC”); (B) Commercialization (such committee, the “Joint
Commercialization Committee” or “JCC”); and (C) financial issues (such
committee, the “Joint Finance Committee” or “JFC”). Each Committee shall have
the responsibilities and authority allocated to it in this Article 2 and
elsewhere in this Agreement. It is contemplated that: (X) all significant
matters (other than Party Implementation Matters, as defined in
Section 2.6(c)(ii)) relating to the pre-clinical and clinical Development of
Committee-Governed Products and the Commercialization of Co-Developed Products,
in each case under this Agreement will be addressed by the applicable first-tier
Committees (i.e., the JDC, the JCC, or the JFC) and, if appropriate, by the JEC,
as contemplated by Section 2.6(c); and (Y) the Parties’ respective activities
under this Agreement (including Party Implementation Matters) will be reported
to the relevant Committees in a reasonable and appropriate level of detail. Each
of the JDC, JCC, and the JFC shall provide, on a [ * ] basis (unless otherwise
requested by the JEC), updates on its activities and achievements to the JEC for
review and comment. The Parties intend that their respective organizations will
work together to assure the success of the Collaboration.

(b) Limitations on the Authority of Committees. Notwithstanding the Committee
structure established pursuant to Section 2.1(a) to oversee the Collaboration,
each Party shall retain the rights, powers and discretion granted to it under
this Agreement, and no such rights, powers, or discretion shall be delegated to
or vested in a Committee unless such delegation or vesting of rights is
expressly provided for in this Agreement or the Parties expressly so agree in
writing. Without limiting the generality of the foregoing, no Committee shall
have any authority or jurisdiction to: (i) amend, modify, or waive compliance
with this Agreement, any of which shall require mutual written agreement of the
Parties; (ii) interpret this Agreement, or determine whether or not a Party has
met its diligence or other obligations under the Agreement or whether or not a
breach of this Agreement has occurred; (iii) require Exelixis to [ * ] (other
than [ * ], [ * ] that are carried out in accordance with the [ * ], and any [ *
] obligations with respect to [ * ] that are set forth in the applicable [ * ])
without Exelixis’ express written consent ([ * ]); (iv) require Exelixis to [ *
] (other than [ * ], [ * ] that are carried out in accordance with [ * ], and
any [ * ] with respect to [ * ] that are set forth in the applicable [ * ])
without Exelixis’ express written consent (which [ * ]); (v) require BMS to [ *
] (other than [ * ]) without BMS’ express written consent (which [ * ]);
(vi) make any decision on any matter that this Agreement expressly states is an
option or election to be made by a Party; (vii) make any retroactive updates,
amendments and modifications to, or waivers of provisions of, a Clinical Plan,
an Annual Clinical Plan or an Approved Plan, any which shall require the mutual
agreement of the Parties; and (viii) such other matters as are reserved to the
consent, approval, agreement or other decision-making authority of one or both
Parties in this

 

15

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Agreement and that are not required by this Agreement to be considered by one or
more Committees prior to the exercise of such consent, approval or other
decision-making authority. For clarity, a Party’s right to cast a deciding vote
on a matter in a Committee pursuant to Article 2 shall not, in and of itself,
subject such matter to the preceding sentence. Notwithstanding the foregoing,
neither Party shall be restricted from bringing before any appropriate Committee
for discussion any matter relating to the Collaboration that it believes
warrants discussion between the Parties through the Committees, provided that
the consideration of any such matter by any Committee shall not infringe or
limit the exercise of a Party’s right of consent or approval or other
decision-making authority granted to it by this Agreement nor shall any such
consideration, as contemplated by this sentence, subject any such right of
consent or approval or other decision-making authority to any dispute resolution
mechanism provided for in Section 2.6(c) or Article 14 or elsewhere in this
Agreement.

(c) Discontinuation of Participation on a Committee. Each Committee shall
continue to exist until the first to occur of: (i) the Parties mutually agreeing
to disband the Committee, or (ii) a Party providing to the other Party written
notice of its intention to disband and no longer participate in such Committee.
Once one Party has provided the other Party written notice as referred to in
subclause (ii) above, such Committee shall have no further obligations under
this Agreement and such other Party receiving such notice shall have the right
to solely decide, without consultation, any matters previously before such
Committee, subject to the other terms of this Agreement.

2.2 Joint Executive Committee.

(a) Formation and Purpose. Exelixis and BMS shall establish the JEC within [ * ]
after the Effective Date. Subject to Sections 2.1(b) and 2.6(c), the JEC shall
have overall responsibility for the success of the Collaboration, and its
general areas of responsibility shall be: (a) to determine the global
Development, regulatory, Commercialization, and manufacturing strategy for the
Collaboration; (b) to coordinate the Parties’ activities hereunder; and (c) as
applicable, to review, comment on, approve, and resolve disputes with respect
to, plans and budgets for, and the implementation of, the Collaboration,
including the specific responsibilities of the JEC outlined below, in each case
(clauses (a), (b) and (c) above) solely with respect to Committee-Governed
Products. The JEC shall have the membership and shall operate by the procedures
set forth in Section 2.6.

(b) Specific Responsibilities of the JEC. In addition to its overall
responsibility for the Collaboration, but subject to Sections 2.1(b) and 2.6(c),
the JEC shall, in particular, have the following specific responsibilities with
respect to Committee-Governed Products:

(i) approve the global Development, regulatory and Commercialization strategies
for the Collaboration;

(ii) coordinate the Parties’ activities hereunder;

(iii) approve plans and budgets for the Collaboration proposed by the JDC or
JCC;

 

16

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(iv) review all significant and strategic issues within the purview of the
various Committees;

(v) manage and oversee the Development and Commercialization of each Product
pursuant to the terms of the Agreement;

(vi) review and approve any material amendments to the Approved Plans and any
other items submitted to the JEC by the JDC or JCC;

(vii) oversee life cycle management of, and intellectual property protection
for, a Product;

(viii) provide a forum for dispute resolution; and

(ix) such other responsibilities as may be assigned to the JEC pursuant to the
Agreement or as may be agreed between the Parties from time to time.

2.3 Joint Development and Regulatory Committee.

(a) Formation and Purpose. Exelixis and BMS shall establish the JDC within [ * ]
after the Effective Date. Subject to Sections 2.1(b) and 2.6(c), the JDC shall
oversee, coordinate and expedite the Development of, and the making of
regulatory filings for, each Product worldwide in order to obtain Regulatory
Approvals (or Compendia Listings, as applicable). The JDC will also facilitate
the flow of information with respect to Development activities being conducted
for each Committee-Governed Product and oversee Development activities required
to support Regulatory Approvals (or Compendia Listings, as applicable). The JDC
shall have the membership and shall operate by the procedures set forth in
Section 2.6.

(b) Specific Responsibilities of the JDC. In support of its responsibility for
overseeing, coordinating and expediting the Development of, and regulatory
filings for, each Product, but subject to Sections 2.1(b) and 2.6(c), the JDC
shall, in particular, and solely with respect to Committee-Governed Products:

(i) monitor Development activities, including with respect to operational
matters such as enrollment strategies, site selection, CRO contract strategies;

(ii) prepare the Global Development Plan and each Annual Development Plan;

(iii) review all material information generated in the course of implementing
the Global Development Plan and the Annual Development Plans;

(iv) assist in coordinating scientific interactions and division of
responsibilities with respect to Development activities, and resolving
disagreements during the course of implementing the Global Development Plan and
the Annual Development Plans;

(v) design, in collaboration with the JCC, pharmacoeconomic studies or Phase IV
Clinical Trials;

 

17

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(vi) monitor and coordinate all regulatory actions, communications and
submissions for Products, including establishing the schedule and implementation
strategy for all regulatory filings for Products;

(vii) provide on a quarterly basis updates on its activities and achievements to
the JEC for review and comment;

(viii) monitor the implementation of any Backup Programs; and

(ix) such other responsibilities as may be assigned to the JDC pursuant to the
Agreement or as may be agreed between the Parties from time to time.

2.4 Joint Commercialization Committee.

(a) Formation and Purpose. Exelixis and BMS shall establish the JCC within [ * ]
after [ * ], which Committee shall, subject to Sections 2.1(b) and 2.6(c),
oversee: (i) the Commercialization strategy of each Co-Developed Product in the
Co-Development Territory; and (ii) the Commercialization of such Products in the
U.S. including the marketing, sales and distribution of each such Product in the
U.S. The JCC shall have the membership and shall operate by the procedures set
forth in Section 2.6.

(b) Specific Responsibilities of the JCC. In support of its responsibilities as
described in clause (a) above, the JCC shall, subject to Sections 2.1(b) and
2.6(c), perform the following activities solely with respect to Co-Developed
Products:

(i) prepare the Global Commercialization Strategy and the U.S. Commercialization
Plan, and any updates thereto;

(ii) review the allocation of Commercialization responsibilities between the
Parties to ensure consistency with the terms of this Agreement, the Global
Commercialization Strategy, and the U.S. Commercialization Plan;

(iii) coordinate and oversee the Parties’ plans for labeling, branding and
selecting trademarks for each such Product;

(iv) review life cycle management opportunities;

(v) review pricing and reimbursement strategies with respect to Products in the
Royalty Territory and

(vi) With respect to Co-Developed Products in the U.S. only:

(1) review and approve advertising materials and strategies and promotional
materials developed by a Party for the Parties’ Sales Representatives;

(2) approve the selection of major or key marketing vendors (e.g., public
relations and advertising agencies and medical education agencies);

 

18

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(3) approve pricing and reimbursement, patient assistance, vendor return and
co-pay strategies;

(4) design, in collaboration with the JDC, pharmacoeconomic studies or Phase IV
Clinical Trials;

(5) approve market research plans;

(6) approve and coordinate all sales force activities, including training,
number, proportion of time to be devoted to promotion, and territory alignment;

(7) approve packaging designs, and oversee educational and professional
symposia, and speaker and peer-to-peer activity programs;

(8) discuss a range of suggested prices at which such Product will be sold to
unaffiliated Third Parties and any discount strategies for such Product (it
being understood that BMS will determine all pricing and reimbursement terms for
such Products sold to customers);

(9) review of each Party’s reports pertaining to its Commercial Costs; and

(10) review early access and compassionate use programs.

(c) Available Resources. Except as otherwise provided in Article 5 or any
applicable Co-Promotion Agreement, the JCC shall, in allocating responsibilities
between the Parties with respect to Commercialization activities for
Co-Promotion Products under this Agreement in the United States: (i) endeavor to
take advantage of the respective resources, capabilities and expertise of
Exelixis and BMS; and (ii) endeavor to: (A) maintain, to the extent reasonably
practical and commercially appropriate, continuity in functions and commitments
of personnel and physical resources of the Parties; (B) avoid duplication of
efforts by the Parties; and (C) foster efficient use by the Parties of resources
and personnel, consistent with this Agreement and the applicable Global
Commercialization Strategy and the applicable U.S. Commercialization Plan. For
clarity, BMS shall be solely responsible for the Commercialization of each
Product in the Royalty Territory and for each Royalty-Bearing Product in the
United States.

2.5 Joint Finance Committee. Exelixis and BMS shall establish a JFC within [ * ]
after the Effective Date. The JFC shall provide support to all other Committees
with respect to accounting and financial matters relating to Committee-Governed
Products. The JFC shall have the membership and shall operate by the procedures
set forth in Section 2.6.

2.6 General Committee Membership and Procedures.

(a) Membership. Each Committee shall be composed of such number of
representatives as may be agreed by the Parties. Each of BMS and Exelixis shall
designate representatives with appropriate expertise to serve as members of each
Committee, and each representative may serve on more than one Committee as
appropriate in view of the individual’s expertise. Each Party may replace its
Committee representatives at any time upon written notice to

 

19

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

the other Party. Each Committee shall have co-chairpersons. BMS and Exelixis
shall each select from their representatives a co-chairperson for each of the
Committees, and each Party may change its designated co-chairpersons from time
to time upon written notice to the other Party. The Alliance Managers shall be
responsible for calling meetings, preparing and circulating an agenda in advance
of each meeting of such Committee, and preparing and issuing minutes of each
meeting within [ * ] thereafter; provided that a Committee co-chairperson shall
call a meeting of the applicable Committee promptly upon the written request of
the other co-chairperson to convene such a meeting. The minutes of each meeting
shall, among other things, record all matters acted upon and approved or
disapproved by the Committee, actions to be taken, and any matters the Committee
failed to resolve. Such minutes will not be finalized until both Alliance
Managers review and confirm in writing the accuracy of such minutes.

(b) Meetings. Each Committee shall hold meetings at such times as it elects to
do so, but in no event shall such meetings be held less frequently than once
every [ * ] for the JDC, the JCC, and the JFC, and once every [ * ] for the JEC.
Each Committee shall meet alternately at Exelixis’ facilities in South San
Francisco, California, and BMS’ facilities in Princeton, New Jersey, or at such
other locations as the Parties may agree. The Alliance Managers shall, and other
employees of each Party involved in the Development, Manufacture or
Commercialization of any Product may as needed, attend meetings of each
Committee (as nonvoting participants unless they are members of such Committee),
and consultants, representatives or advisors involved in the Development,
Manufacture or Commercialization of any Product may attend meetings of each
Committee as nonvoting observers; provided that such Third Party representatives
are under obligations of confidentiality and non-use applicable to the
Confidential Information of each Party that are at least as stringent as those
set forth in Article 10, and in the case of non-employees of a Party, subject to
the consent of the other Party, which shall not be unreasonably withheld or
delayed. Each Party shall be responsible for all of its own expenses of
participating in any Committee (including in any Working Group). Meetings of any
Committee may be held by audio or video teleconference with the consent of each
Party, which shall not be unreasonably withheld or delayed; provided that at
least [ * ] per year of such Committee shall be held in person. No action taken
at any meeting of a Committee shall be effective unless a representative of each
Party is participating.

(c) Decision-Making.

(i) Voting on Committee Decisions. Subject to Section 2.1(b), each Party’s
designees on a Committee shall, collectively, have one (1) vote (the “Party
Vote”) on all matters brought before the Committee, which Party Vote shall be
determined by [ * ] of such Party’s designees present (in person or otherwise)
at the meeting. Except as expressly provided in this Section 2.6(c) and subject
to Section 2.1(b), each Committee shall operate as to matters within its
jurisdiction by unanimous Party Vote. All decisions of a Committee shall be
documented in writing in the minutes of the applicable Committee meeting by the
Alliance Managers.

(ii) Operational Decisions. With respect to Exelixis Clinical Trials for a given
Product, day-to-day operational level decisions concerning Development of
Collaboration Compounds shall be made by Exelixis, subject to review and
oversight by the JDC, when practicable. Otherwise, day-to-day operational level
decisions concerning the Development and Commercialization of Products shall be
made by the Party to which responsibility for such

 

20

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

decisions has been allocated under the Agreement (each such decision, a “Party
Implementation Matter”). Unless otherwise directed by the appropriate
Committee(s), and as set forth in the first two sentences of this
Section 2.6(c)(ii), [ * ] shall be the lead Party, and shall be primarily
responsible for, all Development, regulatory activities and Manufacturing and,
subject to [ * ], Commercialization activities with respect to such Product. Any
disputes with respect to a Party Implementation Matter shall first be referred
to the Alliance Managers, and, if the dispute is not resolved within [ * ] after
such referral to the Alliance Managers, then it shall, upon written notice by a
Party to the other, be referred for resolution as follows: (A) disputes between
designees of BMS and Exelixis with respect to Development and Regulatory
Approval matters shall be referred to the JDC for resolution; and (B) disputes
between designees of BMS and Exelixis with respect to Commercialization shall be
referred to the JCC for resolution. In each case, except for Appealable Matters,
the Committee to which such matter is referred shall have final decision-making
authority with respect to such matter, and [ * ] shall [ * ] with respect to
such matter, [ * ].

(iii) Disagreements on Committees. Except for: (A) matters outside the
jurisdiction and authority of the Committees as provided in Section 2.1(b); and
(B) any Party Implementation Matter (other than Appealable Matters), and in any
event without limiting the other rights and obligations of the Parties under
this Agreement, any disagreement between the designees of BMS and Exelixis on
the JDC, JCC, or JFC as to matters within such Committee’s jurisdiction shall,
at the election of either Party, be addressed, first, with the Alliance
Managers, and, if the dispute is not resolved within [ * ] after such referral
to the Alliance Managers, then it shall, upon written notice by a Party to the
other, be submitted to the JEC for resolution (except that any disputes arising
from the JFC shall be submitted to the Committee to which such dispute relates
(i.e., the JDC or the JCC)). If the JEC does not resolve any such matter
submitted to it for resolution within [ * ] after such submission, or in the
event of any disagreement between the designees of BMS and Exelixis on the JEC
with respect to any other matter within its jurisdiction, then, subject to
Section 2.1(b), the JEC shall submit the respective positions of the Parties
with respect to such matter for discussion in good faith by the Executive
Officer of Exelixis and the Executive Officer of BMS (depending on the nature of
the dispute). If such individuals are not able to mutually agree upon the
resolution to such matter within [ * ] after submission of the matter to them,
then the [ * ], subject to Section [ * ].

(iv) [ * ]. [ * ] right to [ * ] (“[ * ]”) shall be subject to the following
limitations:

(1) All [ * ] shall be made in good faith, with due regard for the impact of
such decisions on Products [ * ], and, consistent in all material respects with
the applicable Approved Plan and the terms of this Agreement. No such decision [
* ] shall violate or breach any term or condition of this Agreement. [ * ] shall
make all [ * ] only after [ * ] (through its JEC, JDC or JCC members, as
applicable) on such matters and [ * ], and in the case of [ * ] made pursuant to
Section [ * ], only after [ * ] and the [ * ] on such matters.

(2) [ * ] shall [ * ]: (A) on any matter that would [ * ]; (B) on any matter
that would amend, violate or breach any provision of this Agreement; (C) to
adjust the [ * ]; (D) on matters related to the determination of [ * ];
(E) regarding the determination of Exelixis Clinical Trials in the initial
Annual Development Plan as described in Section 3.4(b); (F) the designation of
New Exelixis Clinical Trials; (G) [ * ]; (H) that would change the
responsibility for

 

21

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

the Exelixis Clinical Trials from Exelixis to BMS [ * ], or where Exelixis has
materially breached its obligations under Section 3.4(e) and has not cured such
breach pursuant to Section 11.3); (I) the allocation of responsibilities for any
Backup Program, in a manner inconsistent with Section 2.12; or (J) adjustments
to the FTE rate described in Section 3.8(c). Resolution of disputes relating to
the foregoing matters shall [ * ] (except as otherwise expressly set forth in
this Agreement).

(d) Meeting Agendas and Minutes. Each Party shall disclose to the other proposed
agenda items along with appropriate information at least [ * ] in advance of
each meeting of the applicable Committee; provided that under exigent
circumstances requiring Committee input, a Party may provide its agenda items to
the other Party within a shorter period of time in advance of the meeting, or
may propose that there not be a specific agenda for a particular meeting, so
long as such other Party consents to such later addition of such agenda items or
the absence of a specific agenda for such Committee meeting.

(e) Multiple JDCs and JCCs at the Discretion of the JEC. The JEC may determine
that a separate JDC and/or JCC be formed for each Product. In such event, the
Parties will appoint representatives to such additional committees and such
committees will be subject to the all of the applicable terms and conditions of
this Agreement with respect to the JDC and the JCC, in each case, solely with
respect to the Product to which such Committees relate.

(f) Working Groups. From time to time, the JEC, JDC, JCC, or JFC may establish
and delegate duties to other committees, sub-committees or directed teams (each,
a “Working Group”) on an “as-needed” basis to oversee particular projects or
activities, which delegation shall be reflected in the minutes of the meetings
of the applicable Committee. Each such Working Group shall be constituted and
shall operate as the JEC, JDC, JCC, or JFC, as the case may be, determines. The
Working Groups may be established on an ad hoc basis for purposes of a specific
project, for the life of a Product, or on such other basis as the applicable
Committee may determine. Each Working Group and its activities shall be subject
to the oversight, review and approval of, and shall report to, the Committee
that established such Working Group. In no event shall the authority of the
Working Group exceed that specified for the relevant Committee in this Article
2. Any disagreement between the designees of BMS and Exelixis on a Working Group
shall be referred to the applicable Committee for resolution.

(g) Interactions Between Committees and Internal Teams. The Parties recognize
that each Party possesses an internal structure (including various committees,
teams and review boards) that will be involved in administering such Party’s
activities under this Agreement. Each Committee shall establish procedures to
facilitate communications between such Committee or Working Group and the
relevant internal committee, team or board of each of the Parties in order to
maximize the efficiency of the Collaboration, including by requiring appropriate
members of such Committee to be available at reasonable times and places and
upon reasonable prior notice for making appropriate oral reports to, and
responding to reasonable inquiries from, the relevant internal committee, team
or board.

 

22

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

2.7 Alliance Managers.

(a) Appointment. Each of the Parties shall appoint a single individual to act as
a single point of contact between the Parties to assure a successful
Collaboration (each, an “Alliance Manager”). Each Party may change its
designated Alliance Manager from time to time upon written notice to the other
Party. Any Alliance Manager may designate a substitute to temporarily perform
the functions of that Alliance Manager by written notice to the other Party.

(b) Responsibilities. The Alliance Managers shall use good faith efforts to
attend all Committee meetings and support the co-chairpersons of each Committee
in the discharge of their responsibilities. Alliance Managers shall be nonvoting
participants in such Committee meetings, unless they are also appointed members
of such Committee pursuant to Section 2.6(a). An Alliance Manager may bring any
matter to the attention of any Committee if such Alliance Manager reasonably
believes that such matter warrants such attention. Each Alliance Manager shall
be charged with creating and maintaining a collaborative work environment within
and among the Committees. In addition, each Alliance Manager: (i) will be the
point of first referral in all matters of conflict resolution; (ii) will
coordinate the relevant functional representatives of the Parties in developing
and executing strategies and plans for the Products in an effort to ensure
consistency and efficiency throughout the world; (iii) will provide a single
point of communication for seeking consensus both internally within the
respective Parties’ organizations and between the Parties regarding key strategy
and plan issues; (iv) will identify and bring disputes to the attention of the
appropriate Committee in a timely manner; (v) will plan and coordinate
cooperative efforts and internal and external communications; and (vi) will take
responsibility for ensuring that governance activities, such as the conduct of
required Committee meetings and production of meeting minutes, occur as set
forth in this Agreement, and that relevant action items resulting from such
meetings are appropriately carried out or otherwise addressed.

2.8 Collaboration Guidelines.

(a) General. Each Party, in working with the other to Develop and Commercialize
each Product and otherwise as set forth herein, shall assign responsibilities
for the various operational aspects of the Collaboration to those portions of
its organization that have the appropriate resources, expertise and
responsibility for such functions and, consistent with this Agreement, treat
each Product as if it were a proprietary product solely of its own organization.
In all matters related to the Collaboration, the Parties shall strive to balance
as best they can the legitimate interests and concerns of the Parties and to
realize the full economic potential of each Product (taking into account the
risks and costs of further Development and Commercialization).

(b) Independence. Subject to the terms of this Agreement, the activities and
resources of each Party shall be managed by such Party, acting independently and
in its individual capacity. The relationship between Exelixis and BMS is that of
independent contractors and neither Party shall have the power to bind or
obligate the other Party in any manner.

2.9 Overview of Accounting.

(a) Development Costs and Allowable Expenses. For purposes of determining
Development Costs and Allowable Expenses, any expense allocated by either Party
to a particular category under Development Costs for a Co-Developed Product, or
Allowable Expenses for a Co-Developed Product, shall not be allocated to another
category under Development Costs or Allowable Expenses (as applicable). Each
Party agrees to determine such Development Costs and Allowable Expenses (as
applicable) using its standard accounting procedures, consistently applied,

 

23

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

to the maximum extent practical as if such Co-Developed Product were a solely
owned product of such Party, except as specifically provided in this Agreement.
The Parties also recognize that such procedures may change from time to time and
that any such changes may affect the definition of Development Costs or
Allowable Expenses. The Parties agree that, where such changes are economically
material to either Party, and consistent with GAAP, adjustments shall be made to
compensate the affected Party to preserve the same economics as reflected under
this Agreement under such Party’s accounting procedures in effect as of the date
on which the activity in question (e.g., Development, Commercialization or
Manufacturing) first commences under this Agreement. Where the change is or
would be material to the other Party, the Party proposing to make the change
shall provide the other Party with an explanation for the proposed change and an
accounting of the effect of the change on the relevant expense category. Should
the Parties disagree on the adjustment, the matter shall be placed before the
JFC to resolve. Transfers between a Party and its Affiliates (or between its
Affiliates) shall not have effect for purposes of calculating revenues, costs,
profits, royalties or other payments or expenses under this Agreement.

(b) Affiliates. If either Party enters into any agreement with any of its
Affiliates for the provision of materials or services pursuant to this
Agreement, all costs incurred for the provision of such materials or services
that are shared by the Parties under this Agreement shall be accounted for on
the basis of the cost thereof to such Affiliate and not on the basis of any
higher transfer price in effect between such Party and such Affiliate.

2.10 Compliance with Law. Each Party hereby covenants and agrees to comply with
applicable law in performing its activities connected with the Development,
Manufacture and Commercialization (as applicable) of each Product.

2.11 Records. Each Party shall maintain complete and accurate records of all
work conducted under the Collaboration and all results, data and developments
made pursuant to its efforts under the Collaboration. Such records shall be
complete and accurate and shall fully and properly reflect all work done and
results achieved in the performance of the Collaboration in sufficient detail
and in good scientific manner appropriate for patent and regulatory purposes.
Each Party shall maintain such records for a period of [ * ] after such records
are created; provided that the following records may be maintained for a longer
period, in accordance with each Party’s internal policies on record retention,
provided that in no case shall such period be shorter than [ * ] from the date
of creation of such records: (a) scientific notebooks; and (b) any other records
that the other Party reasonably requests be retained in order to ensure the
preservation, prosecution, maintenance or enforcement of intellectual property
rights. Either Party shall have the right to review and copy such records of the
other Party at reasonable times to the extent [ * ] for it to conduct its
obligations or enforce its rights under this Agreement.

2.12 Backup Programs.

(a) Commencement of a Backup Program. The Parties shall determine, via the JDC
(or BMS shall determine, in the event that the JDC no longer exists), whether or
not to commence a backup program with respect to each Collaboration Compound
(namely, each of XL184 and XL281 taken as a whole) (each such program, a “Backup
Program”), as well as the appropriate timing for such Backup Program(s). The
Backup Program(s) shall be subject to JDC oversight and decision making and to
one or more backup research plan(s) to be established by the JDC prior to the
start of backup work (the “Backup Research Plan”). In no event shall a Backup
Program be designed to [ * ] targets other than the Identified Targets [ * ]
with respect to a Collaboration Compound.

 

24

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b) Exelixis’ Conduct of Backup Programs. With respect to the Backup Program for
any Collaboration Compound, Exelixis shall have the first right to conduct such
backup work up until the earlier of: (i) [ * ]; and (ii) [ * ] (the “Backup
Program Trigger Date”). After the decision by the JDC (or BMS) to commence a
Backup Program for a particular Collaboration Compound, Exelixis shall promptly
notify the JDC (or BMS) in writing whether Exelixis will conduct such Backup
Program. At a reasonable time prior to the Backup Program Trigger Date for a
particular Backup Program, the JDC (or BMS) shall determine which Party shall
continue the Development of Program Backups arising from such Backup Program;
provided that Exelixis shall have no further responsibilities with respect to a
Backup Program for a Royalty-Bearing Product.

(c) BMS’ Conduct of Backup Programs. If Exelixis notifies BMS that Exelixis will
not conduct a Backup Program for a particular Collaboration Compound, then BMS
may conduct such Backup Program. Exelixis will transition to BMS any [ * ] and
other know-how then in Exelixis’ possession and Control that are [ * ] for BMS
to conduct such Backup Program.

(d) Costs of Backup Programs.

(i) The costs associated with any Backup Program for XL184 shall be shared by
the Parties as follows: (A) if and for as long as any XL184 Product is a
Co-Developed Product, any costs associated with such Backup Program shall be
borne sixty-five percent (65%) by BMS and thirty-five percent (35%) by Exelixis;
and (B) if all XL184 Products are Royalty-Bearing Products, any costs associated
with such Backup Program shall be borne one hundred percent (100%) by BMS.
Notwithstanding the foregoing, in the case of subsection (A) above, in the event
that [ * ], [ * ] shall bear [ * ] of the costs of the XL184 Backup Program
until such costs reach [ * ] (such amount, the “[ * ] Backup Funding”). Such [ *
] Backup Funding shall not be deemed [ * ], except that, [ * ], then the future
portion of the [ * ] Backup Funding [ * ] [ * ].

(ii) All costs associated with any Backup Program for XL281 incurred by either
Party shall be borne [ * ].

(e) Reporting; Accounting. Reporting and accounting of shared costs for the
Backup Programs shall be as set forth in Section 3.8(c)-(f) for Development
Costs.

 

3. DEVELOPMENT OF PRODUCTS

3.1 Global Development Plans.

(a) Scope. For each Co-Developed Product, and for each XL281 Product during the
period in which there are Exelixis Clinical Trials ongoing with respect to
XL281, the Development of such Product(s) shall be governed by a comprehensive,
multi-year, worldwide plan (the “Global Development Plan”) covering the
Development of such Product for use in the U.S., each of the Major European
Countries and Europe as a whole, and, broken out on a region-by-region or
country-by-country basis only to the extent BMS does so for its own internal
oncology

 

25

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

products, for the remaining countries in the Co-Development Territory. The
Global Development Plan shall: (i) provide a planned Development program that is
designed to generate the non-clinical, clinical and regulatory information
required for submitting Drug Approval Applications and to obtain Regulatory
Approvals for the relevant indications in the U.S.; (ii) provide a planned
Development program that is designed to generate the non-clinical, clinical and
regulatory information required for submitting Drug Approval Applications and to
achieve Regulatory Approvals for the relevant indications in the Royalty
Territory; (iii) indicate the Core Program [ * ]; (iv) set forth those
obligations assigned to each Party with respect to the performance of the
Development activities contemplated by such Global Development Plan; and
(v) provide an expected forecast, based on the information available at the
time, including patient estimates and cost forecasts (and methodology, if
available).

(b) Initial Global Development Plan. The initial Global Development Plan is set
forth in the Letter Agreement.

(c) Updates to the Global Development Plan. Any material update, amendment or
modification to any provisions of such Global Development Plan shall require the
approval of the JEC.

3.2 Annual Development Plans.

(a) Scope. The Development of each Co-Developed Product, and for each XL281
Product during the period in which there are Exelixis Clinical Trials ongoing
with respect to XL281, for a given calendar year shall be governed by a detailed
and specific worldwide Development plan (each, an “Annual Development Plan”)
covering all material Development activities to be performed for such Product
for such year, and budgets covering all Development Costs for those Development
activities for the such Product conducted in support of Regulatory Approvals in
the Co-Development Territory. Each Annual Development Plan and Budget shall be
proposed by the JDC for approval by the JEC. Each Annual Development Plan for
such Product, and any modifications thereto, shall cover, and be consistent in
all material respects with, all the Development activities and budgets in the
then-current Global Development Plan for such Product that are to be performed
in that particular calendar year.

(b) Procedure. The initial Annual Development Plan for [ * ] will be determined
by the JDC (by mutual agreement) no later than [ * ]. Thereafter, the JDC shall
submit on an annual basis an Annual Development Plan for [ * ], and for [ * ],
to the JEC for its review, comment, and approval. Each such submission shall be
no later than [ * ] of the calendar year immediately preceding the year covered
by such Annual Development Plan, with a goal of having the Annual Development
Plan approved, and any disputes resolved, by [ * ] of such immediately preceding
calendar year.

3.3 Lead Development Party. Except with respect to the Exelixis Clinical Trials,
BMS shall act as the lead development Party for each Co-Developed Product,
although the Annual Development Plan may specify that outside contractors
(and/or Exelixis, subject to Exelixis’ consent) will have responsibility to
direct and conduct any additional pre-clinical activities and applicable
clinical trials in any country. The Parties shall make such determinations in
the best interests of the Collaboration.

 

26

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

3.4 Exelixis Clinical Trials.

(a) Scope. Exelixis shall conduct the Exelixis Clinical Trials for each
applicable Product in a collaborative and efficient manner. The Parties shall
engage in joint decision-making for the Exelixis Clinical Trials as set forth in
Article 2. As between the Parties, Exelixis shall be the lead Party with respect
to the Exelixis Clinical Trials, and all scientific and technical services
(other than Manufacturing and process development activities, which shall be
governed by Article 6) associated with such clinical trials, including all
matters set forth in the Annual Development Plan with respect to such trials.

(b) As of the Effective Date, the Parties have agreed to a partial list of
Exelixis Clinical Trials, and the Parties will determine the remainder of
Exelixis Clinical Trials pursuant to Section 3.2(b) no later than [ * ]. The
list of Exelixis Clinical Trials may be modified only by prior written agreement
of the Parties.

(c) Notwithstanding anything to the contrary in this Agreement, the Parties
agree that Exelixis shall be the sponsor for the Exelixis Clinical Trials, and
that Exelixis shall have the responsibility and the authority to act as the
sponsor and make those decisions and take all actions necessary to assure
compliance with all regulatory requirements. Exelixis agrees to be bound by, and
perform all obligations set forth in, 21 C.F.R. §312 related to its role as the
sponsor for the Exelixis Clinical Trials for a given Product. Notwithstanding
anything to the contrary in this Agreement, Exelixis may discontinue or modify
any clinical trial that is part of the Exelixis Clinical Trials without the
approval of the JDC or the JEC in the event such actions are: (i) [ * ]; and
(ii) [ * ].

(d) The Annual Development Plan may specify that outside contractors (reporting
to, or acting on behalf of, Exelixis and reasonably selected by Exelixis) will
have responsibility to direct and conduct any additional pre-clinical activities
and applicable clinical trials in any country. The parties shall, to the extent
practicable and permitted by applicable law, rule or regulation, cooperate,
prior to engagement of a given outside contractor, to minimize costs associated
with the retention of any outside contractors, including, where possible, the
retention by Exelixis of such BMS contractors where cost savings may be achieved
by doing so.

(e) Exelixis shall use Diligent Efforts to carry out its responsibilities under
the Annual Development Plan and the then-applicable Global Development Plan.
Exelixis shall have the right to use commercially reasonable discretion in
carrying out its obligations under the Annual Development Plan and the Global
Development Plan, including without limitation: (a) carrying out day-to-day
planning and implementation of activities under the Annual Development Plan;
(b) managing day-to-day regulatory compliance matters, including adverse event
reporting; (c) managing clinical research organizations engaged to carry out
activities under the Annual Development Plan; and (d) managing the Exelixis
Clinical Trials.

3.5 Technology and Regulatory Transfer of Collaboration Compounds. Exelixis
shall disclose or transfer to BMS the Information and documents described in
subsections 3.5(a) – (b) below; provided, however, that except for those
documents expressly set forth on Exhibit 3.5, Exelixis shall not have any
obligation to transfer or provide copies of any Information or documents
pursuant to subsections 3.5(a) – (b) below that are not in Exelixis’ possession
and that are in the

 

27

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

possession of Exelixis’ Third Party contractors (e.g., manufacturing documents
that are in the possession of Exelixis’ contract manufacturers or study files
that are in the possession of Exelixis’ contract research organizations that are
working on the Exelixis Clinical Trials):

(a) Within [ * ] after the Effective Date, Exelixis shall, at BMS’ expense, use
Diligent Efforts to disclose (and provide copies, as applicable) to BMS the
“Priority” documents identified on Exhibit 3.5. In addition, within [ * ] after
the Effective Date, Exelixis shall, at BMS’ expense, use Diligent Efforts to
disclose (and provide copies, as applicable) to BMS any other Information,
including any preclinical data, clinical data, assays, protocols, procedures and
any other information in Exelixis’ possession or control, not previously
disclosed to BMS, and reasonably necessary or useful to continue or initiate
pre-clinical or clinical Development, or in seeking Regulatory Approval of
Products.

(b) The Parties shall cooperate to ensure that Exelixis transfers, assigns or
sublicenses (as applicable) to BMS, at a time determined by the JDC (except as
described below) and upon [ * ] prior written notice to Exelixis: (i) all
regulatory filings (including any INDs, drug dossiers, and drug master files) in
Exelixis’ name for such Products; (ii) any agreements with Third Parties
necessary for the further development of such Product (including any agreements
relating to the wind-down of clinical trials for such Product); (iii) reasonable
quantities of any Product in Exelixis’ possession that are required pursuant to
BMS’ activities under the Global Development Plan; and/or (iv) at BMS’ option,
all agreements entered into by Exelixis with any Third Party regarding the
Development or Manufacture of such Product. The JDC shall not give notice
regarding the transfer, assignment or sublicense of items described in
subsections 3.5(b)(i) – (iv) during the period beginning on the Effective Date
and ending on [ * ] (and such transfer, assignment or sublicense shall not take
place until [ * ] after such notice), unless either: (A) [ * ]; or (B) [ * ].
The costs and expenses incurred by Exelixis in carrying out the transfer under
this Section 3.5(b) shall be either: (1) treated as Development Costs in the
event that such expenses relate to a Co-Developed Product; or (2) reimbursed one
hundred percent (100%) by BMS for any other Product.

3.6 Diligence of BMS. BMS shall use Diligent Efforts to Develop each XL184
Product and each XL281 Product in the U.S., including without limitation to
carry out its responsibilities under the Annual Development Plan and the
then-applicable Global Development Plan.

3.7 Limitations on Development. During the term of this Agreement, neither Party
nor any of its Affiliates shall, directly or through any Third Party, sponsor,
conduct or cause to be conducted, otherwise assist in, supply any Co-Developed
Product (or an XL281 Product in the case of Exelixis) for use in connection
with, or otherwise fund, any clinical trial or clinical study of such Product
outside of the Global Development Plan or any Annual Development Plan, without
the prior written consent of the other Party.

3.8 Development Costs.

(a) In general. Subject to the rest of this Section 3.8(a) and Section 2.12(d),
any Development Costs incurred by either Party for the Development of each
Co-Developed Product shall be borne by the Parties as follows:

(i) Exelixis shall bear the first One Hundred Million ($100,000,000) of all such
Development Costs relating to XL184 (such amount, the “Exelixis Initial Funding
Allocation”);

 

28

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(ii) with respect to Development Costs associated with Co-Developed Products in
excess of the Exelixis Initial Funding Allocation, BMS shall bear sixty-five
percent (65%) of all such Development Costs, and Exelixis shall bear thirty-five
(35%) of all such Development Costs; and,

(iii) for clarity, all costs relating to Development activities undertaken
solely for the purposes of seeking Regulatory Approval(s) of a Co-Developed
Product in [ * ], shall be borne one hundred percent (100%) by BMS.

(b) Development Cost Deferral.

(i) If Exelixis’ aggregate share of the Development Costs and Allowable Expenses
for Co-Developed Products exceeds [ * ], then Exelixis may elect to defer
payment of its share of such Development Costs and Allowable Expenses that are
in excess of [ * ] with respect to the Co-Developed Products in accordance with
the remainder of this Section 3.8(b). For clarity, the Parties agree that only [
* ] of the Exelixis Initial Funding Allocation for the conduct of Exelixis
Clinical Trials shall count toward Exelixis’ [ * ] threshold described in this
Section 3.8(b). Exelixis’ deferral election may be made in writing anytime
during the [ * ] following the end of the calendar quarter in which such excess
first arises. If Exelixis does not make such election, then Exelixis would
continue to pay its share of the Development Costs and Allowable Expenses with
respect to the Co-Developed Product in accordance with Section 3.8(a), but
subject to Section 3.8(b)(ii). If Exelixis makes such election, then Exelixis
shall have no obligation to pay its share of such Development Costs and
Allowable Expenses, to the extent such share exceeds [ * ] until the first
occurrence of the following: (A) the Launch in the U.S. of the first
Co-Developed Product for [ * ]; (B) [ * ] the Launch in the U.S. of the first
Co-Developed Product for [ * ]; or (C) [ * ] (the “Deferral End Point”). Until
such Deferral End Point is reached, BMS shall bear one hundred percent (100%) of
the Development Costs and Allowable Expenses with respect to such Co-Developed
Product, and after such Deferral End Point is reached, Exelixis and BMS shall
again share the Development Costs and Allowable Expenses in accordance with the
ratio set forth in Sections 3.8(a) and 8.2, respectively.

(ii) If Exelixis has not made a deferral election pursuant to Section 3.8(b)(i),
and Exelixis’ aggregate share of [ * ] Development Costs for Co-Developed
Products in either calendar year [ * ] exceeds the greater of: (A) [ * ]; or
(b) an amount equal to [ * ] of Exelixis’ share of the [ * ] Development Costs
that was budgeted for [ * ], as set forth in the initial Annual Development Plan
created pursuant to Section 3.2(b), (the “[ * ] Cap”), then Exelixis may elect
to defer payment of its share of such Development Costs for [ * ] that are in
excess of such [ * ] Cap with respect to the Co-Developed Products in accordance
with the remainder of this Section 3.8(b)(ii). The election by Exelixis to defer
such payment may be made in writing anytime during the [ * ] following the end
of the calendar quarter in which such excess first arises. If Exelixis does not
make such election, then Exelixis would continue to pay its share of the
Development Costs with respect to the Co-Developed Product [ * ] in accordance
with Section 3.8(a) unless Exelixis makes a deferral election pursuant to
Section 3.8(b)(i). If Exelixis makes such election, then Exelixis shall have no
obligation to pay its share of such Development Costs [ * ], to the extent such
share exceeds the [ * ] Cap for such calendar year, and [ * ], BMS shall bear
one hundred percent (100%) of the Development Costs with respect to such
Co-Developed Product.

 

29

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(iii) Repayment of Deferred Costs.

(1) The amounts deferred pursuant to Section 3.8(b)(i) shall be referred to as
the “Global Deferred Development Costs”. BMS shall have the right to credit an
amount equal to [ * ] of the Global Deferred Development Costs (the “Development
Cost Mechanism Amount”), as an offset: (A) against Exelixis’ share of the
Operating Profits from such Co-Developed Product, up to a maximum of [ * ] of
such Operating Profits in any given quarter (in the case where Exelixis has not
exercised its Product Opt-Out for the Co-Developed Product); or (B) against
royalties otherwise payable to Exelixis with respect to such Co-Developed
Product, up to a maximum of [ * ] in any given quarter. Once the Development
Cost Mechanism Amount is fully paid to BMS, Exelixis shall receive Operating
Profits and royalties consistent with Article 8.

(2) The amounts deferred pursuant to Section 3.8(b)(ii) shall be referred to as
the “[ * ] Deferred Development Costs”. Exelixis shall repay to BMS any [ * ]
Deferred Development Costs with respect to [ * ] no later than [ * ], with
interest accruing at a rate of [ * ]. Any failure by Exelixis to repay any such
[ * ] Deferred Development Costs shall be considered a breach of Exelixis
development funding obligations for purposes of Section 11.3(b).

(c) FTE Records and Calculations; Adjustments to FTE Rate. Each Party shall
record and account for its FTE effort for the Development and Commercialization
of the Co-Developed Product to the extent that such FTE efforts are included in
Development Costs or Allowable Expenses that are, or may in the future be,
shared under this Agreement, and shall report such FTE effort to the JDC on a
quarterly basis, Except to the extent provided herein, each Party shall
calculate and maintain records of FTE effort incurred by it in the same manner
as used for other products developed by such Party. The JFC shall facilitate any
reporting hereunder. The FTE rate shall initially be [ * ] and shall be adjusted
annually, with each annual adjustment effective as of January 1 of each calendar
year, with the first such annual adjustment to be made as of January 1, 2010, by
mutual agreement of the JFC.

(d) Other Expenses. Any expenses incurred by a Party for Development activities
for the Co-Developed Product that do not fall within the definitions of
Development Costs shall be borne solely by such Party unless the Parties
determine otherwise.

(e) Reports and Payments for Development Costs. Prior to the commencement of
each calendar quarter, each Party shall prepare an estimate of its Development
Costs for such quarter and shall deliver such estimate to the other Party. Upon
receipt of such estimates by the Parties, the applicable Party shall make a
reconciling payment to the other Party, within [ * ] subsequent to receipt of an
invoice, to achieve the appropriate allocation of Development Costs provided for
in Section 3.8(a) for such quarter, taking into account any differences between
the prior quarter’s estimated Development Costs and the actual Development Costs
incurred by the Parties. In addition, during the third (3rd) month of each
quarter, the parties will provide an estimate of the total Development Costs
incurred for the current calendar quarter. This estimate will contain two
(2) months of actual costs and a third (3rd) month of forecasted costs for the
quarter. Each Party shall report to the other Party within [ * ] after the end
of each quarter

 

30

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

with regard to the Development Costs actually incurred by it during such quarter
for a Co-Developed Product, or as otherwise agreed by the JFC. Such report shall
specify in reasonable detail (as agreed by the JFC) all expenses included in
such Development Costs during such quarter and shall be accompanied by invoices,
and/or such other appropriate supporting documentation as may be required by the
JFC. Each Party shall report to the other Development Costs incurred by it for
comparison against such invoices and the Annual Development Plan, on a line item
basis (e.g., budgeted FTE costs and actual out-of-pocket cost). The Parties
shall seek to resolve any questions related to such accounting statements within
[ * ] following receipt by each Party of the other Party’s report hereunder. The
JFC shall facilitate the reporting of Development Costs hereunder and the
resolution of any questions concerning such reports. Each Party shall have the
right at reasonable times and upon reasonable prior notice to audit the other
Party’s records as provided in Section 8.18 to confirm the accuracy of the other
Party’s costs and reports with respect to Development Costs that are shared
under this Agreement.

(f) Records. Each Party shall keep detailed records of the Development Costs it
incurs for the Co-Developed Product (and in the case of Exelixis, including for
the Exelixis Clinical Trials for XL184), including all supporting documentation
for such expenses. Each Party shall keep such records for at least [ * ] after
the date that such expense was incurred.

3.9 Exelixis’ Opt-Out Rights.

(a) Entire Product.

(i) Upon Delivery of Data Package. Within [ * ] after the [ * ], BMS shall
prepare and deliver to Exelixis a data package detailing the clinical outcome of
the clinical trial on which such decision was based. Exelixis shall have the
right to cease its involvement in the Development and Commercialization of the
Co-Developed Product (the “Product Opt-Out”), upon written notice to BMS within
[ * ] after the delivery of such data package. Commencing on the date that
Exelixis provides BMS with written notice of a Product Opt-Out, Exelixis shall
have no further responsibility for conducting new activities or funding
Development or Commercialization activities with respect to the Co-Developed
Product, and shall complete any ongoing activities with respect to the
Co-Developed Product, subject to reimbursement by BMS of one hundred percent
(100%) of any costs associated with such continuing activities unless such work
is transferred to BMS at the discretion of the JDC.

(ii) Following Decision to Prepare DAA. At any time following [ * ], Exelixis
shall have the right to exercise a Product Opt-Out upon written notice to BMS,
which, with the exception of the period described in subsection 3.9(a)(i) above,
shall become effective as follows. If such notice is received by BMS before [ *
] of a given calendar year, then the Product Opt-Out shall become effective on [
* ]. If such notice is received by BMS on or after [ * ] of a given calendar
year, then the Product Opt-Out shall become effective [ * ]. Commencing on the
effective date of such Product Opt-Out, Exelixis shall have no further
responsibility for conducting new activities or funding Development or
Commercialization activities with respect to the Co-Developed Product, and shall
complete any ongoing activities with respect to the Co-Developed Product,
subject to reimbursement by BMS of one hundred percent (100%) of any costs
associated with such continuing activities unless such work is transferred to
BMS at the discretion of the JDC.

 

31

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b) [ * ]. Before [ * ] with respect to [ * ], Exelixis [ * ] the right to [ * ]
the Development and Commercialization of the Co-Developed Product [ * ]. After [
* ] with respect to [ * ], Exelixis shall have the right to [ * ] as follows.
Within [ * ] after [ * ], for the Co-Developed Product [ * ] for the
Co-Developed Product (as specified in the Global Development Plan for the
Co-Developed Product), BMS shall prepare and deliver to Exelixis: (i) [ * ]; or
(ii) [ * ]. For the purposes of the preceding sentence only, “[ * ]” shall mean
[ * ]. Exelixis shall [ * ] BMS within [ * ] after [ * ] (as appropriate). For
purposes of this Section 3.9(b), [ * ] shall not include [ * ]. Notwithstanding
the foregoing, if Exelixis exercises its Co-Promotion Option with respect to the
Co-Developed Product, it will be required to [ * ]. Commencing the date that
Exelixis [ * ], Exelixis shall [ * ], and shall [ * ] thereto. For clarity,
Exelixis may [ * ], and in the event that Exelixis decides to [ * ], it [ * ].

3.10 Termination of Co-Development Rights Due to Financial Trigger. In the event
that Exelixis’ Cash Reserves fall below Eighty Million Dollars ($80,000,000),
Exelixis shall notify BMS in writing within [ * ] and shall discuss with BMS the
corresponding situation. Upon receipt of any such notice, or upon the filing by
Exelixis of financial statements with the Securities and Exchange Commission
that show Exelixis’ Cash Reserves to be below Eighty Million Dollars
($80,000,000), then BMS shall have the right, upon delivery of written notice to
Exelixis, to terminate Exelixis’ Co-Development and profit-share rights with
respect to one or more Co-Developed Products. Such termination shall be
effective upon receipt by Exelixis; provided, however, that Exelixis may
automatically restore its Co-Development and profit-share rights if Exelixis can
increase its Cash Reserves to Eighty Million Dollars ($80,000,000) within ninety
(90) days of receipt of such notice. In the event Exelixis’ rights to Co-Develop
and profit-share have been terminated, Exelixis shall have no further
responsibility for conducting new activities or funding Development or
Commercialization activities with respect to the Co-Developed Product, and shall
complete any ongoing activities with respect to the Co-Developed Product,
subject to reimbursement by BMS of one hundred percent (100%) of any costs
associated with such continuing activities unless such work is transferred to
BMS at the discretion of the JDC, and such Co-Developed Product shall become a
Royalty-Bearing Product. As used in this Agreement, “Cash Reserves” means, as of
the time of any determination thereof, (a) the total cash, cash equivalents and
investments (in each case, excluding any restricted cash) as reported by
Exelixis in its SEC Filings prepared in accordance with GAAP, plus (b) the
amount then available for borrowing by Exelixis under the Facility Agreement
dated June 4, 2008 among Exelixis, Deerfield Private Design Fund, L.P.,
Deerfield Private Design International, L.P., Deerfield Partners, L.P. and
Deerfield International Limited, as the same may be amended from time to time,
and any other similar financing arrangements; [ * ].

3.11 Development of Royalty-Bearing Products

(a) Scope & Diligence. Except for the Exelixis Clinical Trials, BMS shall have
sole control and responsibility for the Development, Manufacture (including
formulation) and Commercialization of all Royalty-Bearing Products. BMS shall
bear all costs and expenses associated with, the Development, Manufacture
(including formulation) and Commercialization of all Royalty-Bearing Products.
BMS shall use Diligent Efforts to Develop each such Royalty-Bearing Product in
the Territory; provided that BMS may satisfy such obligation by sublicensing the
development and commercialization of a Royalty-Bearing Product to a Third Party
pursuant to the terms of this Agreement (and subject to Exelixis’ ongoing
activities with respect to Exelixis

 

32

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Clinical Trials). Exelixis may notify BMS in writing if Exelixis in good faith
believes that BMS is not meeting its diligence obligations set forth in this
Section 3.11(a), and the Parties shall meet and discuss the matter in good
faith. Exelixis may further request review of BMS’ records generated and
maintained as required under Section 3.11(c) below, to the extent those records
relate to Development and Commercialization of a Royalty-Bearing Product.

(b) Reports and Payments for Royalty Bearing Development Expenses. Prior to the
commencement of each calendar quarter for as long as Exelixis is conducting
Exelixis Clinical Trials or any other mutually agreed research or Development
activities, in each case with respect to a Royalty Bearing Product, Exelixis
shall prepare an estimate of its costs and expenses associated with such conduct
(such costs and expenses, the “Royalty Bearing Product Development Expenses”)
for such quarter and shall deliver such estimate to BMS. Upon receipt of such
estimates by Exelixis, BMS shall make a reconciling payment to Exelixis, within
[ * ] subsequent to receipt of an invoice, taking into account any differences
between Exelixis’ estimated Royalty Bearing Product Development Expenses for the
prior quarter and the actual Royalty Bearing Product Development Expenses
incurred by Exelixis for such quarter. In addition, during the third (3rd) month
of each quarter, Exelixis will provide an estimate of the total Royalty Bearing
Product Development Expenses incurred for the current calendar quarter. This
estimate will contain two (2) months of actual costs and a third month of
forecasted costs for the quarter. Exelixis shall report to BMS within [ * ]
after the end of each quarter with regard to the Royalty Bearing Product
Development Expenses actually incurred by it during such quarter, or as
otherwise agreed by the JFC. Such report shall specify in reasonable detail (as
agreed by the JFC) all expenses included in such Royalty Bearing Product
Development Expenses during such quarter and shall be accompanied by invoices,
and/or such other appropriate supporting documentation as may be required by the
JFC. Exelixis shall report to BMS Royalty Bearing Product Development Expenses
incurred by it for comparison against such invoices and the Annual Development
Plan, on a line item basis (e.g., budgeted FTE costs and actual out-of-pocket
cost). Within [ * ] of the end of the last calendar quarter in which Exelixis
conducts Exelixis Clinical Trials or any other mutually agreed research or
Development activities, in each case with respect to a Royalty Bearing Product,
one Party shall make a reconciling payment to the other Party to address any
differences between Exelixis’ estimated Royalty Bearing Product Development
Expenses for such last calendar quarter and the actual Royalty Bearing Product
Development Expenses incurred by Exelixis for such last calendar quarter. The
Parties shall seek to resolve any questions related to such accounting
statements within [ * ] following receipt by BMS of Exelixis’ report
hereunder. The JFC shall facilitate the reporting of Royalty Bearing Product
Development Expenses hereunder and the resolution of any questions concerning
such reports. BMS shall have the right at reasonable times and upon reasonable
prior notice to audit Exelixis’ records as provided in Section 8.18 to confirm
the accuracy of Exelixis’ costs and reports with respect to Royalty Bearing
Product Development Expenses under this Agreement.

(c) Records. BMS shall maintain complete and accurate records of all
Development, Manufacturing and Commercialization conducted by it or on its
behalf related to each Royalty-Bearing Product, and all Information generated by
it or on its behalf in connection with Development under this Agreement with
respect to each such Royalty-Bearing Product. BMS shall maintain such records at
least until the later of: (i) [ * ] after such records are created, or (ii) [ *
] after the Launch of the Royalty-Bearing Product to which such records pertain;
provided that the

 

33

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

following records may be maintained for a longer period, in accordance with each
Party’s internal policies on record retention: (i) scientific notebooks and
(ii) any other records that Exelixis reasonably requests be retained in order to
ensure the preservation, prosecution, maintenance or enforcement of intellectual
property rights. Such records shall be at a level of detail appropriate for
patent and regulatory purposes. Exelixis shall have the right to review and copy
such records of BMS at reasonable times to the extent necessary or useful for
Exelixis to conduct its obligations or enforce its rights under this Agreement.

(d) Reports. Beginning [ * ] after the Effective Date, and every [ * ]
thereafter during the term of the Agreement, BMS shall submit to Exelixis a
written progress report summarizing the research and development performed by
BMS on Royalty-Bearing Products. If [ * ] for Exelixis to exercise its rights
under this Agreement, Exelixis may request that BMS provide more detailed
information and data regarding such reports by BMS, and BMS shall promptly
provide Exelixis with information and data as is reasonably related to such
request, at Exelixis’ expense. All such reports shall be considered Confidential
Information of BMS.

 

4. REGULATORY

4.1 Regulatory Lead Party.

(a) Prior to transfer of an IND with respect to a Product(s) pursuant to
Section 3.5(b), Exelixis shall be the lead Party for all regulatory activities
regarding such Product(s). However, BMS shall have a participatory role in all [
* ]. All [ * ] would be made and implemented after conferring with the JDC.
Prior to transfer of an IND with respect to a Product(s) pursuant to
Section 3.5(b), Exelixis shall be the lead Party for worldwide pharmacovigilance
for such Product.

(b) Upon transfer of an IND with respect to a Product(s) pursuant to
Section 3.5(b), BMS shall be the lead Party for all regulatory activities
regarding such Product(s). However, Exelixis shall have a participatory role in
all [ * ] that [ * ]. All [ * ] would be made and implemented after conferring
with the JDC. [ * ] Regulatory Authorities as well [ * ] will be [ * ] through
the JDC. Upon transfer of an IND with respect to a Product(s) pursuant to
Section 3.5(b), BMS shall be the lead Party for worldwide pharmacovigilance for
such Product.

(c) Notwithstanding any other provision of this Agreement, in the event any
dispute with respect to the content of any regulatory filing or dossier,
pharmacovigilance reports, patient risk management strategies and plans, Core
Data Sheet, labeling, safety, and the decision to file any DAA, in each case
with respect to such Product is not resolved by the JEC, [ * ] with respect to
such matters at the JEC [ * ] referring such dispute to the Designated Officers
or submitting such dispute to any other dispute resolution procedures provided
for in Section 14.1.

4.2 Ownership of Regulatory Dossier. Upon transfer of an IND with respect to a
Product(s) pursuant to Section 3.5(b), BMS will own all regulatory filings for
such Product in order to facilitate BMS’ interactions with Regulatory
Authorities. Pursuant to Section 3.5(b), Exelixis shall transfer and assign to
BMS, and BMS will receive from Exelixis, all of Exelixis’ right, title and
interest to the INDs for the Products. Additionally, Exelixis shall notify the
applicable Regulatory Authorities in writing that it is transferring such INDs
for the applicable Product to BMS, and BMS would notify the applicable
Regulatory Authorities in writing that it is accepting such INDs and all
responsibilities associated therewith (including without limitation, the
responsibility for reporting adverse events), other than any ongoing activities
of Exelixis relating to ongoing Exelixis Clinical Trials (if applicable).

 

34

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

4.3 Regulatory Matters Relating to the XL184 Product in the United States. With
respect to Co-Developed Products in the United States:

(a) Regulatory Filings. Through their members on the JDC, Exelixis and BMS shall
cooperate in the drafting and review of all submissions (including any
supplements or modifications thereto, but excluding routine adverse event
filings (i.e., not relating to serious adverse events as defined by applicable
law) to the FDA (including the preparation of an electronic submission of a Drug
Approval Application to the FDA, with BMS having primary responsibility for
preparing the electronic dossier for each indication). Each Party shall have a
right to review (through its members of the appropriate Committee), the content
and subject matter of, and strategy for, each Drug Approval Application to be
filed in the United States, all correspondence submitted to the FDA related to
clinical trial design, all proposed Product labeling (including the final
FDA-approved labeling) and post-Regulatory Approval labeling changes. Each Party
shall promptly provide the other with copies of all written or electronic
communications received by it from, or sent by it to, the FDA with respect to
obtaining and maintaining, Regulatory Approvals for Co-Developed Products in the
United States (it being understood that routine adverse event filings (i.e., not
relating to serious adverse events as defined by applicable law) shall not fall
within the meaning of maintenance) and copies of all contact reports produced by
such Party. BMS shall be the [ * ] point of contact with any Regulatory
Authorities regarding each Product.

(b) Notice of Regulatory Filing Requirements. The Party holding the IND for a
Co-Developed Product shall provide to the other Party, within [ * ] of discovery
by BMS, notice of any event with respect to Co-Developed Products that triggers
any FDA filing requirement that is subject to a deadline imposed by applicable
law of less than [ * ] after the discovery of such an event. The co-chairpersons
of the JDC shall discuss in good faith and on a timely basis determine the most
effective and expeditious means of responding to such FDA filing requirement.

(c) Notice of Changed Regulatory Requirements. The Party holding the IND for a
Co-Developed Product shall provide notice to the other Party of any additional
requirements which the FDA may impose with respect to obtaining or maintaining
Regulatory Approval for Co-Developed Products (including additional clinical
trials), and of all FDA inquiries with respect to Co-Developed Products
requiring a response within [ * ] of receipt thereof by BMS.

(d) Regulatory Meetings. The Party holding the IND for a Co-Developed Product
shall provide the other Party with notice of all meetings, conferences, and
discussions (including FDA advisory committee meetings and any other meeting of
experts convened by the FDA concerning any topic relevant to Co-Developed
Products, as well as Product labeling and post-Regulatory Approval Product
labeling discussions with the FDA) scheduled with the FDA concerning any pending
Drug Approval Application or any material regulatory matters relating to
Co-Developed Products within [ * ] after such Party receives notice of the
scheduling of such meeting, conference, or discussion (or within such shorter
period as may be necessary in order to give such other Party a reasonable
opportunity to participate in such meetings, conferences and discussions). Such
other Party shall be entitled to be present at, and to participate in, all such

 

35

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

meetings, conferences or discussions. Exelixis’ and BMS’ respective members of
the JDC shall use reasonable efforts to agree in advance on the scheduling of
such meetings and on the objectives to be accomplished at such meetings,
conferences, and discussions and the agenda for the meetings, conferences, and
discussions with the FDA. To the extent practicable, the Party holding the IND
for a Co-Developed Product shall also include the other Party in any
unscheduled, ad-hoc meetings, conferences and discussions with the FDA
concerning any pending IND, Drug Approval Application or any material regulatory
matters relating to Co-Developed Products.

(e) Regulatory Data. Each Party shall provide to the other Party on a timely
basis copies of all material pre-clinical and clinical data compiled in support
of a Drug Approval Application or other regulatory filings in the United States
with respect to Co-Developed Products (via electronic copies of such data in a
form that may be analyzed and manipulated by the other Party).

(f) Common Database. If deemed appropriate by the JDC, the Parties will
establish a common database to be controlled, maintained and administered by BMS
for the receipt, investigation, recordation, communication, and exchange (as
between the Parties) of data arising from clinical trials for Co-Developed
Products. The Parties shall agree upon guidelines and procedures for such common
database that shall be in accordance with, and enable the Parties and their
Affiliates to fulfill their reporting obligations under applicable
law. Furthermore, such guidelines and procedures shall be consistent with
relevant International Council for Harmonisation (“ICH”) guidelines. The
Parties’ costs incurred in connection with receiving, investigating, recording,
reviewing, communicating, and exchanging such efficacy data shall be included as
an element of Development Costs or Allowable Expenses (to the extent
specifically identifiable to or reasonably allocable to the Development or
Commercialization of Products for the United States), calculated on a FTE cost
and direct out-of-pocket cost basis.

(g) Rights of Reference. Each Party shall have the right to cross reference,
file or incorporate by reference any regulatory filing or drug master file (as
defined in the Code of Federal Regulations) (and any data contained therein) for
any Co-Developed Products, or any component thereof, made in any country in the
Territory (including all Approvals) in order to support regulatory filings that
such Party is permitted to make under this Agreement for any Co-Developed
Products in the United States and to enable either Party to fulfill its
obligations under this Agreement to Develop or Manufacture (anywhere in the
world) any such Co-Developed Products for use in the United States or
Commercialize any such Co-Developed Product in the United States. Each Party
shall support the other, as may be reasonably necessary, in obtaining Regulatory
Approvals for each Co-Developed Product in the United States, including
providing necessary documents, or other materials required by applicable law to
obtain Regulatory Approvals, in each case in accordance with the terms and
conditions of this Agreement.

4.4 Recalls in the United States. Any decision to initiate a recall or
withdrawal of a Co-Developed Product in the United States shall be [ * ], [ * ];
provided, however, that if, as a result of patient safety concerns, there is not
[ * ], and in any event before [ * ], the Parties shall promptly and in good
faith discuss the reasons therefor and the strategy for implementing any such
recall or withdrawal. The costs of any such recall or withdrawal relating to:
(i) the Development of a Co-Developed Product for an indication prior to the
approval of the Drug Approval Application (or Compendia Listing, as the case may
be) for such indication (other than with respect to a recall

 

36

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

related to a [ * ]); or (ii) the Commercialization of a Co-Promotion Product
shall each be included in Regulatory Expenses. Notwithstanding the preceding
sentence, to the extent that any such recall or withdrawal is attributable to
the negligence of a Party, such Party shall bear such costs, and such costs
shall be excluded from Development Costs and Allowable Expenses. Under no
circumstances shall either Party unreasonably object to a recall or withdrawal
requested by the other Party, and with respect to a Co-Developed Product neither
Party shall have any right to object to a recall or withdrawal requested by the
other Party for failure of a Co-Developed Product to meet the Specifications,
for material safety concerns, for the manufacture of a Co-Developed Product in a
manner that does not comply with applicable law or as requested by Regulatory
Authorities. In the event of any recall or withdrawal, BMS shall take any and
all necessary action to implement such recall or withdrawal in accordance with
applicable law, with assistance from Exelixis as reasonably requested.

4.5 Regulatory Matters Relating to Royalty-Bearing Products in the United States
and Products in the Royalty Territory. With respect to Royalty-Bearing Products
in the United States and Products in the Royalty Territory:

(a) Preparation of Regulatory Filings. BMS shall prepare and draft all filings
(including any supplements or modifications thereto and including the
preparation of any electronic submission of a Drug Approval Application) to
Regulatory Authorities in each such country for such Royalty-Bearing
Product. Each Party shall keep the other Party informed with respect to, and
shall promptly provide to the other Party copies of, all material written or
electronic communications received by it from, or sent by it to: (i) a
Regulatory Authority in the U.S., Japan, a Major European Country or for the EU;
and (ii) a Regulatory Authority in a country or jurisdiction other than U.S.,
Japan, a Major European Country or for the EU to the extent that the substance
of such communications: (A) vary materially from what such Party has already
disclosed to the other Party with respect to the U.S., Japan, a Major European
Country or for the EU under this Section 4.5(a); and (B) [ * ].

(b) Pricing and Reimbursement Approvals. [ * ] in all pricing and reimbursement
approval proceedings relating to each Product in the Royalty Territory.

(c) Rights of Reference. BMS shall have the right to cross reference, file or
incorporate by reference any regulatory filing or drug master file (as defined
in the Code of Federal Regulations) (and any data contained therein) for any
Royalty-Bearing Product made in any country in the Territory (including all
Approvals) in order to support regulatory filings that BMS is permitted to make
under this Agreement for any such Royalty-Bearing Product in the Royalty
Territory and to enable such Party to fulfill its obligations under this
Agreement to Develop, Manufacture (anywhere in the world), or Commercialize any
such Royalty-Bearing Product for use in the Royalty Territory.

4.6 Recalls in the Royalty Territory. Any decision to initiate a recall or
withdrawal of a Product in the Royalty Territory shall be made by BMS. In the
event of any recall or withdrawal, BMS shall take any and all necessary action
to implement such recall or withdrawal in accordance with applicable law, with
assistance from the non-lead Party as reasonably requested by BMS. The costs of
any such recall or withdrawal in the Royalty Territory shall be borne solely by
BMS, except to the extent that the recall or withdrawal is attributable to:
(a) the negligence of Exelixis, in which

 

37

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

event Exelixis shall bear such costs; or (b) the negligence of both Parties, in
which event each Party shall bear such costs to the extent of its respective
responsibility, and in either case ((a) or (b)), such costs shall be excluded
from Development Costs and Allowable Expenses.

4.7 Pharmacovigilance Agreement. Subject to the terms of this Agreement, and
within [ * ] after the Effective Date, BMS and Exelixis (under the guidance of
their respective Pharmacovigilance Departments, or equivalent thereof) shall
re-define, re-state and finalize the responsibilities the Parties shall employ
to protect patients and promote their well-being as initially stated in the
Pharmacovigilance Agreement dated as of August 13, 2008 (hereafter referred to
as the “Pharmacovigilance Agreement”) for BMS-833923/XL139, including the
addition of XL184, XL281 and any future Collaboration Compounds. These
responsibilities shall include mutually acceptable guidelines and procedures for
the receipt, investigation, recordation, communication, and exchange (as between
the Parties) of adverse event reports, pregnancy reports, and any other
information concerning the safety of such Product. Such guidelines and
procedures shall be in accordance with, and enable the Parties and their
Affiliates to fulfill, local and national regulatory reporting obligations to
government authorities. Furthermore, such agreed procedures shall be consistent
with relevant International Council for Harmonisation (ICH) guidelines, except
where said guidelines may conflict with existing local regulatory safety
reporting requirements, in which case local reporting requirements shall
prevail. The Pharmacovigilance Agreement will provide for a worldwide safety
database to be maintained by BMS. Each Party hereby agrees to comply with its
respective obligations under such Pharmacovigilance Agreement (as the Parties
may agree to modify it from time to time) and to cause its Affiliates and
Sublicensees to comply with such obligations.

 

5. COMMERCIALIZATION

5.1 Overview. As between the Parties, BMS shall be the lead Party for all
Commercialization activities throughout the world, and BMS shall book sales of
all Products in all countries.

5.2 Commercialization Plans.

(a) Commercialization Plans. For each Co-Developed Product, the JCC (or the JEC
as described in Section 5.2(b) below) shall be responsible for creating a global
strategy for the Commercialization of such Product pursuant to a comprehensive,
rolling, three-year commercialization plan (the “Global Commercialization
Strategy”), along with creating a comprehensive, rolling, three-year
commercialization plan setting forth the anticipated Commercialization
activities in the U.S. (including without limitation market research, launch
plans, product positioning, and detailing activities) and timelines for such
activities (the “U.S. Commercialization Plan”). The U.S. Commercialization Plan
shall, in the case of the Co-Promotion Products, allocate responsibility for
carrying out such activities between BMS and Exelixis, and shall include a
detailed and specific budget for all such activities. The U.S. Commercialization
Plan shall be consistent with the then-current Global Commercialization Strategy
and the Co-Promotion Agreement (if any), and the U.S. Commercialization Plan may
be included as a part of the Global Commercialization Strategy.

 

38

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b) The initial Global Commercialization Strategy and the initial U.S.
Commercialization Plan shall be generated by the BMS, in a manner consistent
with BMS’ planning for products at a similar stage of development, for review by
Exelixis prior to creation of the JCC. As soon as practicable upon the creation
of the JCC, the JCC shall prepare, and submit to the JEC for its approval, any
update to the Global Commercialization Strategy and U.S. Commercialization Plan
that meets the requirements of Section 5.2(a). Each updated U.S.
Commercialization Plan for a particular Product, once approved by the JEC, shall
become effective and supersede the previous U.S. Commercialization Plan for such
Product as of the date of such approval or at such other time decided by the
JEC. The JEC shall not approve a U.S. Commercialization Plan that is
inconsistent with or contradicts the terms of this Agreement or the Co-Promotion
Agreement (if any) without the written consent of the Parties, and in the event
of any inconsistency between the U.S. Commercialization Plan, on the one hand,
and this Agreement or the Co-Promotion Agreement (if any), on the other hand,
the terms of this Agreement or the Co-Promotion Agreement (if any), as the case
may be, shall prevail.

5.3 Diligent Commercialization. BMS (and Exelixis with respect to a Co-Promotion
Product in the U.S.) shall use Diligent Efforts to Commercialize each Product in
each country in the Major Territory for each indication for which it receives
Regulatory Approval; provided, however, that: (a) [ * ] shall [ * ] to
Co-Promote a Co-Promotion Product for [ * ]; and (b) [ * ] shall [ * ] to
actively promote XL184 for [ * ]. For clarity, the foregoing [ * ] subsection
5.3(b) shall [ * ] use Diligent Efforts to make available for sale any
Co-Developed Product in the event that Regulatory Approval for such Co-Developed
Product has been obtained [ * ].

5.4 Option to Co-Promote.

(a) In General. BMS hereby grants to Exelixis the first and exclusive option (a
“Co-Promotion Option”) to co-promote each Co-Developed Product in the U.S. in
accordance with a co-promotion agreement (the “Co-Promotion Agreement”) to be
negotiated in good faith by the Parties [ * ] subsequent to Exelixis’ exercise
of the Co-Promotion Option with respect to a particular Co-Developed Product.

(b) Exercise. BMS shall give Exelixis prompt written notice (the “Co-Promotion
Notice”) of the [ * ], and shall provide with such notice: (i) the anticipated
date of Launch of the Co-Developed Product in the U.S.; and (ii) the
then-current Global Commercialization Strategy and U.S. Commercialization Plan
(as created pursuant to Section 5.2(b)), including budgets relating to the
commercialization activities set forth under such plan. Exelixis may exercise
its Co-Promotion Option with respect to such Co-Developed Product by written
notice to BMS no later than [ * ] after Exelixis receives a Co-Promotion Notice.
A Co-Developed Product for which Exelixis timely exercises its Co-Promotion
Option may be referred to from time to time as a Co-Promotion Product. The
Parties shall continue to share Operating Profits (or Losses) in accordance with
Sections 5.5 and 8.2 with respect to each Co-Developed Product, regardless
whether Exelixis exercises or does not exercise its Co-Promotion Option with
respect to any Co-Developed Product.

(c) Co-Promotion Agreement. The Co-Promotion Agreement will include the specific
terms set forth in Exhibit 5.4(c), along with additional terms and conditions
customary in the industry for an agreement of this type. In the event of any
inconsistency between the terms of this Agreement and the terms of the
Co-Promotion Agreement, the terms of this Agreement shall prevail.

 

39

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(d) Termination of Co-Promotion Rights Due to Financial Trigger. In the event
that Exelixis’ Cash Reserves fall below Eighty Million Dollars ($80,000,000),
Exelixis shall notify BMS within [ * ] and shall discuss with BMS the
corresponding situation. Upon receipt of any such notice, or upon the filing by
Exelixis of financial statements with the Securities and Exchange Commission
that show Exelixis’ Cash Reserves to be below Eighty Million Dollars
($80,000,000), then BMS shall have the right, upon delivery of written notice to
Exelixis, to terminate Exelixis’ Co-Promotion and profit-share rights with
respect to one or more Co-Promotion Products; provided, however, that Exelixis
may automatically restore its Co-Promotion and profit-share rights if Exelixis
can increase its Cash Reserves to Eighty Million Dollars ($80,000,000) within
ninety (90) days of receipt of such notice. In the event Exelixis’ rights to
Co-Promote and profit-share have been terminated, Exelixis shall have no further
responsibility for conducting new activities or funding Development or
Commercialization activities with respect to the Co-Promotion Product, and shall
complete any ongoing activities with respect to the Co-Promotion Product,
subject to reimbursement by BMS of one hundred percent (100%) of any costs
associated with such continuing activities unless such work is transferred to
BMS at the discretion of the JCC, and such Co-Promotion Product shall become a
Royalty-Bearing Product.

5.5 Commercialization Costs. All costs and expenses incurred by the Parties in
connection with the Commercialization of each Co-Developed Product in the U.S.
shall be included in the calculation of Operating Profit (or Losses) for such
Product, and shall be allocated between the Parties, in accordance with this
Section 5.5, and Sections 8.2 and 8.3. BMS shall bear all costs and expenses
incurred by the Parties in connection with the Commercialization of: (a) all
Products in the Royalty Territory; and (b) all Royalty-Bearing Products in the
U.S.

5.6 Commercialization Reports. With respect to each Co-Developed Product, BMS
shall keep the JCC fully informed regarding the progress and results of its
Commercialization activities and those of its Affiliates, sublicensees, and
Third Party contractors in the U.S. With respect to Royalty-Bearing Products,
BMS shall, on a [ * ] basis, BMS shall provide the JCC with a written report
that summarizes, in reasonable detail, all Commercialization activities
performed during the preceding [ * ] period, and compares such performance with
the goals and timelines set forth in the Global Commercialization Strategy and
(as appropriate) the U.S. Commercialization Plan (if applicable). BMS shall also
promptly provide any additional Information regarding the Commercialization of
Products reasonably requested by the JCC or by Exelixis. For clarity, each Party
will provide [ * ] updates to the JCC with respect to its Commercialization
activities relating to the Co-Promotion Product in the U.S.

5.7 Standards of Conduct. Each Party shall perform, or shall ensure that its
Affiliates, sublicensees and Third Party contractors perform, all
Commercialization activities in a good scientific and ethical business manner
and in compliance with applicable laws, rules and regulations.

5.8 Sales Force Training. BMS shall develop and conduct training programs
specifically relating to the Products for its sales representatives. BMS agrees
to utilize such training programs on an ongoing basis to assure a consistent,
focused promotional strategy.

 

40

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

6. MANUFACTURING

6.1 Clinical and Commercial Supply. Any costs and expenses incurred by either
party in carrying out Manufacturing shall be: (a) in the event that such
expenses relate to Manufacture for use of a Co-Developed Product for Development
use in the Co-Development Territory, treated as Development Costs; (b) in the
event that such expenses relate to Manufacture for use of a Co-Developed Product
for Commercial sale in the U.S., treated as Allowable Expenses; and (c) in all
other cases, reimbursed one hundred percent (100%) by BMS. Prior to the transfer
under Section 6.2 of the Manufacturing technology for the XL281, Exelixis shall
Manufacture, or arrange with a Third Party for the Manufacture of, such XL281
Product for the clinical supply of the Exelixis Clinical Trials relating to such
XL281 Product. After the completion of Exelixis’ transfer under Section 6.2 of
the Manufacturing technology for a given Product, BMS shall Manufacture, or
arrange with Third Parties for the Manufacture of, such Products (in bulk and
finished form) for use in Development and Commercialization. BMS shall at all
times be the Lead Party with respect to manufacturing process development as
such activities relate to Manufacturing.

6.2 Transfer of Manufacturing Right.

(a) Within [ * ] after the Effective Date, Exelixis shall disclose (and provide
copies, as applicable) to either BMS or a Third Party manufacturer reasonably
acceptable to Exelixis (which election shall be made by BMS) all Information
Controlled by Exelixis that is related to the Manufacturing of the Products and
is reasonably [ * ] to enable BMS or such Third Party manufacturer (as
appropriate) to Manufacture such Products.

(b) BMS and/or its Third Party manufacturer shall use any Information
transferred pursuant to Section 6.2(a) solely for the purpose of Manufacturing
Products containing such Products for use by Exelixis or BMS under this
Agreement, and for no other purpose.

(c) BMS acknowledges and agrees that Exelixis may condition its agreement to
transfer of any Manufacturing technology or Information to a Third Party
manufacturer on the execution of a confidentiality agreement between such Third
Party manufacturer and Exelixis that contains terms substantially equivalent to
those of Article 10 of this Agreement.

 

7. LICENSES; INTELLECTUAL PROPERTY

7.1 Licenses to BMS. Subject to the terms of this Agreement:

(a) Clinical Development and Commercialization.

(i) Exelixis hereby grants to BMS a co-exclusive, revenue-bearing license under
the Exelixis Licensed Patents and the Exelixis Licensed Know-How to clinically
develop, make, have made, use, sell, offer for sale and import Co-Developed
Products in the U.S.

(ii) Exelixis hereby grants to BMS an exclusive (subject to Exelixis’ right to
conduct Exelixis Clinical Trials and work under the Backup Programs pursuant to
this Agreement), royalty-bearing license under the Exelixis Licensed Patents and
the Exelixis Licensed Know-How to clinically develop, make, have made, use,
sell, offer for sale and import: (A) Royalty-Bearing Products in the U.S.; and
(B) Products in the Royalty Territory.

 

41

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(iii) The licenses granted to BMS in Sections 7.1(a)(i) and (ii) under the
Existing Exelixis Patents shall [ * ]. As a result, in Exelixis’ conduct of the
Backup Program for XL184 pursuant to Section 2.12(b), Exelixis shall [ * ]. In
addition, if BMS conducts the Program Backup with respect to XL184 pursuant to
Section 2.12(c), BMS shall [ * ], and Exelixis shall determine in good faith [ *
]. If Exelixis determines that [ * ], then the Parties shall [ * ]. Furthermore,
Exelixis shall (subject to its [ * ] obligations [ * ]) use commercially
reasonable efforts to [ * ].

(b) Co-Branding.

(i) Exelixis Marks.

(1) Exelixis Marks. In the U.S., Japan and the Major European Countries, the
Parties anticipate using certain of Exelixis existing corporate trademarks to
identify Exelixis as a contributor to the discovery, Development and
Commercialization of Products (collectively, the “Exelixis Marks”). Provided
such uses comply with applicable laws and market practice in the U.S., the
Exelixis Marks shall be used on the Product label, packaging and
promotional/marketing material, and shall be displayed with equal prominence as
the BMS corporate trademark (in cases where such trademark is used). The
Exelixis Marks existing as of the Effective Date are set forth on Exhibit
7.1(b)(i).

(2) Trademark License Agreement. Within [ * ] after the Effective Date, the
Parties shall commence negotiations of a trademark license agreement setting
forth terms and conditions under which Exelixis will grant to BMS a
royalty-free, non-exclusive license to use such Exelixis Marks solely in
connection with the Commercialization of the Products in the Territory and in a
manner consistent with Section 7.1(b)(i)(1) (the “Trademark License Agreement”).
Such Trademark License Agreement shall provide that: (A) in the event of
termination, BMS shall have the right to use existing materials and packaging
bearing such Exelixis Marks; (B) BMS may cease using any Exelixis Marks in the
event of a material breach by Exelixis pursuant to Section 11.3(b) or any
bankruptcy or insolvency of Exelixis; and (C) the Trademark License Agreement
shall not in any way alter the decision-making authority of BMS with respect to
Commercialization matters pursuant to this Agreement. and (D) there shall be no
additional consideration paid to Exelixis (except as set forth in this
Agreement) for the use of such trademark.

(3) Arbitration. If the Parties do not agree upon the terms of the Trademark
License Agreement within [ * ] after the Effective Date, then either Party may,
by written notification to the other Party, submit the matter to binding
“baseball” arbitration to determine the terms of the Trademark License Agreement
as follows. Promptly following receipt of such notice, the Parties shall meet
and discuss in good faith and agree on an arbitrator to resolve the issue, which
arbitrator shall be neutral and independent of both Parties, shall have
significant experience and expertise in trademark license agreements for
pharmaceutical products, and shall have some experience in mediating or
arbitrating issues relating to such agreements. If the Parties cannot agree on
such arbitrator within [ * ] of request by a Party for arbitration, then such
arbitrator shall be appointed by JAMS (formerly, the Judicial Arbitration and
Mediation Service) (“JAMS”), which arbitrator must meet the foregoing criteria.
Within [ * ] after an arbitrator is selected (or appointed, as

 

42

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

the case may be), each Party will deliver to both the arbitrator and the other
Party a detailed written proposal setting forth its proposed terms for the
Trademark License Agreement (the “Proposed Terms” of the Party) and a memorandum
(the “Support Memorandum”) in support thereof, not exceeding ten (10) pages in
length. The Parties will also provide the arbitrator a copy of this Agreement,
as may be amended at such time. Within [ * ] after receipt of the other Party’s
Proposed Terms and Support Memorandum, each Party may submit to the arbitrator
(with a copy to the other Party) a response to the other Party’s Support
Memorandum, such response not exceeding five (5) pages in length. Neither Party
may have any other communications (either written or oral) with the arbitrator
other than for the sole purpose of engaging the arbitrator or as expressly
permitted in this Section 7.1(b)(i)(3); provided that, the arbitrator may
convene a hearing if the arbitrator so chooses to ask questions of the Parties
and hear oral argument and discussion regarding each Party’s Proposed Terms.
Within [ * ] after the arbitrator’s appointment, the arbitrator will select one
of the two Proposed Terms (without modification) provided by the Parties that he
or she believes is most consistent with the intention underlying and agreed
principles set forth in this Agreement and most accurately reflects industry
norms for a transaction of this type. The decision of the arbitrator shall be
final, binding, and unappealable and the Parties shall promptly enter into a
Trademark License Agreement having the terms set forth in the Proposed Terms
selected by the arbitrator. For clarity, the arbitrator must select as the only
method to determine the terms of the Trademark License Agreement one of the two
sets of Proposed Terms, and may not combine elements of both Proposed Terms or
take any other action. Except as expressly stated in this Section 7.1(b)(i)(3),
such arbitration shall be conducted in accordance with JAMS’ Streamlined
Arbitration Rules and Procedures then in effect.

(ii) Royalty-Bearing Products. Subject to Section 7.1(b)(i), BMS shall be solely
responsible for creating all packaging and promotional materials for the
Royalty-Bearing Products. BMS shall own all right, title and interest in and to
any and all such promotional materials, including all applicable copyrights,
trademarks (other than Exelixis’ name and logo), program names and domain names.

(iii) Advertising and Promotional Materials. Subject to Section 7.1(b)(i), BMS
shall create and the JCC shall review and approve the overall strategy with
respect to packaging and promotional materials for use in the U.S. with respect
to Co-Promotion Products. Subject to Section 7.1(b)(i), the JCC shall determine
the placement of the names and logos of the Parties in any promotional
materials. BMS shall own all right, title and interest in and to any and all
such promotional materials, including all applicable copyrights, trademarks
(other than Exelixis’ name and logo), program names and domain names.

(c) Sublicensing. The licenses granted to BMS in Section 7.1(a)(i) are, subject
to Section 7.5(b), sublicenseable solely with the prior written consent of
Exelixis, which consent shall not be unreasonably withheld; provided that BMS
may engage contract service providers for the purpose of carrying out its
Development, Commercialization and Manufacturing activities pursuant to the
Collaboration without the prior consent of (or notice to) Exelixis. The licenses
granted to BMS in Section 7.1(a)(ii) shall be freely sublicenseable by BMS in
connection with the Development, Commercialization and/or Manufacturing of
Royalty Bearing Products.

(d) Exelixis Retained Rights. Exelixis retains all rights to use the Exelixis
Licensed Know-How and Exelixis Patents except those expressly granted to BMS on
an exclusive basis under the terms of this Agreement. In addition,
notwithstanding the exclusive licenses granted

 

43

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

to BMS pursuant to Section 7.1, Exelixis retains the right under the Exelixis
Licensed Patents and the Exelixis Licensed Know-How to: (i) make, have made,
use, and test Collaboration Compounds solely for internal research purposes;
(ii) clinically develop, make, have made and use (and to sublicense (or
otherwise enter into contractual arrangements with) Third Parties to clinically
develop, make or use) the Collaboration Compound for the Exelixis Clinical
Trials during the Exelixis Development Period; or (iii) perform its obligations
under any Approved Plan.

7.2 Licenses to Exelixis.

(a) Clinical Development and Commercialization. Subject to the terms of this
Agreement, BMS hereby grants to Exelixis a co-exclusive, revenue-bearing license
under the BMS Licensed Patents and the BMS Licensed Know-How to clinically
develop, make, have made, use, sell, offer for sale and import the Co-Promotion
Product in the U.S.

(b) Sublicensing. The license granted to Exelixis in Sections 7.2(a) is, subject
to Section 7.5(b), sublicenseable solely with the prior written consent of BMS,
which consent shall not be unreasonably withheld.

(c) BMS Retained Rights. BMS retains all rights to use the BMS Licensed Know-How
and BMS Patents except those expressly granted to Exelixis on an exclusive basis
under the terms of this Agreement.

7.3 Mutual Covenants.

(a) BMS hereby covenants that BMS shall not (and shall ensure that any of its
permitted sublicensees shall not) use any Exelixis Licensed Know-How or Exelixis
Licensed Patents for a purpose other than that expressly permitted in
Section 7.1.

(b) Exelixis hereby covenants that Exelixis shall not (and shall ensure that any
of its permitted sublicensees shall not) use any BMS Licensed Know-How or BMS
Patents for a purpose other than that expressly permitted in Section 7.2.

7.4 No Additional Licenses. Except as expressly provided in Sections 7.1, 7.2,
and Article 11, nothing in this Agreement grants either Party any right, title
or interest in and to the intellectual property rights of the other Party
(either expressly or by implication or estoppel).

7.5 Sublicensing.

(a) In General. Each Party shall provide the other Party with the name of each
permitted sublicensee of its rights under this Article 7 and a copy of the
applicable sublicense agreement; provided that each Party may redact
confidential or proprietary terms from such copy, including financial terms. The
sublicensing Party shall remain responsible for each permitted sublicensee’s
compliance with the applicable terms and conditions of this Agreement.

(b) Right of First Refusal for Sublicense of Co-Promotion Rights. During the
Term, should Exelixis decide to sublicense its rights under Section 7.2(a) to
any Third Party, or should BMS decide to sublicense its rights under
Section 7.1(a) to any Third Party, then the Party desiring to grant such
sublicense (the “Sublicensing Party”) shall promptly notify the other Party

 

44

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(the “Other Party”) in writing. The Other Party shall have a first and exclusive
right of negotiation to obtain from the Sublicensing Party such sublicense on
commercially reasonable terms. If the Other Party exercises this right by so
notifying the Sublicensing Party in writing within [ * ] of the receipt of the
Sublicensing Party’s notice, the Parties shall negotiate in good faith for [ * ]
(the “Negotiation Period”) from the date the Sublicensing Party receives such
notice from the Other Party to arrive at commercially reasonable terms
(including any applicable royalty rate or other consideration) of an agreement
for such a sublicense. If mutual agreement is not reached during the Negotiation
Period, then the Sublicensing Party shall be free to pursue a Third Party
sublicensee, subject to Sections 7.1(c) and 7.2(b), as applicable; provided,
however, that the Sublicensing Party may not grant a sublicense to such Third
Party on terms more favorable to such Third Party (taking into consideration the
overall aggregate of economic factors) than those which the Sublicensing Party
last offered to the Other Party; and provided further that in the event that no
such sublicense to a Third Party occurs for a period of [ * ] subsequent to the
expiration of the Negotiation Period described above, then the terms of this
Section 7.5(b) shall once again apply to any proposed sublicense by the
Sublicensing Party (i.e., as if the Negotiation Period had never occurred).

7.6 Ownership.

(a) Exelixis shall (at BMS’ sole expense), as soon as practicable following the
Effective Date, and subject to the requirements and limitations (to the extent,
and only for the duration, applicable) of that [ * ], [ * ] the Exelixis
Licensed Patents, solely with respect to the Exelixis Licensed Patents that are
filed in the following countries (to the extent that Exelixis has Exelixis
Licensed Patents in such country), pursuant to one or more [ * ] mutually
agreeable to the Parties: [ * ]. Such [ * ] shall [ * ] in this Agreement with
respect to corresponding Exelixis Licensed Patents that are filed in the U.S.,
which [ * ] with respect to such Exelixis Licensed Patents as set forth in this
Agreement. For clarity, the costs described in this Section 7.6(a) shall not be
deemed to be Allowable Expenses. BMS shall (at its sole expense) promptly [ * ]
as it relates to the Exelixis Licensed Patents and/or country(ies) applicable to
such Product if any of the events described in Section 7.10(c) occur, and, in
the event BMS fails to do so, BMS appoints Exelixis its attorney in fact to [ *
].

(b) The inventorship of all Sole Inventions and Joint Inventions shall be
determined under the U.S. patent laws.

(c) Each Party shall own the entire right, title and interest in and to any and
all of its Sole Inventions, and Patents claiming only such Sole Inventions (and
no Joint Inventions) (“Sole Invention Patents”). BMS and Exelixis shall be joint
owners in and to any and all Joint Inventions and Patents claiming such Joint
Inventions (“Joint Invention Patents”). BMS and Exelixis as joint owners each
shall have the right to exploit and to grant licenses under such Joint
Inventions, and where exercise of such rights require, under the laws of a
country, the consent of the other Party, with the consent of the other Party
(such consent not to be unreasonably withheld, delayed or conditioned) unless
otherwise specified in this Agreement.

(d) All employees, agents and contractors of each Party shall be under written
obligation to assign any inventions and related intellectual property to the
Party for whom they are employed or are providing services.

 

45

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(e) The Parties acknowledge and agree that this Agreement shall be deemed to be
a “Joint Research Agreement” as defined under 35 U.S.C. 103(c).

7.7 Disclosure. Each Party shall submit a written report to the JEC no less
frequently than within [ * ] of the end of each [ * ] describing any Sole
Invention or Joint Invention arising during the prior [ * ] in the course of the
Collaboration or thereafter in accordance with this Agreement which it believes
may be patentable or at such earlier time as may be necessary to preserve
patentability of such invention. Each Party shall provide to the other Party
such assistance and execute such documents as are reasonably necessary to permit
the filing and prosecution of such patent application to be filed on such Sole
Invention or Joint Invention, or the issuance, maintenance or extension of any
resulting Patent.

7.8 Patent Prosecution and Maintenance; Abandonment.

(a) Prosecution.

(i) Filing, Prosecution and Maintenance of Invention Patents Controlled by
Exelixis. Subject to Sections 7.8(a)(ii) and (v) below, [ * ] shall be
responsible for the preparation, filing, prosecution (including any
interferences, reissues and reexaminations) and maintenance of all Joint
Invention Patents, Sole Invention Patents Controlled by Exelixis, and Exelixis
Licensed Patents that in each case are co-owned, or co-exclusively or
exclusively licensed to BMS under Section 7.1 (the “Exelixis Prosecuted
Patents”), provided that such responsibilities shall be carried out by [ * ],
and provided further that, in each case, [ * ]. [ * ], or its [ * ], shall
provide [ * ] with an update of the filing, prosecution and maintenance status
for each of the Exelixis Prosecuted Patents on a periodic basis, and shall use
commercially reasonable efforts to consult with and cooperate with [ * ] with
respect to the filing, prosecution and maintenance of the Exelixis Prosecuted
Patents, including [ * ] of proposed filings to allow BMS a reasonable
opportunity for review and comment before such filings are due. [ * ], shall
provide to [ * ] copies of any papers relating to the filing, prosecution and
maintenance of the Exelixis Prosecuted Patents promptly upon their being filed
and received.

(ii) Abandonment. In no event shall [ * ] knowingly permit any of the Exelixis
Prosecuted Patents to be abandoned in any country, or elect not to file a new
patent application claiming priority to a patent application within the Exelixis
Prosecuted Patents either before such patent application’s issuance or within
the time period required for the filing of an international (i.e., Patent
Cooperation Treaty), regional (including European Patent Office) or national
application, without [ * ] written consent (such consent not to be unreasonably
withheld, delayed or conditioned) or [ * ] otherwise first being given an
opportunity to assume full responsibility [ * ] for the continued prosecution
and maintenance of such Exelixis Prosecuted Patents or the filing of such new
patent application. Accordingly, [ * ], shall provide [ * ] with notice of the
allowance and expected issuance date of any patent within the Exelixis
Prosecuted Patents, or any of the aforementioned filing deadlines, and [ * ]
shall provide [ * ] with prompt notice as to whether [ * ] desires [ * ] to file
such new patent application. In the event that [ * ] decides either: (A) not to
continue the prosecution or maintenance of a patent application or patent within
the Exelixis Prosecuted Patents in any country; or (B) not to file such new
patent application requested to be filed by [ * ], [ * ] shall provide [ * ]
with notice of this decision at least [ * ] prior to any pending lapse or
abandonment thereof, and [ * ] shall thereafter have the right to assume

 

46

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

responsibility for the filing, prosecution and maintenance of such patent or
patent application. In the event that [ * ] assumes such responsibility for such
filing, prosecution and maintenance, [ * ] shall have the right to transfer the
responsibility for such filing, prosecution and maintenance of such patent
applications and patents to patent counsel (outside or internal) selected by [ *
], and [ * ] shall cooperate as reasonably requested by [ * ] to facilitate
control of such filing, prosecution and maintenance by [ * ]. In the case where
[ * ] takes over the filing, prosecution or maintenance of any patent or patent
application as set forth above, [ * ] to [ * ] in any way with respect to its
handling of, or the results obtained from, the filing, prosecution, issuance,
extension or maintenance of any such application or any resulting patent or any
failure by it to so file, prosecute, extend or maintain. In addition, [ * ]
shall, [ * ], provide such assistance and execute such documents as are
reasonably necessary to continue or permit the filing, prosecution or
maintenance of such patent or patent application or the issuance, maintenance or
extension of any resulting patent or permit enforcement of such patent
application or any such patent, including assignment of same to [ * ] in
accordance with Section 7.8(d).

(iii) Filing, Prosecution and Maintenance of Sole Invention Patents Controlled
by BMS. In accordance with this Section 7.8(a)(iii), BMS shall be responsible
for the filing, prosecution (including any interferences, reissues and
reexaminations) and maintenance of all Sole Invention Patents Controlled by BMS.

(iv) Patent Term Extension. Exelixis and BMS shall each cooperate with each
another and shall use commercially reasonable efforts in obtaining patent term
extension (including any pediatric exclusivity extensions as may be available)
or supplemental protection certificates or their equivalents in any country with
respect to patent rights covering the Products. If elections with respect to
obtaining such patent term extensions are to be made, BMS shall have the right
to make the election to seek patent term extension or supplemental protection.

(v) Exelixis Right to Separate Claims. To the extent that any Sole Invention
Patent of Exelixis contains claims that cover compounds that are not
Collaboration Compounds, Exelixis shall have the right to separate any claims
that cover such compounds and to file such claims in a separate application
(e.g., a continuation, continuation-in-part, or divisional application).
Exelixis shall notify BMS in writing prior to separating such claims, and such
separation shall be at Exelixis’ sole expense.

(b) Payment of Prosecution Costs. BMS shall bear the out-of-pocket expenses
(including reasonable fees for any outside counsel, but not Exelixis’ inside
counsel fees) associated with the filing, prosecution (including any
interferences, reissue proceedings and reexaminations) and maintenance of: (X) [
* ]; and (Y) the [ * ], provided that if any [ * ] is part of a patent
application or patent that covers other inventions that are [ * ], then the
Parties shall mutually agree upon an appropriate allocation of the expenses so
that BMS does not bear any portion of the [ * ] attributable to such other
inventions.

(c) Payment of Expenses for Joint Inventions. Exelixis and BMS shall mutually
agree on the percentage of expenses that each Party shall bear with respect to
Joint Inventions for which the cost of filing, prosecuting or maintaining such
Joint Invention is not the responsibility of a Party under Section 7.8(b) hereof
(which, in the absence of any other agreement between the Parties, shall be
divided [ * ]).

 

47

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(d) Non-payment of Expenses.

(i) If a Party elects not to pay its share of any expenses with respect to a
Patent covering a Joint Invention in a given country under any of Sections
7.8(b) or (c) (each, a “Joint Patent”), such Party shall inform the other Party
in writing not less than [ * ] before any relevant deadline (or, in the event of
a shorter period in which to respond to a patent office, as soon as reasonably
practicable), and, if the other Party assumes the expenses associated with the
Joint Patent, then the assuming Party [ * ] and the other Party shall [ * ].

(ii) If a Party is the assignee or owner of a Patent (other than a Joint Patent)
that is licensed to the other Party under any of Sections 7.1 or 7.2, and such
owning Party elects not to pay its share of expenses pursuant to Sections 7.8(b)
or 7.8(c) in a given country, such owning Party shall inform the other Party in
writing not less than [ * ] before any relevant deadline (or, in the event of a
shorter period in which to respond to a patent office, as soon as reasonably
practicable). If the other Party assumes the expenses associated with the Patent
in such country, then the assuming Party [ * ] and the owning Party shall [ * ].

(iii) If a Party is the licensee of a Patent (other than a Joint Patent) under
any of Sections 7.1 or 7.2, and such Party elects not to pay its share of
expenses pursuant to Sections 7.8(b) or 7.8(c) in a given country, such Party
shall inform the other Party in writing not less than [ * ] before any relevant
deadline (or, in the event of a shorter period in which to respond to a patent
office, as soon as reasonably practicable) (such Patent(s) in such countries, as
identified in such notice, being a “[ * ] Right”), and [ * ] under such Sections
7.1 or 7.2, as applicable, with respect to the relevant Patent in such country,
provided that [ * ]. It is also understood that such licensee shall be offered
the opportunity to assume its share of the responsibility for the costs of
filing, prosecution and maintenance of any Patent(s) claiming priority directly
or indirectly from any such [ * ] Right, and that where such expenses are
assumed by such licensee, it shall be afforded all the rights and licenses as
provided under this Agreement for the licensed Patents (other than the [ * ]
Right) with respect to such Patent(s) claiming priority directly or indirectly
from any such [ * ] Right.

(e) Notwithstanding Sections 7.8(b), (c) and (d), any costs incurred by the
Parties associated with the filing, prosecution (including any interferences,
reissue proceedings and reexaminations) and maintenance of a U.S. Patent in the
Exelixis Prosecuted Patents or the BMS Licensed Patents shall, solely to the
extent such Patent claims the use, manufacture, or sale of a Co-Promotion
Product, be included as an element of Allowable Expenses.

(f) Each Party shall provide to the other Party, on a [ * ] basis, a patent
report that includes the serial number, docket number and status of each Patent
for which such Party has the right to direct the filing, prosecution and
maintenance and which covers a Sole Invention (in the case of [ * ]) or Joint
Invention. The Parties through their patent counsel shall discuss as appropriate
(but not more than [ * ]) ways in which to allocate such out-of-pocket expenses
in an appropriate, cost-effective manner consistent with the purposes of this
Agreement and Exelixis’ obligations to Third Parties.

(g) BMS’ right to file, prosecute and maintain any Exelixis Existing Patents
covering XL184 shall be subject to any right to file, prosecute and maintain
such Patents by GSK then in existence.

 

48

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

7.9 Enforcement of Patent Rights.

(a) Enforcement of Exelixis Sole Patents.

(i) Enforcement by [ * ]. In the event that management or in-house counsel for
either Party becomes aware of a suspected infringement by a Third Party of a
Patent claiming a Sole Invention of Exelixis that claims the composition of
matter (including formulation), manufacture or use of one or more Products that
is being Developed or Commercialized using Diligent Efforts and which is
co-exclusively or exclusively licensed to BMS under Section 7.1 (for purposes of
this Section 7.9(a)(i) only, an “Exelixis Sole Patent”), such Party shall notify
the other Party promptly, and following such notification, the Parties shall
confer. Each Party shall provide the same level of disclosure to the other
Party’s in-house counsel concerning suspected infringement of an Exelixis Sole
Patent as such Party would provide with respect to suspected infringement of its
own issued Patent or an exclusively licensed issued Patent claiming a product it
is developing or commercializing independent of this Agreement. Where such
suspected infringement involves such Third Party’s development, manufacture, use
or sale of a product directed against an Identified Target of a Product, [ * ]
shall have the right, but shall not be obligated, to bring an infringement
action against any such Third Party or to defend such proceedings at its own
expense, in its own name and entirely under its own direction and control. [ * ]
shall reasonably assist [ * ] (at [ * ] expense) in such actions or proceedings
if so requested, and shall lend its name to such actions or proceedings if
requested by [ * ] or required by law, and [ * ] shall hold [ * ] harmless from
any liability incurred by [ * ] arising out of any such proceedings or actions
at [ * ] request. [ * ] shall have the right to participate and be represented
in any such suit by its own counsel at its own expense. No settlement of any
such action or defense which restricts the scope, or adversely affects the
enforceability, of any such [ * ] Sole Patent may be entered into by [ * ]
without the prior consent of [ * ] (such consent not to be unreasonably
withheld, delayed or conditioned).

(ii) Enforcement by [ * ]. If [ * ] elects not to bring any action for
infringement or to defend any proceeding described in Section 7.9(a)(i) and so
notifies [ * ], or where [ * ] (or any other party other than [ * ] who is
licensed under such [ * ] Sole Patent) otherwise desires to bring an action or
to defend any proceeding directly involving an [ * ] Sole Patent, then [ * ] may
bring such action or defend such proceeding at its own expense, in its own name
and entirely under its own direction and control; provided that [ * ] must
confer with [ * ] with respect to any such action or proceeding and obtain the
prior written consent of [ * ] to commence such action or proceeding, such
consent not to be unreasonably withheld, delayed or conditioned; provided
further, that with respect to any [ * ] Sole Patent that is a Patent listed or
listable in the FDA’s Orange Book (or foreign equivalent(s) of such Patent or
the FDA’s Orange Book) by [ * ] (a “Listable Patent”), if [ * ] fails to consent
to any such action or proceeding, the Royalty Term for any Product that is
claimed in such [ * ] Sole Patent shall in no event be diminished by any failure
to enforce such [ * ] Sole Patent. [ * ] shall reasonably assist [ * ] (at [ * ]
expense) in any action or proceeding being prosecuted or defended by [ * ], if
so requested by [ * ] or required by law, and [ * ] shall hold [ * ] harmless
from any liability incurred by [ * ] arising out of any such proceedings or
actions. [ * ] shall have the right to participate and be represented in any
such suit by its own counsel at its own expense. No settlement of any such
action or defense which restricts the scope, or adversely affects the
enforceability, of a Listable Patent, may be entered into by [ * ] without the
prior consent of [ * ] (such consent not to be unreasonably withheld, delayed or
conditioned).

 

49

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b) Enforcement of Joint Patents.

(i) Joint Product Patents.

(1) Enforcement by [ * ]. In the event that management or in-house counsel for
either Party becomes aware of a suspected infringement of a Patent claiming a
Joint Invention that pertains to the composition of matter (including
formulation), manufacture or use of one or more Products that is being developed
or commercialized using Diligent Efforts and which is co-exclusively or
exclusively licensed to BMS under Section 7.1 (a “Joint Product Patent”), such
Party shall notify the other Party promptly, and following such notification,
the Parties shall confer. Each Party shall provide the same level of disclosure
to the other Party’s in-house counsel concerning suspected infringement of a
Joint Product Patent as such Party would provide with respect to suspected
infringement of its own issued Patent or an exclusively licensed issued Patent
claiming a product it is developing or commercializing independent of this
Agreement. [ * ] shall have the right, but shall not be obligated, to bring an
infringement action or to defend such proceedings at its own expense, in its own
name and entirely under its own direction and control. [ * ] shall reasonably
assist [ * ] (at [ * ] expense) in such actions or proceedings if so requested,
and shall lend its name to such actions or proceedings if requested by [ * ] or
required by law, and [ * ] shall hold [ * ] harmless from any liability incurred
by [ * ] arising out of any such proceedings or actions. [ * ] shall have the
right to participate and be represented in any such suit by its own counsel at
its own expense. No settlement of any such action or defense which restricts the
scope or affects the enforceability of a Joint Product Patent may be entered
into by [ * ] without the prior consent of [ * ] (such consent not to be
unreasonably withheld, delayed or conditioned).

(2) Enforcement by [ * ]. If [ * ] elects not to bring any action for
infringement or to defend any proceeding described in Section 7.9(b)(i)(1) and
so notifies [ * ], or for any other enforcement by [ * ] of a Joint Product
Patent which is co-exclusively or exclusively licensed to [ * ] under
Section 7.1, then [ * ] may bring such action or defend such proceeding at its
own expense, in its own name and entirely under its own direction and control;
provided that [ * ] must confer with [ * ] with respect to any such action or
proceeding and obtain the prior written consent of [ * ] to commence such action
or proceeding, such consent not to be unreasonably withheld, delayed or
conditioned; provided further, that with respect to any Joint Product Patent
that is a Listable Patent, if [ * ] fails to consent to any such action or
proceeding, the Royalty Term for any Product that is claimed in such Joint
Product Patent shall in no event be diminished by any failure to enforce such
Joint Product Patent. [ * ] shall reasonably assist [ * ] (at [ * ] expense) in
any action or proceeding being prosecuted or defended by [ * ], if so requested
by [ * ] or required by law, and [ * ] shall hold [ * ] harmless from any
liability incurred by [ * ] arising out of any such proceedings or actions. [ *
] shall have the right to participate and be represented in any such suit by its
own counsel at its own expense. No settlement of any such action or defense
which restricts the scope or affects the enforceability of a Joint Product
Patent may be entered into by [ * ] without the prior consent of [ * ] (such
consent not to be unreasonably withheld, delayed or conditioned).

 

50

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(ii) Other Joint Patents.

(1) Enforcement by [ * ]. In the event that management or in-house counsel for
either Party becomes aware of a suspected infringement of a Patent that claims a
Joint Invention but is not a Joint Product Patent (an “Other Joint Patent”),
such Party shall notify the other Party promptly, and following such
notification, the Parties shall confer. Each Party shall provide the same level
of disclosure to the other Party’s in-house counsel concerning suspected
infringement of an Other Joint Patent as such Party would provide with respect
to suspected infringement of its own issued Patent or an exclusively licensed
issued Patent claiming a product it is developing or commercializing independent
of this Agreement. [ * ] shall have the right, but shall not be obligated, to
prosecute an infringement action or to defend such proceedings at its own
expense, in its own name and entirely under its own direction and control. [ * ]
shall reasonably assist [ * ] (at [ * ] expense) in such actions or proceedings
if so requested, and shall lend its name to such actions or proceedings if
requested by [ * ] or required by law, and [ * ] shall hold [ * ] harmless from
any liability incurred by [ * ] arising out of any such proceedings or actions.
[ * ] shall have the right to participate and be represented in any such suit by
its own counsel at its own expense. No settlement of any such action or defense
which restricts the scope or affects the enforceability of an Other Joint Patent
may be entered into by [ * ] without the prior consent of [ * ] (such consent
not to be unreasonably withheld, delayed or conditioned).

(2) Enforcement by [ * ]. If [ * ] elects not to bring any action for
infringement or to defend any proceeding described in Section 7.9(b)(ii)(1) and
so notifies [ * ], then [ * ] may bring such action or defend such proceeding at
its own expense, in its own name and entirely under its own direction and
control; provided that [ * ] must confer with [ * ] with respect to any such
action or proceeding and obtain the prior written consent of [ * ] to commence
such action or proceeding, such consent not to be unreasonably withheld, delayed
or conditioned; provided further, that with respect to any Other Joint Patent
that is a Listable Patent, if [ * ] fails to consent to any such action or
proceeding, the Royalty Term for any Product that is claimed in such Other Joint
Patent shall in no event be diminished by any failure to enforce such Other
Joint Patent. [ * ] shall reasonably assist [ * ] (at [ * ] expense) in any
action or proceeding being prosecuted or defended by [ * ], if so requested by [
* ] or required by law, and [ * ] shall hold [ * ] harmless from any liability
incurred by [ * ] arising out of any such proceedings or actions. [ * ] shall
have the right to participate and be represented in any such suit by its own
counsel at its own expense. No settlement of any such action or defense which
restricts the scope or affects the enforceability of an Other Joint Patent may
be entered into by [ * ] without the prior consent of [ * ] (such consent not to
be unreasonably withheld, delayed or conditioned).

(c) General Provisions Relating to Enforcement of Patents.

(i) Withdrawal. If either Party brings such an action or defends such a
proceeding under this Section 7.9 and subsequently ceases to pursue or withdraws
from such action or proceeding, it shall promptly notify the other Party and the
other Party may substitute itself for the withdrawing Party under the terms of
this Section 7.9 (including such prior written consent as provided for under
this Section 7.9) at its own expense.

(ii) Recoveries. In the event either Party exercises the rights conferred in
this Section 7.9 and recovers any damages or other sums in such action, suit or
proceeding or in settlement thereof, such damages or other sums recovered shall
first be applied to all out-of-pocket costs and expenses incurred by the Parties
in connection therewith, including attorneys fees. If such

 

51

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

recovery is insufficient to cover all such costs and expenses of both Parties,
it shall be shared in proportion to the total such costs and expenses incurred
by each Party. If after such reimbursement any funds shall remain from such
damages or other sums recovered, such funds shall be [ * ].

(iii) Patent Enforcement in the U.S. Notwithstanding any cost allocations set
forth in Sections 7.9(a) and (b), and notwithstanding the allocation of
recoveries set forth in Section 7.9(c)(ii): (A) any costs incurred by either
Party in connection with actions taken under this Section 7.9 against suspected
infringement by a Third Party in the U.S. that involves such Third Party’s
development, manufacture, use or sale of a product reasonably likely to
materially affect sales of a Co-Promoted Product shall be [ * ]; and (B) any
recoveries received by either Party in connection with such actions shall, [ *
].

(d) Data Exclusivity and Orange Book Listings. With respect to data exclusivity
periods (such as those periods listed in the FDA’s Orange Book (including any
available pediatric extensions) or periods under national implementations of
Article 10.1(a)(iii) of Directive 2001/EC/83, and all international
equivalents), BMS shall use commercially reasonable efforts consistent with its
obligations under applicable law (including any applicable consent order) to
seek, maintain and enforce all such data exclusivity periods available for the
Products. With respect to filings in the FDA Orange Book (and foreign
equivalents) for issued patents for a Product, upon request by BMS (and at BMS’
expense), Exelixis shall provide reasonable cooperation to BMS in filing and
maintaining such Orange Book (and foreign equivalent) listings.

(e) No Action in Violation of Law. Neither Party shall be required to take any
action pursuant to this Section 7.9 that such Party reasonably determines in its
sole judgment and discretion conflicts with or violates any court or government
order or decree applicable to such Party.

(f) Notification of Patent Certification. [ * ] shall notify and provide [ * ]
with copies of any allegations of alleged patent invalidity, unenforceability or
non-infringement of an Patent licensed to [ * ] hereunder pursuant to a
Paragraph IV Patent Certification by a third party filing an Abbreviated New
Drug Application, an application under §505(b)(2) or other similar patent
certification by a third party, and any foreign equivalent thereof. Such
notification and copies shall be provided to [ * ] by [ * ] as soon as
practicable and at least within [ * ] after [ * ] receives such certification,
and shall be sent by facsimile and overnight courier to the address set forth
below:

                  [ * ]

7.10   [ * ].

(a) 184 Patents. BMS acknowledges that, as of the Effective Date, Exelixis is [
* ] (i) the United States patent applications listed on Exhibit 7.10(a),
including, without limitation, [ * ], to the extent such patent applications are
directly related to the composition of matter or method of use of the
(1) compounds specifically claimed in such patent applications, including the
small molecule compound with Exelixis identifier EXEL-02977184 and the small
molecule compounds listed on Exhibit 1.83 (collectively, the “184 Compounds”);
and (2) formulations, mixtures or compositions incorporating the 184 Compounds
being developed by, for or pursuant to a license

 

52

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

from Exelixis (collectively, the “184 Patents”), and (ii) [ * ] any of the
foregoing ((i) and (ii) collectively, [ * ], constituting the “184 [ * ]”). In
consideration for BMS entering into and continuing its performance under this
Agreement, after the Effective Date, Exelixis shall (i) use commercially
reasonable efforts to [ * ], (ii) promptly notify BMS [ * ], and (iii) as
promptly as practicable thereafter, [ * ] (a “[ * ]”), pursuant to
Section 7.10(d), to provide BMS with [ * ]. Exelixis shall [ * ], and, in the
event Exelixis fails to do so, Exelixis [ * ]. In the event that, [ * ],
Exelixis is [ * ] (including [ * ] in this Agreement), which [ * ], then,
subject to [ * ], BMS shall have, in additional to [ * ], [ * ].

(b) 281 Patents. BMS acknowledges that, as of the Effective Date, [ * ] (i) the
United States patent applications listed on Exhibit 7.10(b), including, without
limitation, [ * ], and all reissues, divisionals, continuations, renewals,
extensions and continuations in part thereof, to the extent such patent
applications are directly related to the composition of matter or method of use
of the (1) compounds specifically claimed in such patent applications, including
the small molecule compound with Exelixis identifier EXEL-03832819 and the small
molecule compounds listed on Exhibit 1.85 (collectively, the “281 Compounds”);
and (2) formulations, mixtures or compositions incorporating the 281 Compounds
being developed by, for or pursuant to a license from Exelixis (collectively,
the “281 Patents”), and (ii) [ * ] ((i) and (ii) collectively, [ * ],
constituting the “[ * ]”). In consideration for BMS entering into and continuing
performance under this Agreement, after the Effective Date, Exelixis shall use
commercially reasonable efforts to [ * ], which [ * ]. Exelixis shall promptly
notify BMS upon [ * ] and the Parties shall [ * ], pursuant to Section 7.10(d).
Exelixis shall [ * ], and, in the event Exelixis fails to do so, Exelixis [ * ].
In the event that, [ * ], Exelixis is [ * ] (including [ * ] in this Agreement),
[ * ], then, [ * ], BMS shall have, in additional to [ * ], [ * ].

(c) [ * ]. BMS’ [ * ] shall automatically terminate upon the first to occur of
the following:

(i) [ * ];

(ii) Termination of this Agreement; or

(iii) The end of the first fiscal year in which Exelixis and its Affiliates have
[ * ] of at least [ * ].

Upon such termination, BMS shall [ * ] and shall [ * ]. In the event BMS fails
to [ * ], [ * ].

(d) Arbitration. If the Parties do not agree upon the [ * ] within [ * ] after
the Effective Date, then either Party may, by written notification to the other
Party, submit the matter to binding “baseball” arbitration to determine [ * ] as
follows. Promptly following receipt of such notice, the Parties shall meet and
discuss in good faith and agree on an arbitrator to resolve the issue, which
arbitrator shall be neutral and independent of both Parties, shall have
significant experience and expertise in [ * ], and shall have some experience in
mediating or arbitrating issues relating to [ * ]. If the Parties cannot agree
on such arbitrator within [ * ] of request by a Party for arbitration, then such
arbitrator shall be appointed by JAMS, which arbitrator must meet the foregoing
criteria. Within [ * ] after an arbitrator is selected (or appointed, as the
case may be), each Party will deliver to both the arbitrator and the other Party
a detailed written proposal setting

 

53

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

forth [ * ] and the Support Memorandum, not exceeding ten (10) pages in length.
The Parties will also provide the arbitrator a copy of this Agreement, as may be
amended at such time. Within [ * ] after receipt of the other Party’s [ * ] and
Support Memorandum, each Party may submit to the arbitrator (with a copy to the
other Party) a response to the other Party’s Support Memorandum, such response
not exceeding five (5) pages in length. Neither Party may have any other
communications (either written or oral) with the arbitrator other than for the
sole purpose of engaging the arbitrator or as expressly permitted in this
Section 7.10(d); provided that, the arbitrator may convene a hearing if the
arbitrator so chooses to ask questions of the Parties and hear oral argument and
discussion regarding each Party’s [ * ]. Within [ * ] after the arbitrator’s
appointment, the arbitrator will select one of the two [ * ] (without
modification) provided by the Parties that he or she believes is most consistent
with the intention underlying and agreed principles set forth in this Agreement
and most accurately reflects industry norms for a transaction of this type. The
decision of the arbitrator shall be final, binding, and unappealable and the
Parties shall [ * ] selected by the arbitrator. For clarity, the arbitrator must
select as the only method to determine the [ * ] one of the two sets of [ * ],
and may not combine elements of both [ * ] or take any other action. Except as
expressly stated in this Section 7.10(d), such arbitration shall be conducted in
accordance with JAMS’ Streamlined Arbitration Rules and Procedures then in
effect.

7.11 Defense of Third Party Claims. If a claim is brought by a Third Party that
any activity related to work performed by a Party under the Collaboration
infringes the intellectual property rights of such Third Party, each Party shall
give prompt written notice to the other Party of such claim, and following such
notification, the Parties shall confer on how to respond.

7.12 Copyright Registrations. Copyrights and copyright registrations on
copyrightable subject matter shall be filed, prosecuted, defended, and
maintained, and the Parties shall have the right to pursue infringers of any
copyrights owned or Controlled by it, in substantially the same manner as the
Parties have allocated such responsibilities, and the expenses therefor, for
patent rights under this Article 7.

 

8. COMPENSATION

8.1 Upfront Payment; License Payments.

(a) BMS shall pay Exelixis an upfront payment of One Hundred Ninety-Five Million
Dollars ($195,000,000) within [ * ] after the Effective Date. Such payment shall
be noncreditable and nonrefundable.

(b) BMS shall pay Exelixis a license fee of (i) [ * ] on or before [ * ], 2009,
and (ii) [ * ] on or before [ * ], 2009. Such payments shall be noncreditable
and nonrefundable.

8.2 Profit Sharing in the U.S. The terms and conditions of this Section 8.2
shall govern each Party’s rights and obligations with respect to Operating
Profits (or Losses) relating to each Co-Developed Product in the U.S. For
clarity, Exelixis shall have no right to share Operating Profits, and, except as
set forth in Section 8.3(a)(iii) below, no obligation to bear any Operating
Losses, in each case pursuant to this Section 8.2, with respect to (x) any
Royalty-Bearing Product in the U.S.; or (y) any Product in the Royalty
Territory, and in each case Exelixis shall instead be entitled to receive from
BMS royalties pursuant to Section 8.5.

 

54

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(a) Basic Concept. The Parties shall share equally all Operating Profits and all
Operating Losses (as applicable) for each Co-Developed Product in the U.S.
Specifically, the Net Sales of such Product in the U.S. shall be allocated first
to reimburse each Party for fifty percent (50%) of its Allowable Expenses for
such Product in the U.S., and any remaining sums, shall be Operating Profit or
Operating Loss (as applicable), which shall be shared fifty percent (50%) by
each Party. The JFC will determine future financial flows regarding the sharing
of Operating Profits and Allowable Expenses consistent with the first sentence
of this Section 8.2(a) and with each Party’s then existing tax and transfer
pricing policies.

(b) [ * ]. If Exelixis elects [ * ] Co-Developed Product (a “[ * ]”), then,
solely during the period in which BMS is actually promoting such Product [ * ],
BMS shall receive [ * ] (such [ * ], the “[ * ]”) of Operating Profits (or
Losses) for such Product (resulting in [ * ] for such Product to [ * ] during
such period). The Parties agree that the Co-Promotion Agreement shall contain a
mechanism by which the Parties shall [ * ]. The Co-Promotion Agreement shall
also contain a mechanism, similar to that described in Section 8.11(b), for
arbitrating any disputes if the Parties are unable to mutually agree on [ * ]
for such Product.

(c) Commercialization Overruns. If the Allowable Expenses for Commercialization
activities exceed the amounts budgeted for all such activities in the applicable
Annual Commercialization Plan (and taking into account any amendments to such
Annual Commercialization Plan and Budget that may be approved during a calendar
year) by more than [ * ] (calculated for all costs incurred over such calendar
year for all budgeted activities), such excess Allowable Expenses (each, a
“Commercialization Overrun”) shall be borne by [ * ] and such excess Allowable
Expenses shall be [ * ]. Notwithstanding the foregoing, in the event and to the
extent that such Commercialization Overrun was [ * ], or did not [ * ], then
such Commercialization Overrun shall be [ * ], as the case may be.

8.3 Calculation and Payment of Profit or Loss Share.

(a) Reports and Payments in General. With respect to each Co-Developed Product,
each Party shall report to the other Party, within [ * ] after the end of each
quarter, with regard to Net Sales and Allowable Expenses incurred by such Party
(including any Allowable Expenses incurred by a Party prior to Regulatory
Approval of such Product) for such Product during such quarter in the U.S. Each
such report shall specify in reasonable detail all deductions allowed in the
calculation of such Net Sales and all expenses included in Allowable Expenses,
and, if requested by a Party, any invoices or other supporting documentation for
any payments to a Third Party that individually exceed [ * ] (or such other
amount approved by the JFC) shall be promptly provided. Within [ * ] after the
end of each quarter (or for the last quarter in a year, [ * ] after the end of
such quarter), the Parties shall reconcile all Net Sales and Allowable Expenses
to ascertain whether there is an Operating Profit or an Operating Loss and
payments shall be made as set forth in paragraphs (i) and (ii) below, as
applicable.

(i) If there is an Operating Profit for such quarter, then BMS shall reimburse
Exelixis for Allowable Expenses incurred by Exelixis in such quarter and shall
pay to Exelixis, subject to Sections 3.8(b) and 8.2(b), an amount equal to fifty
percent (50%) of the Operating Profit for such quarter; or

 

55

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(ii) If there is an Operating Loss for such quarter, then, subject to
Section 3.8(b), the Party that has borne less than its share of the Operating
Loss in such quarter shall make a reconciling payment to the other Party to
assure that each Party bears its share of such Operating Loss during such
quarter.

(iii) In the event that Exelixis has borne Allowable Expenses, or has made
reconciling payments to BMS relating to Allowable Expenses pursuant to clause
(ii) above, with respect to a Co-Developed Product which becomes a
Royalty-Bearing Product, then BMS shall reimburse Exelixis for such Allowable
Expenses during the calendar quarter in which such Co-Developed Product becomes
a Royalty-Bearing Product.

(b) Last Calendar Quarter. No separate payment shall be made for the last
quarter in any year. Instead, at the end of each such year, a final
reconciliation shall be conducted by comparing the share of Operating Profit (or
Loss) to which a Party is otherwise entitled for such year pursuant to
Section 8.2 against the sum of all amounts (if any) previously paid or retained
by such Party for prior quarters during such year, and the Parties shall make
reconciling payments to one another no later than [ * ] after the end of such
quarter, if and as necessary to ensure that each Party receives for such year
its share of Operating Profits and bears its share of Operating Losses in
accordance with Section 8.2.

8.4 Milestone Payments to Exelixis.

(a) Development and Regulatory Milestones.

(i) For each Royalty-Bearing Product that is an XL281 Product, and with respect
to [ * ], BMS shall make the milestone payments set forth below to Exelixis
within [ * ] after the first achievement of each indicated event by BMS or any
of its Affiliates or sublicensees with respect to such Royalty-Bearing Product.
All such milestone payments made by BMS to Exelixis hereunder shall be
noncreditable and nonrefundable.

 

Event

   Milestone Payment [ * ]    [ * ] [ * ]    [ * ] [ * ]    [ * ] [ * ]    [ * ]
[ * ]    [ * ] [ * ]    [ * ] [ * ]    [ * ] [ * ]    [ * ] [ * ]    [ * ] [ * ]
   [ * ] [ * ]    [ * ] [ * ]    [ * ]

 

56

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(ii) For each Royalty-Bearing Product that contains or comprises XL184 [ * ],
BMS shall make the milestone payments set forth below to Exelixis within [ * ]
after the first achievement of each indicated event by BMS or any of its
Affiliates or sublicensees with respect to such Royalty-Bearing Product. No
milestones shall be payable for events already achieved at the time of a Product
Opt-Out by Exelixis. All such milestone payments made by BMS to Exelixis
hereunder shall be noncreditable and nonrefundable.

 

Event

   Milestone Payment [ * ]    [ * ] [ * ]    [ * ] [ * ]    [ * ] [ * ]    [ * ]
[ * ]    [ * ] [ * ]    [ * ] [ * ]    [ * ] [ * ]    [ * ] [ * ]    [ * ] [ * ]
   [ * ] [ * ]    [ * ] [ * ]    [ * ] [ * ]    [ * ] [ * ]    [ * ]

 

* [ * ].

 

57

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b) Commercial Milestones. BMS shall make the milestone payments set forth below
to Exelixis after first achievement of each indicated event by BMS or any of its
Affiliates or sublicensees with respect to each of: (i) an XL184 Product; and
(ii) an XL281 Product. Each milestone payment shall be made by BMS in three
(3) equal installments, with the first installment due and payable [ * ] after
the end of the [ * ] in which such milestone event is met. BMS shall pay the
second installment to Exelixis on [ * ] if, at the time [ * ], the sales
threshold level that initially triggered the payment obligation (the “Sales
Threshold”) was maintained or exceeded for the [ * ]. Otherwise, the second
installment shall be deferred until [ * ], provided that [ * ]. BMS shall pay
the third installment to Exelixis on [ * ] if, at the time [ * ], the Sales
Threshold was maintained for [ * ]. Otherwise, the third installment shall be
deferred until [ * ], provided that the [ * ]. All such milestone payments made
by BMS to Exelixis hereunder shall be noncreditable and nonrefundable, and shall
be paid only twice, once with respect to an XL184 Product (collectively), and
once with respect to an XL281 Product (collectively).

 

Event

   Milestone Payment [ * ]    [ * ] [ * ]    [ * ] [ * ]    [ * ]

 

* [ * ].

 

** [ * ].

(c) Milestone Payment Restrictions. Each milestone payment set forth in
Section 8.4(a) shall be paid [ * ].

(d) Payments with Respect to Program Backups. Milestone payments for a Program
Backup to a Product shall [ * ] and, in such event, will be payable [ * ]. For
clarity, in the event that a [ * ] milestones set forth above, and [ * ], then:
(i) such [ * ] milestones shall be due and payable with respect to such Program
Backup [ * ]; and (ii) in the event that the [ * ] that were paid with respect
to the [ * ], such milestones shall be [ * ] (or [ * ], if applicable) has [ * ]
and will be payable [ * ].

(e) [ * ]. Where milestones are payable for the achievement of [ * ] with
respect to a Royalty-Bearing Product, such [ * ] such milestone payment [ * ].

 

58

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

8.5 Royalty Payments to Exelixis.

(a) Sales of XL281 Products. For each Royalty-Bearing Product that is an XL281
Product, [ * ], BMS shall pay to Exelixis royalties on Net Sales of such Product
by BMS (or its Affiliates or sublicensees) in the Territory at a royalty rate
determined by aggregate Net Sales in the Territory of such Product in a calendar
year as follows:

 

Calendar year Net Sales of XL281 Products
or all Backup Programs that relate
to XL184 and that are Royalty-Bearing
Products in the Territory

   Royalty Rate   First $[ * ]    [ * ] % Portion above $[ * ] and up to and
including $[ * ]    [ * ] % Portion above $[ * ]    [ * ] %

For clarity, Net Sales shall be [ * ]. All royalty payments made by BMS to
Exelixis hereunder shall be noncreditable and nonrefundable, except in the event
that an audit pursuant to Section 8.18 confirms that BMS had overpaid royalties
to Exelixis, in which case such overpayment shall be credited against future
royalties due to Exelixis (or, in the event that such audit takes place
subsequent to the Royalty Term, such overpayment shall be refunded to BMS).

(b) Sales of Products Containing or Comprising XL184. For each Product
containing or comprising XL184 during the applicable Royalty Term, BMS shall pay
to Exelixis royalties on Net Sales of such Product by BMS (or its Affiliates or
sublicensees) as follows:

(i) For aggregate Net Sales outside the U.S. of such Product in a calendar year,
BMS shall pay the following royalty rate:

 

Calendar year, Net Sales of XL184 Product
Outside the U.S.

   Royalty Rate   First $[ * ]    [ * ] % Portion above $[ * ] and up to and
including $[ * ]    [ * ] % Portion above $[ * ]    [ * ] %

 

59

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(ii) For aggregate Net Sales inside the U.S. of each XL184 Product that is a
Royalty-Bearing Product in a calendar year, BMS shall pay the following royalty
rate:

 

Calendar year, Net Sales of Royalty-Bearing
Product Containing or Comprising XL184
in the U.S.

   Royalty Rate   First $[ * ]    [ * ] % Portion above $[ * ] and up to and
including $[ * ]    [ * ] % Portion above $[ * ] and up to and including $[ * ]
   [ * ] %* Portion above $[ * ]    [ * ] %*

 

* [ * ].

8.6 Third Party Royalties for Products in the Royalty Territory and
Royalty-Bearing Products in the U.S.

(a) [ * ] Third Party royalties owed with respect to either a Product in the
Royalty Territory or a Royalty-Bearing Product in the U.S., on intellectual
property that: (i) [ * ]; or (ii) is intellectual property that: (A) [ * ] from
a Third Party prior to the Effective Date and [ * ]; and (B) [ * ]. Subject to
Section 8.6(b) and Section 8.7, [ * ] Third Party royalties owed on intellectual
property in connection with the development and commercialization of a Product [
* ]; provided that each Party shall bear all Third Party royalties arising from
any infringing activities by such Party prior to the Effective Date.

(b) BMS may deduct from the royalties it would otherwise owe to Exelixis
pursuant to Section 8.5 for a particular Product, an amount equal to [ * ] of
all royalties payable to a Third Party in consideration for rights [ * ] for the
manufacture, use or sale of such Product, up to a maximum deduction of [ * ] of
the royalties due Exelixis for such Product.

8.7 [ * ]. During the applicable Royalty Term for a particular Royalty-Bearing
Product, if the Patents claiming the composition of matter of such
Royalty-Bearing Product have expired, and if any Third Parties are: (a) [ * ] in
any given country in any year; and (b) such [ * ] in such country for such year
are, [ * ]:

(i) [ * ], but [ * ] of the [ * ] in such country, then [ * ]; or

(ii) [ * ] of the [ * ], then [ * ].

8.8 Limitation on Deductions. Notwithstanding anything to the contrary in this
Agreement, the operation of Section 8.6 and Section 8.7 for a given Product,
whether singularly or in combination with each other, shall not [ * ].

 

60

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

8.9 Quarterly Payments and Reports. All royalties due under Section 8.5 shall be
paid quarterly, on a country-by-country basis, within [ * ] of the end of the
relevant quarter for which royalties are due. BMS shall provide to Exelixis
within [ * ] after the end of each quarter a report that summarizes the Net
Sales of a Royalty-Bearing Product during such quarter, provided that to the
extent additional information is reasonably required by Exelixis to comply with
its obligations to any of its licensors, the Parties shall work together in good
faith to timely compile and produce such additional information. Such reports
shall also include detailed information regarding the calculation of royalties
due pursuant to Section 8.5, including allowable deductions in the calculation
of Net Sales of each Royalty-Bearing Product on which royalties are paid, and,
to the extent Section 8.7 is applicable, the calculation of sales and market
share (by volume) of Generic Products.

8.10 Term of Royalties. Exelixis’ right to receive royalties under Section 8.5
shall expire on a country-by-country and Royalty-Bearing
Product-by-Royalty-Bearing Product basis upon the later of: (a) [ * ]; or (b) [
* ] (the “Royalty Term”). Upon the expiration of the Royalty Term with respect
to a Royalty-Bearing-Product in a country, BMS shall have a fully-paid-up
perpetual license under Section 7.1(a)(ii) for the making, using, selling,
offering for sale and importing of such Royalty-Bearing-Product in such country.

8.11 Sales of [ * ] Product Against [ * ].

(a) In General. The Parties recognize that the exclusivity provisions set forth
in Article 9 may allow for situations where a Party is [ * ] and such product [
* ] (each such product, a “[ * ]”). If a Party asks the JEC to determine whether
[ * ], the JEC shall determine whether [ * ] using [ * ] (or any other [ * ]
reasonably acceptable to the Parties). If such [ * ] are [ * ] then the JEC
shall determine if the [ * ] of such [ * ] is due to the [ * ] or if such [ * ]
is due to the [ * ]. If the [ * ] of such [ * ], then the JEC shall determine
the extent to which sales of such [ * ]. The Party commercializing such [ * ]:
(i) a [ * ] (as determined by the JEC); and (ii) (A) in the case of BMS [ * ],
and (B) in the case of Exelixis [ * ]. [ * ] would be [ * ].

(b) Disputes. If the JEC cannot agree: (i) whether [ * ]; (ii) on the [ * ];
(iii) whether such [ * ]; (iv) if the [ * ] is due to the [ * ] (or a
combination thereof); (v) the degree to [ * ]; or (vi) on the [ * ] as if such
Party were [ * ] with respect to any [ * ] in the U.S., then, in each case, at
the election of either Party, such dispute must be finally resolved through
binding arbitration by JAMS in accordance with its Streamlined Arbitration Rules
and Procedures in effect at the time the failure arises, except as modified in
this Agreement and applying the substantive law specified in Section 14.2.
Either Party may initiate arbitration under this Section 8.11(b) by written
notice to the other Party of its intention to arbitrate, and such notice shall
specify in reasonable detail the nature of the dispute. For each arbitration:
(A) each Party shall submit to the arbitrator its proposal for resolving such
dispute, with such proposal based on the applicable commercial and scientific
factors discussed by the JEC; (B) the arbitrator shall select the proposal that
is the most commercially and scientifically reasonable; and (C) such proposal
shall become the applicable JEC determination. Notwithstanding anything to the
contrary, the arbitrators will not have the ability to change the terms of
either Party’s proposal. The award of the arbitrator shall be final and judgment
upon such an award may be entered in any competent court or application may be
made to any competent court for judicial acceptance of such an award and order
of enforcement. The arbitration proceedings shall be conducted at such location
as shall be determined by the Arbitrator. The Parties agree that they shall
share equally the cost of the arbitration filing and hearing fees, and the cost
of the arbitrator. Each Party shall bear its own attorneys’ fees and associated
costs and expenses.

 

61

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

8.12 Payment Method. All payments due under this Agreement to Exelixis shall be
made by bank wire transfer in immediately available funds to an account
designated by Exelixis. All payments hereunder shall be made in Dollars.

8.13 Taxes. Exelixis shall pay any and all taxes levied on account of all
payments it receives under this Agreement. If laws or regulations require that
taxes be withheld, BMS shall: (a) deduct those taxes from the remittable
payment; (b) pay the taxes to the proper taxing authority; and (c) send evidence
of the obligation together with proof of tax payment to Exelixis within [ * ]
following that tax payment. The JFC shall discuss appropriate mechanisms for
minimizing such taxes to the extent possible in compliance with applicable law.

8.14 Blocked Currency. In each country where the local currency is blocked and
cannot be removed from the country, royalties accrued in that country shall be
paid to Exelixis in Dollars based on the Dollar reported sales for the quarter
(translated for such country per Statement of Financial Standards No. 52),
unless otherwise mutually agreed.

8.15 Sublicenses. In the event BMS grants any permitted licenses or sublicenses
to Third Parties to sell Products that are subject to royalty payments under
Section 8.5, BMS shall have the responsibility to account for and report sales
of any Product by a licensee or a sublicensee on the same basis as if such sales
were Net Sales by BMS. BMS shall pay to Exelixis (or cause the licensee or
sublicensee to pay to Exelixis, with BMS remaining responsible for any failure
of the licensee or sublicensee to pay amounts when due under this Agreement):
(a) royalties on such sales as if such sales of the licensee or sublicensee were
Net Sales of BMS or any of its Affiliates; and (b) milestones payments pursuant
to Section 8.4 based on the achievement by such licensee or sublicensee of any
milestone event contemplated in such Sections as if such milestone event had
been achieved by BMS or any of its Affiliates hereunder. Any sales by BMS’
Affiliates and sublicensees of BMS or such sublicensee’s Affiliates, in each
case to Third Parties, shall be aggregated with sales by BMS for the purpose of
calculating the aggregate Net Sales in Sections 8.4 and 8.5.

8.16 Foreign Exchange. Conversion of sales recorded in local currencies to
Dollars shall be performed in a manner consistent with BMS’ normal practices
used to prepare its audited financial statements for internal and external
reporting purposes, which uses a widely accepted source of published exchange
rates.

8.17 Records. Each Party shall keep (and shall ensure that its Affiliates and
sublicensees shall keep) such records as are required to determine, in a manner
consistent with GAAP and this Agreement, the sums or credits due under this
Agreement, including Development Costs, Allowable Expenses and Net Sales. All
such books, records and accounts shall be retained by such Party until the later
of (a) [ * ] after the end of the period to which such books, records and
accounts pertain and (b) the [ * ] (or any extensions thereof), or for such
longer period as may be required by applicable law. Each Party shall require its
sublicensees to provide to it a report detailing the foregoing expenses and
calculations incurred or made by such sublicensee, which report shall be made
available to the other Party in connection with any audit conducted by such
other Party pursuant to Section 8.18.

 

62

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

8.18 Audits. Each Party shall have the right to have an independent certified
public accountant, reasonably acceptable to the audited Party, to have access
during normal business hours, and upon reasonable prior written notice, to
examine only those records of the audited Party (and its Affiliates and
sublicensees) as may be reasonably necessary to determine, with respect to any
calendar year ending not more than [ * ] prior to such Party’s request, the
correctness or completeness of any report or payment made under this Agreement.
The foregoing right of review may be exercised [ * ]. Results of any such
examination shall be: (a) limited to information relating to the Products;
(b) made available to both Parties; and (c) subject to Article 10. The Party
requesting the audit shall bear the full cost of the performance of any such
audit, unless such audit discloses a variance to the detriment of the auditing
Party of more than [ * ] from the amount of the original report, royalty or
payment calculation, in which case the audited Party shall bear the full cost of
the performance of such audit. The results of such audit shall be [ * ].

8.19 Interest. Any payments or portions thereof due hereunder that are not paid
on the date such payments are due under this Agreement shall bear interest at a
rate equal to the lesser of: (a) [ * ] Rate as published by Citibank, N.A., New
York, New York, or any successor thereto, at 12:01 a.m. on the first day of each
quarter in which such payments are overdue; or (b) the maximum rate permitted by
law, in each case calculated on the number of days such payment is delinquent,
compounded monthly.

8.20 Non-Monetary Consideration. Neither Party shall sell a Product for any
consideration other than cash except on terms specified in the then approved
Annual Commercialization Plan. In the event a Party receives any non-monetary
consideration in connection with the sale of a Product, such Party’s payment
obligations under this Article 8 shall be based on the fair market value of such
other consideration. In such case, the selling Party shall disclose the terms of
such arrangement to the other Party and the Parties shall endeavor in good faith
to agree on such fair market value.

8.21 Cross Border Transactions.

(a) In General. The Parties recognize that in certain territories, and in
particular in free trade regions, customers or other Third Parties may import
Product(s) purchased in one country for commercial sale or use in another. If
Exelixis asks the JEC to determine whether Products purchased outside the U.S.
are being imported into the U.S. for such purpose, the JEC shall determine the
level that such importation is occurring using data obtained from a source
reasonably acceptable to Exelixis and BMS. If such importation is [ * ] (i.e., [
* ], for [ * ]) then the JEC shall [ * ].

(b) Disputes. If the JEC cannot agree whether such importation has [ * ], then,
at the election of either Party, such dispute must be finally resolved through
binding arbitration by JAMS in accordance with its Streamlined Arbitration Rules
and Procedures in effect at the time the failure arises, except as modified in
this Agreement and applying the substantive law specified in Section 14.2.
Either Party may initiate arbitration under this Section 8.21(b) by written
notice to the other Party of its intention to arbitrate, and such notice shall
specify in reasonable detail the nature of the dispute. For each arbitration:
(i) each Party shall submit to the arbitrator its proposal

 

63

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

for resolving such dispute (i.e., the final form of the equitable mechanism to
adjust the compensation of the Parties hereunder to offset the economic effect
of cross border transactions described in Section 8.21(a)), such proposal based
on the applicable business factors discussed by the JEC; (ii) the arbitrator
shall select the proposal that is the most commercially reasonable; and
(iii) such proposal shall become such equitable mechanism. Notwithstanding
anything to the contrary, the arbitrators will not have the ability to change
the terms of either Party’s proposal. The award of the arbitrator shall be final
and judgment upon such an award may be entered in any competent court or
application may be made to any competent court for judicial acceptance of such
an award and order of enforcement. The arbitration proceedings shall be
conducted in such location as shall be determined by the arbitrator. The Parties
agree that they shall share equally the cost of the arbitration filing and
hearing fees, and the cost of the arbitrator. Each Party shall bear its own
attorneys’ fees and associated costs and expenses.

8.22 Payments to or Reports by Affiliates. Any payment required under any
provision of this Agreement to be made to either Party or any report required to
be made by any Party shall be made to or by an Affiliate of that Party if
designated in writing by that Party as the appropriate recipient or reporting
entity.

 

9. EXCLUSIVITY

9.1 Collaboration Compounds. The Collaboration will be exclusive with respect to
the Development, Manufacture, and Commercialization of [ * ] that are intended
to [ * ] the Identified Targets, as described below.

(a) Prior to Commercialization. Subject to Sections 9.1(a)(i), 9.2 and 9.3,
until the initial Commercialization of a Product, [ * ] (directly or indirectly,
and either with or without a bona fide collaborator) outside the scope of this
Collaboration any programs: (I) that are intended to identify, optimize, develop
and commercialize one or more compounds that [ * ] all of such Products’
Identified Target(s) in combination; or (II) where [ * ] that such program’s
compounds [ * ] all of such Products’ Identified Target(s), in combination, [ *
].

(i) [ * ] Termination of a Product. Upon either (A) the [ * ] termination of the
Development and Commercialization of all Products [ * ] with respect to a
particular Identified Target or set of Identified Targets; (B) the [ * ]
pursuant to Section [ * ]; or (C) the [ * ] pursuant to Section [ * ], [ * ]
(directly or indirectly, and either with or without a bona fide collaborator)
outside the scope of this Collaboration programs to identify, optimize, develop
and commercialize one or more compounds that [ * ], in combination, [ * ].

(b) Subsequent to Commercialization. Subject to Sections 9.2 and 9.3, subsequent
to the initial Commercialization of a Product, [ * ] (directly or indirectly,
and either with or without a bona fide collaborator) outside the scope of this
Collaboration any programs to identify, optimize and develop compounds that [ *
] all of such Product’s Identified Target(s), in combination, [ * ], and any
commercialization subject to the following terms and conditions:

(i) Commercial Launch of [ * ]. [ * ] commercialize [ * ] the Collaboration, ([
* ]): (A) that is [ * ] all of such Product’s Identified Target(s) in
combination; or (B) where [ * ] (any such product, a “[ * ]”), [ * ] with all
such Identified Target(s); or (Y) [ * ] with all such Identified Target(s).

 

64

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(ii) [ * ]. In the event of any [ * ] that is permitted under Section 9.1(b)(i),
the Party [ * ] the other Party [ * ]: (A) [ * ] subsequent to [ * ] with all
such Identified Target(s) and [ * ]

9.2 [ * ]. Notwithstanding anything to the contrary set forth in this Article 9,
if a Party is engaged in research of a program [ * ], and compounds in such
program [ * ] Collaboration Compound, such Party shall [ * ].

9.3 Not Applicable to [ * ]. The restrictions and obligations in Sections 9.1,
9.2 and 9.4 shall not apply with respect to either Party for compounds that are
[ * ] (either with or without a bona fide collaborator), including without
limitation, in the case of Exelixis, with respect to [ * ]; provided, however,
that: (a) [ * ]; and (b) if [ * ], and the Parties are [ * ], then Exelixis and
its Affiliates shall [ * ].

9.4 [ * ]. In the event that, [ * ], a Party is either (A) [ * ] (directly or
indirectly, and either with or without a bona fide collaborator) outside the
scope of this Collaboration any programs ([ * ]) that: (1) that are intended to
identify, optimize, develop and commercialize compounds that [ * ] Identified
Target(s), in combination, as a Collaboration Compound; or (2) where the
conducting Party [ * ] Identified Target(s), in combination, as a Collaboration
Compound [ * ] ([ * ]); or (B) commercializing [ * ], then the following terms
and conditions shall apply:

(a) In the event that a Party controls [ * ], such Party [ * ] using [ * ]; and
(y) [ * ], either:

(i) (A) in the case of [ * ], or (B) in the case of [ * ];

(ii) [ * ]; or

(iii) [ * ];

and in any case ((i), (ii) or (iii) above), provide written notice to the other
Party of its decision with respect to the Section 9.4(a) above and use Diligent
Efforts to effect such decision as soon as practicable but in any case no later
than [ * ] subsequent to such written notice.

(b) In the event that a Party [ * ], where the [ * ], solely with respect to [ *
], either:

(i) (A) in the case of [ * ], or (B) in the case of [ * ]; or

(ii) [ * ];

and in either case ((i) or (ii) above), provide written notice to the other
Party of its decision with respect to this Section 9.4(b) and use Diligent
Efforts to effect such decision as soon as practicable but in any case no later
than [ * ] subsequent to such written notice.

 

65

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(c) In the event that a Party [ * ], where the [ * ], the terms of
Section 9.1(b)(ii) shall apply as if [ * ].

 

10. CONFIDENTIALITY

10.1 Nondisclosure of Confidential Information. All Information disclosed by one
Party to the other Party pursuant to this Agreement, and, subject to
Section 10.6, Information that is generated in furtherance of the Collaboration
pursuant to this Agreement with respect to Collaboration Compounds or Products
(for so long as such Collaboration Compound or Product is not removed from the
Collaboration as a result of a Product specific termination pursuant to
Section 11.2 or Section 11.3), shall be “Confidential Information” for all
purposes hereunder. The Parties agree that during the period from the Execution
Date to the Effective Date, during term of this Agreement and for a period of [
* ] thereafter, a Party receiving Confidential Information of the other Party
shall: (a) use Diligent Efforts to maintain in confidence such Confidential
Information (but not less than those efforts as such Party uses to maintain in
confidence its own proprietary industrial information of similar kind and value)
and not to disclose such Confidential Information to any Third Party without
prior written consent of the other Party (such consent not to be unreasonably
withheld, delayed or conditioned), except for disclosures made in confidence to
any Third Party under terms consistent with this Agreement and made in
furtherance of this Agreement or of rights granted to a Party hereunder; and
(b) not use such other Party’s Confidential Information for any purpose except
those permitted by this Agreement (it being understood that this Section 10.1
shall not create or imply any rights or licenses not expressly granted under
Article 7 or Article 11 hereof).

10.2 Exceptions. The obligations in Section 10.1 shall not apply with respect to
any portion of the Confidential Information that the receiving Party can show by
competent written proof:

(a) Is publicly disclosed by the disclosing Party, either before or after it is
disclosed to the receiving Party hereunder; or

(b) Was known to the receiving Party or any of its Affiliates, without
obligation to keep it confidential, prior to disclosure by the disclosing Party;
or

(c) Is subsequently disclosed to the receiving Party or any of its Affiliates by
a Third Party lawfully in possession thereof and without obligation to keep it
confidential; or

(d) Is published by a Third Party or otherwise becomes publicly available or
enters the public domain, either before or after it is disclosed to the
receiving Party, and is not directly or indirectly supplied by the receiving
Party in violation of this Agreement; or

(e) Has been independently developed by employees or contractors of the
receiving Party or any of its Affiliates without the aid, application or use of
the disclosing Party’s Confidential Information.

 

66

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

10.3 Authorized Disclosure. A Party may disclose the Confidential Information
belonging to the other Party to the extent such disclosure is reasonably
necessary in the following instances; provided that notice of any such
disclosure shall be provided as soon as practicable to the other Party:

(a) Filing or prosecuting Patents relating to Sole Inventions, Joint Inventions
or Products, in each case pursuant to activities under this Agreement;

(b) Regulatory filings;

(c) Prosecuting or defending litigation;

(d) Complying with applicable governmental laws and regulations; and

(e) Disclosure, in connection with the performance of this Agreement, or
exercise of its rights hereunder, to Affiliates, potential collaborators,
partners, and actual and potential licensees (including potential co-marketing
and co-promotion contractors, research contractors and manufacturing
contractors), research collaborators, potential investment bankers, investors,
lenders, and investors, employees, consultants, or agents, each of whom prior to
disclosure must be bound by similar obligations of confidentiality and non-use
at least equivalent in scope to those set forth in this Article 10.

The Parties acknowledge that the terms of this Agreement shall be treated as
Confidential Information of both Parties. Such terms may be disclosed by a Party
to individuals or entities covered by Section 10.3(e) above, each of whom prior
to disclosure must be bound by similar obligations of confidentiality and
non-use at least equivalent in scope to those set forth in this Article 10. In
addition, a copy of this Agreement may be filed by either Party with the
Securities and Exchange Commission in connection with any public offering of
such Party’s securities, in connection with such Party’s on-going periodic
reporting requirements under the federal securities laws, or as otherwise
necessary under applicable law or regulations. In connection with any such
filing, such Party shall endeavor to obtain confidential treatment of economic,
competitively sensitive, and trade secret information.

10.4 Termination of Prior Agreements. This Agreement terminates, as of the
Execution Date, the Confidential Disclosure Agreement between Exelixis and BMS
effective as of [ * ] (such confidential disclosure agreement, the “Prior CDA”).
All Information exchanged between the Parties with respect to XL184 Products and
XL281 Products under the Prior CDA shall be deemed Confidential Information and
shall be subject to the terms of this Article 10.

10.5 Publicity. The Parties agree that the public announcement of the execution
of this Agreement shall be substantially in the form of the press release
attached as Exhibit 10.5. Any other publication, news release or other public
announcement relating to this Agreement or to the performance hereunder, shall
first be reviewed and approved by both Parties; provided, however, that any
disclosure which is required by law, including disclosures required by the U.S.
Securities and Exchange Commission or made pursuant to the requirements of the
national securities exchange or other stock market on which such Party’s
securities are traded, as advised by the disclosing Party’s counsel may be made
without the prior consent of the other Party, although the other Party shall be
given prompt notice of any such legally required disclosure and to the extent
practicable shall provide the other Party an opportunity to comment on the
proposed disclosure.

 

67

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

10.6 Publications. Subject to Section 10.3, each Party agrees to provide the
other Party the opportunity to review any proposed disclosure which contains
Confidential Information of the other Party and would or may constitute an oral,
written or electronic public disclosure if made (including the full content of
proposed abstracts, manuscripts or presentations) which relate to any
Inventions, or which otherwise may contain Confidential Information, at least [
* ] prior to its intended submission for publication and agrees, upon request,
not to submit any such abstract or manuscript for publication until the other
Party is given a reasonable period of time to secure patent protection for any
material in such publication which it believes to be patentable. Both Parties
understand that a reasonable commercial strategy may require delay of
publication of information or filing of patent applications. The Parties agree
to review and consider delay of publication and filing of patent applications
under certain circumstances. The JDC or JCC (or the Parties), as appropriate,
shall review such requests and recommend subsequent action. Subject to
Section 10.3, neither Party shall have the right to publish or present
Confidential Information of the other Party which is subject to Section 10.1.
Nothing contained in this Section 10.6 shall prohibit the inclusion of
Confidential Information of the non-filing Party necessary for a patent
application, provided the non-filing Party is given a reasonable opportunity to
review the extent and necessity for its Confidential Information to be included
prior to submission of such patent application related to the Collaboration. Any
disputes between the Parties regarding delaying a publication or presentation to
permit the filing of a patent application shall be referred to the JDC or JCC
(or the Parties), as appropriate.

 

11. TERM AND TERMINATION

11.1 Term. This Agreement shall become effective on the Effective Date and shall
remain in effect until terminated in accordance with Sections 11.2 or 11.3 or by
mutual written agreement, or until the expiration of all payment obligations
under Article 8 (the “Term”).

11.2 BMS’ Right to Terminate. BMS shall have the right to terminate this
Agreement [ * ] upon: (a) [ * ], in the event that such termination is [ * ] or
(b) [ * ], in the event that such termination is [ * ]. In any termination under
this Section 11.2, BMS shall remain responsible for its share of all Development
Costs and Allowable Expenses during the applicable [ * ] or [ * ] period.

11.3 Termination for Material Breach or Patent Challenge

(a) If either Party believes that the other is in material breach of this
Agreement (including any material breach of a representation or warranty made in
this Agreement), then the non-breaching Party may deliver notice of such breach
to the other Party. In such notice the non-breaching Party shall identify the
actions or conduct that such Party would consider to be an acceptable cure of
such breach. For all breaches other than a failure to make a payment set forth
in Article 8, the allegedly breaching Party shall have [ * ] to cure such
breach. For any breach arising from a failure to make a payment set forth in
Article 8, the allegedly breaching Party shall have [ * ] to cure such breach.

(b) Subject to Section 11.3(c), if the Party receiving notice of breach fails to
cure such breach within the [ * ] or [ * ] period (as applicable), or the Party
providing the notice reasonably determines that the proposed corrective plan or
the actions being taken to carry it out is

 

68

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

not commercially practicable, the Party originally delivering the notice may
terminate this Agreement upon [ * ] advance written notice, provided, that if
the breach applies only to a given Product or to a given country, the
non-breaching Party may only terminate the breaching Party’s rights with respect
to such Product or such country; and provided further, that the failure of
Exelixis to cure, within [ * ] of BMS’ notice pursuant to Section 11.3(a), a
material breach by Exelixis of its obligations to pay Development Costs under
Article 3, or Operating Losses under Sections 8.2 and 8.3 with respect to an
XL184 Product, shall not give BMS any right to terminate this Agreement, but
shall give BMS the right, upon [ * ] advance written notice to Exelixis, to
terminate Exelixis’ right to Co-Develop and Co-Promote such XL184 Product and to
convert Exelixis’ profit-sharing rights in such XL184 Product to rights to
receive royalties under Section 8.5(b)(ii). In the event BMS converts Exelixis’
profit-sharing rights to rights to receive royalties pursuant to the foregoing,
(i) the terms of Section 11.5(d) shall apply with respect to such XL184 Product
as though Exelixis were the licensing Party, (ii) BMS shall have the right, in
addition to any other remedies that may be available to BMS, to offset any
Development Costs that were unpaid by Exelixis prior to such notice (or any
Losses that would otherwise have been shared by Exelixis prior to such notice)
against milestone payments and/or royalties that would otherwise have been
payable to Exelixis subsequent to such notice.

(c) If a Party gives notice of termination under Section 11.3(a) and the other
Party [ * ], or if a Party determines under Section 11.3(b) that [ * ], then the
issues of: (i) [ * ]; or (ii) [ * ], shall in any case [ * ]. If [ * ] it is [ *
], then such termination shall be [ * ] if the breaching Party fails thereafter
to cure such breach in accordance with the [ * ] within the time period set
forth in Section 11.3(a) for the applicable breach following such [ * ]. If as a
result of such [ * ] it is [ * ], then [ * ].

(d) Termination for Patent Challenge. Exelixis may terminate this Agreement with
respect to a given Product in a given country if BMS or its Affiliates or
sublicensees, directly or indirectly, individually or in association with any
other person or entity, challenge the validity, enforceability or scope of any
Exelixis Licensed Patents that relate to such Product in such country; provided
that, if BMS, due to a Change of Control transaction, acquires control of a
company that is challenging, directly or indirectly, individually or in
association with another person or entity, the validity, enforceability or scope
of any Exelixis Licensed Patents, BMS shall have [ * ] from the date of such
acquisition to terminate such challenge to such Exelixis Licensed Patents before
Exelixis’ right to terminate under this Section 11.3(d) becomes effective. For
clarity, any dispute as to whether a given Patent is within the scope of
Exelixis Licensed Patents, such matter shall be subject to dispute resolution as
set forth in Section 14.3.

11.4 Survival; Effect of Termination.

(a) In the event of termination of this Agreement, the following provisions of
this Agreement shall survive: [ * ]

(b) In any event, termination of this Agreement shall not relieve the Parties of
any liability which accrued hereunder prior to the effective date of such
termination nor preclude either Party from pursuing all rights and remedies it
may have hereunder or at law or in equity with respect to any breach of this
Agreement nor prejudice either Party’s right to obtain performance of any
obligation.

 

69

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

11.5 Licenses and Payments on Termination.

(a) Termination by BMS (Section 11.2). Subject to Section 11.5(e), if BMS
terminates this Agreement pursuant to Section 11.2 with respect to a particular
Product in any country, then the license granted to BMS under Section 7.1 shall
automatically terminate solely with respect to such Product in such country, and
BMS shall, and hereby does, grant to Exelixis a royalty-free license, with the
right to grant sublicenses, under the BMS Licensed Patents and BMS Licensed
Know-How to clinically develop, make, use, sell, offer for sale and import such
Product in such country. The license described in this Section 11.5(a) shall be
non-exclusive, except that it shall be exclusive with respect to the
manufacture, use and sale of such Products.

(b) Termination by Exelixis (Section 11.3). If this Agreement terminates
pursuant to Section 11.3 with respect to a particular Product in any country,
and BMS is the breaching Party, then the license granted to BMS under
Section 7.1 shall automatically terminate solely with respect to such Product in
such country, and BMS shall, and hereby does, grant to Exelixis a license, with
the right to grant sublicenses, under the BMS Licensed Patents and BMS Licensed
Know-How to clinically develop, make, use, sell, offer for sale and import such
Product in such country. The license described in this Section 11.5(b) shall be
non-exclusive, except that it shall be exclusive with respect to the
manufacture, use and sale of such Product. For Products (other than any XL184
Product) [ * ] prior to termination, or for any XL184 Product, the license
described in this Section 11.5(b) shall be fully-paid and royalty-free. For
Products (other than any XL184 Product) [ * ] prior to termination and that are
covered by a Valid Claim of an Exelixis Licensed Patent or BMS Licensed Patent
in such country that, in either case, covers the Product or the manufacture, use
or sale of such Product, the license described in this Section 11.5(b) shall
bear a royalty of [ * ] of Exelixis’ Net Sales of such Product. For Products [ *
] prior to termination and that are covered by a Valid Claim of an Exelixis
Licensed Patent or BMS Licensed Patent in such country that, in either case,
covers the Product or the manufacture, use or sale of such Product, the license
described in this Section 11.5(b) shall bear a royalty of [ * ] of Exelixis’ Net
Sales of such Product. BMS’ right to receive royalties under this
Section 11.5(b) shall expire on a country-by-country and Product-by-Product
basis upon the later of: (i) [ * ]; or (ii) [ * ], in either case, [ * ].

(c) Termination by BMS (Section 11.3). If this Agreement terminates pursuant to
Section 11.3 with respect to a particular Product in any country, and Exelixis
is the breaching Party, then the license granted to Exelixis under Section 7.2,
and to BMS under Section 7.1, shall automatically terminate solely with respect
to such Product in such country, and Exelixis shall, and hereby does, grant to
BMS a license, with the right to grant sublicenses, under the Exelixis Licensed
Patents and Exelixis Licensed Know-How to clinically develop, make, use, sell,
offer for sale and import such Product in such country. The license described in
this Section 11.5(c) shall be non-exclusive, except that it shall be exclusive
with respect to the manufacture, use and sale of such Product. For Products [ *
] prior to termination, the license described in this Section 11.5(c) shall be
fully-paid and royalty-free. For Products [ * ] prior to termination and that
are covered by a Valid Claim of an Exelixis Licensed Patent or BMS Licensed
Patent in such country that, in either case, covers the Product or the
manufacture, use or sale of such Product, the license described in this
Section 11.5(c) shall bear a royalty of [ * ] of BMS’ Net Sales of such Product.
For Products [ * ] prior to termination and that are covered by a Valid Claim of
an Exelixis Licensed Patent or BMS Licensed Patent in such country that, in
either case, covers the Product or the manufacture, use or sale of such Product,
the license described in this Section 11.5(c) shall bear a royalty of [ * ]

 

70

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

of BMS’ Net Sales of such Product. Exelixis’ right to receive royalties under
this Section 11.5(c) shall expire on a country-by-country and Product-by-Product
basis upon the later of: (i) [ * ]; or (ii) [ * ], in either case, [ * ].

(d) Transfers Related to Licenses. For each license granted under Sections
11.5(a) – 11.5(c), the licensing Party shall transfer via assignment, license or
sublicense to the licensee Party: (i) all Information reasonably necessary for
the development and commercialization of the Product to which such license
relates; (ii) [ * ] that specifically relate to such Product and that are in the
name of the licensing Party; (iii) [ * ] that specifically relate to such
Product; (iv) [ * ] by the licensing Party that specifically relate to such
Product; and (v) supplies of such Product (including any intermediates, retained
samples and reference standards), that, in each case ((i) through (v)) are
existing and in the Control of the licensing Party. Any such transfer(s) shall
be [ * ] licensee Party.

(e) Exception for Termination for [ * ]. The license granted to [ * ] under
Section 11.5(a) shall be of no force or effect with respect to any given Product
where [ * ] termination of Development and/or Commercialization of such Product
was due to [ * ]. For purposes of this Section 11.5(e), “[ * ]” means it is [ *
] or [ * ] there [ * ]: (i) [ * ]; or (ii) the [ * ], such as during [ * ] a
Product. Notwithstanding anything to the contrary, this Section 11.5(e) shall
not prevent [ * ] from using its license in Section 11.5(a) to [ * ] that was
terminated for [ * ]. [ * ] shall provide [ * ] with all relevant data for such
[ * ] but [ * ] to [ * ] any [ * ] relating to such [ * ].

(f) Additional Effects of Termination.

(i) At-Will Transfer. In the event of any termination pursuant to Section 11.2,
[ * ]: (i) all Information relating to the Product, and all [ * ] with respect
to Product in [ * ] name; (ii) all [ * ] related to the Product, to the extent
that they may be [ * ]; (iii) all [ * ] related to the Product; and (iv) all
supplies of Product (including any intermediates, retained samples and reference
standards) that in each case are in [ * ] Control and that relate to the
Product. [ * ] shall take such other actions and execute such other instruments,
assignments and documents as may be necessary to effect the transfer of rights
hereunder to Exelixis.

(ii) Breach Transfer. In the event of any termination pursuant to Section 11.3,
the breaching Party shall transfer and assign to the non-breaching Party:
(i) all Information relating to the Product, and all [ * ] with respect to
Product in the breaching Party’s name; (ii) all [ * ] related to the Product, to
the extent that they may be [ * ]; (iii) all [ * ] related to the Product; and
(iv) all supplies of Product (including any intermediates, retained samples and
reference standards) that in each case are in the breaching Party’s Control and
that relate to the Product. The breaching Party shall take such other actions
and execute such other instruments, assignments and documents as may be
necessary to effect the transfer of rights hereunder to the non-breaching Party

11.6 Interim Supply. In the event of any termination pursuant to Section 11.2,
or Section 11.3 (where BMS is the breaching Party), at Exelixis’ written
request, BMS shall supply, or cause to be supplied, to Exelixis sufficient
quantities of Product to satisfy Exelixis’ requirements for Product for a period
of up to [ * ] following the effective date of termination, as Exelixis may
require until Exelixis can itself assume or transition to a Third Party such
manufacturing

 

71

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

responsibilities; provided, however that Exelixis shall use Diligent Efforts to
affect such assumption (or transition) as promptly as practicable. Such supply
shall be [ * ] for such Product(s) with respect to development supply, and shall
be [ * ] for such Product(s) with respect to commercial supply. Any such supply
will be made pursuant to a supply agreement between the Parties with typical
provisions relating to quality, forecasting and ordering to forecast, force
majeure and product liability and indemnity. In the event that BMS has one or
more agreements with Third Party manufacturers with respect to the manufacture
of a Product, at Exelixis’ request, BMS shall use commercially reasonable
efforts to transfer its rights and obligations under such agreement(s) to
Exelixis upon any such termination.

 

12. REPRESENTATIONS AND WARRANTIES AND COVENANTS

12.1 Mutual Authority. Exelixis and BMS each represents and warrants to the
other as of the Execution Date that: (a) it has the authority and right to enter
into and perform this Agreement, (b) this Agreement is a legal and valid
obligation binding upon it and is enforceable in accordance with its terms,
subject to applicable limitations on such enforcement based on bankruptcy laws
and other debtors’ rights, and (c) its execution, delivery and performance of
this Agreement shall not conflict in any material fashion with the terms of any
other agreement or instrument to which it is or becomes a party or by which it
is or becomes bound, nor violate any law or regulation of any court,
governmental body or administrative or other agency having authority over it.

12.2 Rights in Technology.

(a) During the term of this Agreement, each Party shall use commercially
reasonable efforts to maintain (but without an obligation to renew) and not to
breach any agreements with Third Parties that provide a grant of rights from
such Third Party to a Party that are Controlled by such Party and are licensed
or become subject to a license from such Party to the other Party under Article
7. Each Party agrees to provide promptly the other Party with notice of any such
alleged breach or obligation to renew. As of the Execution Date, each Party is
in compliance in all material respects with any aforementioned agreements with
Third Parties.

(b) Each Party represents and warrants that it: (i) has the ability to grant the
licenses contained in or required by this Agreement; and (ii) is not currently
subject to any agreement with any Third Party or to any outstanding order,
judgment or decree of any court or administrative agency that restricts it in
any way from granting to the other Party such licenses or the right to exercise
its rights hereunder.

(c) Each Party represents and warrants that: (i) it has not granted, and
covenants that it shall not grant after the Execution Date and during the term
of this Agreement, any right, license or interest in or to, or an option to
acquire any of the foregoing with respect to, the intellectual property rights
licensed to the other Party hereunder (including the Exelixis Licensed Patents
and the BMS Licensed Patents, as the case may be) that is in conflict with the
rights (including the rights set forth in Article 7) or licenses granted or to
be granted (including any conditional license rights) to the other Party under
this Agreement; and (ii) it has not granted any lien, security interest or other
encumbrance (excluding any licenses) with respect to any of the intellectual
property rights licensed to the other Party hereunder that would prevent it from

 

72

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

performing its obligations under this Agreement, or permitted such a lien,
security interest or other encumbrance (excluding any permitted licenses) to
attach to the intellectual property rights licensed to the other Party
hereunder, except for the security interest that Exelixis granted to GSK with
respect to XL184 and XL281 under the Loan and Security Agreement dated as of
October 28, 2002 between the Exelixis and GSK, as amended, and the Patent
Security Agreement and Mortgage dated as of October 28, 2002 between the
Exelixis and GSK, as amended, and except as provided in Section 8.6(a).

12.3 Performance by Affiliates. The Parties recognize that each may perform some
or all of its obligations under this Agreement through Affiliates; provided,
however, that each Party shall remain responsible and be guarantor of the
performance by its Affiliates and shall cause its Affiliates to comply with the
provisions of this Agreement in connection with such performance. In particular,
if any Affiliate of a Party participates under this Agreement with respect to
Collaboration Compounds: (a) the restrictions of this Agreement which apply to
the activities of a Party with respect to Collaboration Compounds shall apply
equally to the activities of such Affiliate; and (b) the Party affiliated with
such Affiliate shall assure, and hereby guarantees, that any intellectual
property developed by such Affiliate shall be governed by the provisions of this
Agreement (and subject to the licenses set forth in Article 7) as if such
intellectual property had been developed by the Party.

12.4 Third Party Rights. Each Party represents and warrants to the other Party
that, to its Knowledge as of the Execution Date, its performance of work under
the Collaboration as contemplated by this Agreement shall not infringe the valid
patent, trade secret or other intellectual property rights of any Third Party.
Each Party represents and warrants to the other Party that, to its Knowledge as
of the Execution Date, it will not violate a contractual or fiduciary obligation
owed to such Third Party (including misappropriation of trade secrets) by
performing its work under the Collaboration as contemplated by this Agreement.

12.5 Notice of Infringement or Misappropriation. Each Party represents and
warrants to the other Party that, as of the Execution Date, it has received no
notice of infringement or misappropriation of any alleged rights asserted by any
Third Party in relation to any technology that such Party intends, as of the
Execution Date, to use in connection with the Collaboration.

12.6 HSR Act Filing; Effective Date. The Parties shall each, prior to or as
promptly as practicable after the Execution Date of this Agreement, file or
cause to be filed with the U.S. Federal Trade Commission and the U.S. Department
of Justice and any relevant foreign governmental authority any notifications
required to be filed under the HSR Act and any applicable foreign equivalent
thereof with respect to the transactions contemplated hereby; provided that the
Parties shall each file the notifications required to be filed under the HSR Act
no later than [ * ] after the Execution Date of this Agreement. Each Party shall
be responsible for its own costs in connection with such filing, except that BMS
shall be [ * ]. The Parties shall use commercially reasonable efforts to respond
promptly to any requests for additional information made by either of such
agencies, and to cause the waiting periods under the HSR Act and any applicable
foreign equivalent thereof to terminate or expire at the earliest possible date
after the date of filing. Each Party shall use its commercially reasonable
efforts to ensure that its representations and warranties set forth in this
Agreement remain true and correct at and as of the Effective Date as if such
representations and warranties were made at and as of the Effective
Date. Notwithstanding

 

73

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

anything in this Agreement to the contrary, this Agreement (other than Article
10 and this Section 12.6) [ * ] under the HSR Act in the U.S., the expiration or
earlier termination of any applicable waiting period under the antitrust or
competition laws of any other jurisdiction, and the approval or clearance of the
transactions contemplated by this Agreement in any jurisdiction requiring
advance approval or clearance (the “Effective Date”).

 

13. INDEMNIFICATION AND LIMITATION OF LIABILITY

13.1 Mutual Indemnification. Subject to Section 13.4, each Party hereby agrees
to indemnify, defend and hold harmless the other Party, its Affiliates, and
their respective directors, employees and agents from and against any and all
Third Party suits, claims, actions, demands, liabilities, expenses and/or
losses, including reasonable legal expenses and reasonable attorneys’ fees
(“Losses”) to the extent such Losses result from any: (a) breach of warranty by
the indemnifying Party contained in the Agreement; (b) breach of the Agreement
or applicable law by such indemnifying Party; (c) negligence or willful
misconduct of the indemnifying Party, its Affiliates or (sub)licensees, or their
respective directors, employees and agents in the performance of the Agreement;
and/or (d) breach of a contractual or fiduciary obligation owed by it to a Third
Party (including misappropriation of trade secrets).

13.2 Indemnification by BMS. Subject to Section 13.4, BMS hereby agrees to
indemnify, defend and hold harmless Exelixis and its directors, employees and
agents from and against any and all Losses to the extent such Losses result from
[ * ] by BMS or its Affiliates, agents or sublicensees, except to the extent
such Losses result from any: (a) breach of warranty by Exelixis contained in the
Agreement; (b) breach of the Agreement or applicable law by Exelixis;
(c) negligence or willful misconduct by Exelixis, its Affiliates or
(sub)licensees, or their respective directors, employees and agents in the
performance of the Agreement; and/or (d) breach of a contractual or fiduciary
obligation owed by Exelixis to a Third Party (including misappropriation of
trade secrets).

13.3 Certain Losses. Any Losses resulting from [ * ] by a Party or its
Affiliates, agents or sublicensees with respect to which neither Party owes an
indemnification obligation under Section 13.1 shall be [ * ], if incurred prior
to [ * ] to which such Loss relates; or (b) [ * ], if incurred after [ * ] to
which such Loss relates.

13.4 Conditions to Indemnification. As used herein, “Indemnitee” shall mean a
party entitled to indemnification under the terms of Sections 13.1 or 13.2. A
condition precedent to each Indemnitee’s right to seek indemnification under
such Sections 13.1 or 13.2 is that such Indemnitee shall:

(a) inform the indemnifying Party under such applicable Section of a Loss as
soon as reasonably practicable after it receives notice of the Loss;

(b) if the indemnifying Party acknowledges that such Loss falls within the scope
of its indemnification obligations hereunder, permit the indemnifying Party to
assume direction and control of the defense, litigation, settlement, appeal or
other disposition of the Loss (including the right to settle the claim solely
for monetary consideration); provided, that the indemnifying Party shall seek
the prior written consent (such consent not to be unreasonably withheld, delayed
or

 

74

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

conditioned) of any such Indemnitee as to any settlement which would materially
diminish or materially adversely affect the scope, exclusivity or duration of
any Patents licensed under this Agreement, would require any payment by such
Indemnitee, would require an admission of legal wrongdoing in any way on the
part of an Indemnitee, or would effect an amendment of this Agreement; and

(c) fully cooperate (including providing access to and copies of pertinent
records and making available for testimony relevant individuals subject to its
control) as reasonably requested by, and at the expense of, the indemnifying
Party in the defense of the Loss.

Provided that an Indemnitee has complied with all of the conditions described in
subsections 13.4(a) – (c), as applicable, the indemnifying Party shall provide
attorneys reasonably acceptable to the Indemnitee to defend against any such
Loss. Subject to the foregoing, an Indemnitee may participate in any proceedings
involving such Loss using attorneys of the Indemnitee’s choice and at the
Indemnitee’s expense. In no event may an Indemnitee settle or compromise any
Loss for which the Indemnitee intends to seek indemnification from the
indemnifying Party hereunder without the prior written consent of the
indemnifying Party (such consent not to be unreasonably withheld, delayed or
conditioned), or the indemnification provided under such Section 13.1 or 13.2 as
to such Loss shall be null and void.

13.5 Limitation of Liability. EXCEPT FOR AMOUNTS PAYABLE TO THIRD PARTIES BY A
PARTY FOR WHICH IT SEEKS REIMBURSEMENT OR INDEMNIFICATION PROTECTION FROM THE
OTHER PARTY PURSUANT TO SECTIONS 13.1 AND 13.2, AND EXCEPT FOR BREACH OF SECTION
10.1 HEREOF, IN NO EVENT SHALL EITHER PARTY, ITS DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS OR AFFILIATES BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, INCIDENTAL,
SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES, WHETHER BASED UPON A
CLAIM OR ACTION OF CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHER
TORT, OR OTHERWISE, ARISING OUT OF THE AGREEMENT, UNLESS SUCH DAMAGES ARE DUE TO
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE LIABLE PARTY (INCLUDING GROSS
NEGLIGENCE OR WILLFUL BREACH WITH RESPECT TO A PARTY’S REPRESENTATIONS AND
WARRANTIES IN ARTICLE 12). FOR CLARITY, THE AMOUNT OF THE UPFRONT PAYMENTS AND
LICENSE FEE PAYMENTS DESCRIBED IN SECTION 8.1 MAY SERVE AS A MEASURE OF A REMEDY
IN THE EVENT OF A BREACH WITH RESPECT TO EXELIXIS’ REPRESENTATIONS AND
WARRANTIES IN ARTICLE 12.

13.6 Collaboration Disclaimer. EXCEPT AS PROVIDED IN ARTICLE 12 ABOVE, BMS
EXPRESSLY DISCLAIMS ANY AND ALL OTHER WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, AND NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF
THIRD PARTIES WITH RESPECT TO ANY COMPOUNDS OR INFORMATION (AND ANY PATENT
RIGHTS OBTAINED THEREON) IDENTIFIED, MADE OR GENERATED BY BMS AS PART OF THE
COLLABORATION OR OTHERWISE MADE AVAILABLE TO EXELIXIS PURSUANT TO THE TERMS OF
THE AGREEMENT. EXCEPT AS PROVIDED IN ARTICLE 12 ABOVE, EXELIXIS EXPRESSLY
DISCLAIMS ANY AND ALL OTHER WARRANTIES OF ANY

 

75

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

KIND, EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, AND NONINFRINGEMENT OF THE INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES WITH RESPECT TO ANY COMPOUNDS OR INFORMATION
(AND ANY PATENT RIGHTS OBTAINED THEREON) IDENTIFIED, MADE OR GENERATED BY
EXELIXIS AS PART OF THE COLLABORATION OR OTHERWISE MADE AVAILABLE TO BMS
PURSUANT TO THE TERMS OF THE AGREEMENT.

 

14. MISCELLANEOUS

14.1 Dispute Resolution. Unless otherwise set forth in this Agreement and
excluding in particular any dispute described in Section 14.3 (which will be
handled exclusively in accordance with Section 14.3), any dispute over matters
within the authority of the JEC pursuant to Article 2 (which will be handled
exclusively in accordance with Section 2.6(c)), and any dispute handled pursuant
to Section 7.1(b)(i)(3), Section 7.5(b), Section 8.11(b) or Section 8.21(b), in
the event of any dispute, controversy or claim arising out of, relating to or in
connection with any provision of the Agreement, the Parties shall try to settle
their differences amicably between themselves first, by referring the disputed
matter to the Party’s respective Executive Officers. Either Party may initiate
such informal dispute resolution by sending written notice of the dispute to the
other Party, and, within [ * ] after such notice, such Executive Officers shall
meet for attempted resolution by good faith negotiations. If such Executive
Officers are unable to resolve such dispute within [ * ] of their first meeting
for such negotiations, either Party may seek to have such dispute resolved in
any U.S. federal or state court of competent jurisdiction and appropriate venue,
provided, that if such suit includes a Third Party claimant or defendant, and
jurisdiction and venue with respect to such Third Party appropriately resides
outside the U.S., then in any other jurisdiction or venue permitted by
applicable law.

14.2 Governing Law. Resolution of all disputes, controversies or claims arising
out of, relating to or in connection with the Agreement or the performance,
enforcement, breach or termination of the Agreement and any remedies relating
thereto, shall be governed by and construed under the substantive laws of the
State of Delaware, without regard to conflicts of law rules.

14.3 Patents and Trademarks; Equitable Relief.

(a) Any dispute, controversy or claim arising out of, relating to or in
connection with: (i) the scope, validity, enforceability or infringement of any
Patent rights covering the research, development, manufacture, use or sale of
any Product; or (ii) any trademark rights related to any Product, shall in each
case be submitted to a court of competent jurisdiction in the territory in which
such Patent or trademark rights were granted or arose.

(b) Any dispute, controversy or claim arising out of, relating to or in
connection with the need to seek preliminary or injunctive measures or other
equitable relief (e.g., in the event of a potential or actual breach of the
confidentiality and non-use provisions in Article 10) need not be resolved
through the procedure described in Section 14.1 but may be immediately brought
in a court of competent jurisdiction.

 

76

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

14.4 Entire Agreement; Amendments. This Agreement sets forth the complete, final
and exclusive agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto and
supersedes and terminates all prior agreements and understandings between the
Parties. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as are set forth herein and therein. No subsequent
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties unless reduced to writing and signed by an authorized officer
of each Party.

14.5 Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the U.S. or
other countries which may be imposed upon or related to Exelixis or BMS from
time to time. Each Party agrees that it shall not export, directly or
indirectly, any technical information acquired from the other Party under this
Agreement or any products using such technical information to a location or in a
manner that at the time of export requires an export license or other
governmental approval, without first obtaining the written consent to do so from
the appropriate agency or other governmental entity.

14.6 Bankruptcy.

(a) All rights and licenses granted under or pursuant to this Agreement,
including amendments hereto, by each Party to the other Party are, for all
purposes of Section 365(n) of Title 11 of the U.S. Code (“Title 11”), licenses
of rights to intellectual property as defined in Title 11. Each Party agrees
during the term of this Agreement to create and maintain current copies or, if
not amenable to copying, detailed descriptions or other appropriate embodiments,
to the extent feasible, of all such intellectual property. If a case is
commenced by or against either Party (the “Bankrupt Party”) under Title 11,
then, unless and until this Agreement is rejected as provided in Title 11, the
Bankrupt Party (in any capacity, including debtor-in-possession) and its
successors and assigns (including a Title 11 Trustee) shall, at the election of
the Bankrupt Party made within sixty (60) days after the commencement of the
case (or, if no such election is made, immediately upon the request of the
non-Bankrupt Party) either (i) perform all of the obligations provided in this
Agreement to be performed by the Bankrupt Party including, where applicable,
providing to the non-Bankrupt Party portions of such intellectual property
(including embodiments thereof) held by the Bankrupt Party and such successors
and assigns or otherwise available to them or (ii) provide to the non-Bankrupt
Party all such intellectual property (including all embodiments thereof) held by
the Bankrupt Party and such successors and assigns or otherwise available to
them.

(b) If a Title 11 case is commenced by or against the Bankrupt Party and this
Agreement is rejected as provided in Title 11 and the non-Bankrupt Party elects
to retain its rights hereunder as provided in Title 11, then the Bankrupt Party
(in any capacity, including debtor-in-possession) and its successors and assigns
(including a Title 11 Trustee) shall provide to the non-Bankrupt Party all such
intellectual property (including all embodiments thereof) held by the Bankrupt
Party and such successors and assigns or otherwise available to them immediately
upon the non-Bankrupt Party’s written request therefor. Whenever the Bankrupt
Party or any of its successors or assigns provides to the non-Bankrupt Party any
of the intellectual property licensed hereunder (or any embodiment thereof)
pursuant to this Section 14.6, the non-Bankrupt Party shall have the right to
perform the obligations of the Bankrupt Party hereunder with respect to such
intellectual property, but neither such provision nor such performance by the
non-Bankrupt Party shall release the Bankrupt Party from any such obligation or
liability for failing to perform it.

 

77

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(c) All rights, powers and remedies of the non-Bankrupt Party provided herein
are in addition to and not in substitution for any and all other rights, powers
and remedies now or hereafter existing at law or in equity (including Title 11)
in the event of the commencement of a Title 11 case by or against the Bankrupt
Party. The non-Bankrupt Party, in addition to the rights, power and remedies
expressly provided herein, shall be entitled to exercise all other such rights
and powers and resort to all other such remedies as may now or hereafter exist
at law or in equity (including under Title 11) in such event. The Parties agree
that they intend the foregoing non-Bankrupt Party rights to extend to the
maximum extent permitted by law and any provisions of applicable contracts with
Third Parties, including for purposes of Title 11, (i) the right of access to
any intellectual property (including all embodiments thereof) of the Bankrupt
Party or any Third Party with whom the Bankrupt Party contracts to perform an
obligation of the Bankrupt Party under this Agreement, and, in the case of the
Third Party, which is necessary for the development, registration and
manufacture of Products and (ii) the right to contract directly with any Third
Party described in (i) in this sentence to complete the contracted work. Any
intellectual property provided pursuant to the provisions of this Section 14.6
shall be subject to the licenses set forth elsewhere in this Agreement and the
payment obligations of this Agreement, which shall be deemed to be royalties for
purposes of Title 11.

14.7 Force Majeure. Each Party shall be excused from the performance of its
obligations under this Agreement to the extent that such performance is
prevented by force majeure (defined below) and the nonperforming Party promptly
provides notice of the prevention to the other Party. Such excuse shall be
continued so long as the condition constituting force majeure continues and the
nonperforming Party takes reasonable efforts to remove the condition. For
purposes of this Agreement, “force majeure” shall include conditions beyond the
control of the Parties, including an act of God, acts of terrorism, voluntary or
involuntary compliance with any regulation, law or order of any government, war,
civil commotion, labor strike or lock-out, epidemic, failure or default of
public utilities or common carriers, destruction of production facilities or
materials by fire, earthquake, storm or like catastrophe. The payment of
invoices due and owing hereunder shall in no event be delayed by the payer
because of a force majeure affecting the payer.

14.8 Notices. Any notices given under this Agreement shall be in writing,
addressed to the Parties at the following addresses, and delivered by person, by
facsimile (with receipt confirmation), or by FedEx or other reputable courier
service. Any such notice shall be deemed to have been given: (a) as of the day
of personal delivery; (b) one (1) day after the date sent by facsimile service;
or (c) on the day of successful delivery to the other Party confirmed by the
courier service. Unless otherwise specified in writing, the mailing addresses of
the Parties shall be as described below.

 

  For Exelixis:    Exelixis, Inc.      249 East Grand Avenue      P.O. Box 511  
   So. San Francisco, CA 94083-0511      Attention: EVP, General Counsel

 

78

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

  With a copy to:    Cooley Godward Kronish LLP      Five Palo Alto Square     
3000 El Camino Real      Palo Alto, CA 94306      Attention: Marya A. Postner,
Esq.   For BMS:    Bristol-Myers Squibb Company      P.O. Box 4000      Route
206 and Province Line Road      Princeton, NJ 08543-4000      Attention: Senior
Vice President, Strategic Transactions Group      Phone: 609-252-5333      Fax:
609-252-7212   With a copy to:    Bristol-Myers Squibb Company      P.O. Box
4000      Route 206 and Province Line Road      Princeton, NJ 08543-4000     
Attention: Vice President and Senior Counsel, Corporate and Business Development
     Phone: 609-252-5328      Fax: 609-252-4232

Furthermore, a copy of any notices required or given under Article 7 of this
Agreement shall also be addressed to the Vice President and Chief Intellectual
Property Counsel of BMS at the address set forth in Section 7.9(f).

14.9 Maintenance of Records Required by Law or Regulation. Each Party shall keep
and maintain all records required by law or regulation with respect to Products
and shall make copies of such records available to the other Party upon request.

14.10 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other
(such consent not to be unreasonably withheld, delayed or conditioned), except a
Party may make such an assignment without the other Party’s consent to an
Affiliate or to a Third Party successor to all or substantially all of the
business of such Party to which this Agreement relates, whether in a merger,
sale of stock, sale of assets or other transaction; provided that any such
permitted successor or assignee of rights and/or obligations hereunder is
obligated, by reason of operation of law or pursuant to a written agreement with
the other Party, to assume performance of this Agreement or such rights and/or
obligations; and provided, further, that if assigned to an Affiliate, the
assigning Party shall remain jointly and severally responsible for the
performance of this Agreement by such Affiliate. Any permitted assignment shall
be binding on the successors of the assigning Party. Any assignment or attempted
assignment by either Party in violation of the terms of this Section 14.10 shall
be null and void and of no legal effect.

14.11 Electronic Data Interchange. If both Parties elect to facilitate business
activities hereunder by electronically sending and receiving data in agreed
formats (also referred to as Electronic Data Interchange or “EDI”) in
substitution for conventional paper-based documents, the terms and conditions of
this Agreement shall apply to such EDI activities.

 

79

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

14.12 Non-Solicitation of Employees. After the Effective Date and during the
term of this Agreement, each Party agrees that neither it nor any of its
divisions, operating groups or Affiliates shall recruit, solicit or induce any
employee of the other Party directly involved in the activities conducted
pursuant to this Agreement to terminate his or her employment with such other
Party and become employed by or consult for such Party, whether or not such
employee is a full-time employee of such other Party, and whether or not such
employment is pursuant to a written agreement or is at-will. For purposes of the
foregoing, “recruit”, “solicit” or “induce” shall not be deemed to mean:
(a) circumstances where an employee of a Party initiates contact with the other
Party or any of its Affiliates with regard to possible employment; or
(b) general solicitations of employment not specifically targeted at employees
of a Party or any of its Affiliates, including responses to general
advertisements.

14.13 Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

14.14 Severability. If any of the provisions of this Agreement are held to be
invalid or unenforceable by any court of competent jurisdiction from which no
appeal can be or is taken, the provision shall be considered severed from this
Agreement and shall not serve to invalidate any remaining provisions hereof. The
Parties shall make a good faith effort to replace any invalid or unenforceable
provision with a valid and enforceable one such that the objectives contemplated
by the Parties when entering this Agreement may be realized.

14.15 No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, excepting only as to an express written and signed waiver as to a
particular matter for a particular period of time.

14.16 Construction of this Agreement. Except where the context otherwise
requires, wherever used, the use of any gender shall be applicable to all
genders, and the word “or” are used in the inclusive sense. When used in this
Agreement, “including” means “including without limitation”. References to
either Party include the successors and permitted assigns of that Party. The
headings of this Agreement are for convenience of reference only and in no way
define, describe, extend or limit the scope or intent of this Agreement or the
intent of any provision contained in this Agreement. The Parties have each
consulted counsel of their choice regarding this Agreement, and, accordingly, no
provisions of this Agreement shall be construed against either Party on the
basis that the Party drafted this Agreement or any provision thereof. If the
terms of this Agreement conflict with the terms of any Exhibit, then the terms
of this Agreement shall govern. The official text of this Agreement and any
Exhibits hereto, any notice given or accounts or statements required by this
Agreement, and any dispute proceeding related to or arising hereunder, shall be
in English. In the event of any dispute concerning the construction or meaning
of this Agreement, reference shall be made only to this Agreement as written in
English and not to any other translation into any other language.

 

80

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

14.17 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be an original and all of which shall
constitute together the same document. Counterparts may be signed and delivered
by facsimile, or electronically in PDF format, each of which shall be binding
when sent.

Signature page follows.

 

81

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their proper officers. The date that this Agreement is signed shall
not be construed to imply that the document was made effective on that date.

 

BRISTOL-MYERS SQUIBB COMPANY     EXELIXIS, INC. By:   /s/ Jeremy Levin     By:  
/s/ George Scangos Title:   Senior Vice President, External Science, Technology
and Licensing     Title:   President & CEO Date:   12/10/2008     Date:  
12/10/2008

 

82

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit 1.40

List of Identified Target(s) for Each Collaboration Compound

[ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit 3.5

List of Priority Documents to be provided to BMS by Exelixis

[ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit 5.4(c)

TERMS OF CO-PROMOTION AGREEMENT

Without limiting the generality of either Party’s rights and obligations
contained in the Agreement, the Co-Promotion Agreement shall, in addition to
such other terms as the Parties may agree and as are customary in an agreement
of that type, include the following terms and conditions, unless otherwise
agreed upon by the Parties:

 

Allocation of Commercial Responsibilities   

Exelixis [ * ] the right or obligation to co-promote a Co-Promotion Product for
[ * ].

 

By [ * ] of each year, the JCC shall decide the [ * ] to be performed by both
Parties during the Fiscal year commencing on January 1 of the following year for
the promotion of the Product in the U.S. based on indication(s) then available
and expected to be available during the forthcoming year for Commercialization
of the Product in the U.S. The [ * ] shall be reviewed and may be modified or
adjusted during such year if both Parties so agree. (For each year, the [ * ]
for that year.)

 

As a fundamental principle of the Co-Promotion in the U.S., Exelixis shall
perform [ * ] [ * ] in each year. Exelixis may phase-in its required number of
representatives by recruiting, hiring and training such representatives over a
period of [ * ] so long as Exelixis maintains, from the time estimated by the
JDC to be [ * ] prior to anticipated approval as set forth in the then-current
U.S. Commercialization Plan, the greater of (x) [ * ] required total
representatives (determined by the JCC) as Exelixis representatives or (y) [ * ]
Exelixis representatives. [ * ] to make up the difference between the above
minimum requirement and Exelixis’ share of the [ * ] during such [ * ] period,
subject to [ * ] to perform such [ * ] with any costs associated with such
performance by [ * ], (with such approval not to be unreasonably withheld). All
Exelixis sales representatives who will be performing sales calls shall [ * ]
Additionally, all Exelixis sales representatives, prior to being assigned by
Exelixis to a Collaboration Product, [ * ] shall be set forth in the
Co-Promotion Agreement), and [ * ] in accordance with applicable U.S. laws and
regulations. All Exelixis and BMS sales representatives shall be [ * ] relevant
to the Product.

 

Pre-approval, BMS shall provide initial sales training on the Product for the
Exelixis sales representatives who will be performing sales calls in the U.S.
Following such initial training, any subsequent training of Exelixis sales
representatives shall be made available by [ * ] on the Product.

 

With respect to marketing activities in the Profit-Share markets, the Parties
shall work via the JCC to discuss positioning, branding, core messaging,
distribution channel strategy, development strategy, competitive strategy,
target selection, opinion leader development and investor and press relations.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Co-Promotion Agreement   

The Co-Promotion Agreement will be negotiated [ * ]. The parties recognize that
a [ * ]. The Co-Promotion agreement shall be limited to commercialization in the
United States and shall be consistent with the Agreement and rights granted to
the JCC, JDC, JFC and JEC in the Agreement.

 

In the Co-Promotion Agreement, the Parties shall jointly establish detailing
thresholds, measures of sales performance consistent with internal company
metrics and Net Sales and through a well established third party sales reporting
entity, value of each detail for profit calculation purposes, and shortfall
provisions (e.g., [ * ], etc.) in the definitive Co-Promotion Agreement. The
Parties shall decide in the Co-Promotion agreement on the general [ * ] for each
Party to [ * ].

Breach   

The Parties shall jointly establish standards and consequences for material
breach of the co-promotion obligations (e.g., the threshold of material breach
and remedies therefor, including without limitation the possibility of
termination of the breaching Party’s co-promotion right, etc.) set forth in the
definitive Co-Promotion Agreement.

 

Without limiting the foregoing, in the event that a Party does not provide at
least [ * ] for any [ * ] with respect to a Co-Promotion Product, then the other
Party shall have the right to assume all Commercialization responsibilities with
respect to such Co-Promotion Product.

Use of Contractors    Only during the first [ * ] post [ * ], in order to reach
Exelixis’ [ * ] threshold of representatives. Also, if such other Party [ * ],
then a contract sales organization may be used and the expenses incurred by such
other Party for such activities shall be [ * ]. Change of Control    In the
event of a Change of Control transaction in which Exelixis is acquired by a
Qualifying Oncology Company (defined below), BMS shall have the right to assume
all Commercialization responsibilities with respect to the Co-Promotion Product.
In addition, the Parties shall implement modifications to the committee
structure with respect to any Co-Promotion Product to ensure that competitively
sensitive information of either Party with respect to other oncology products
controlled by such Party is not compromised. A “Qualifying Oncology Company”
means any company that owns one or more products that: (a) [ * ]; or (b) [ * ].

 

2

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit 7.1(b)(i)

Exelixis Marks

[ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit 7.10(a)

184 Patents

 

Application No.

  

Filing Date

  

Exelixis Docket No.

[ * ]    [ * ]    [ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit 7.10(b)

281 Patents

 

Application No.

  

Filing Date

  

Exelixis Docket No.

[ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ] [ * ]    [ * ]    [ * ]

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit 11.5

 

LOGO [g29121g33d18.jpg]    LOGO [g29121g49n30.jpg]

Bristol-Myers Squibb and Exelixis Enter Global Collaboration on

Two Novel Cancer Programs

Programs include XL184, a Phase III inhibitor of MET, VEGFR2 and RET,

and XL281, a Phase I Inhibitor of RAF Kinase

PRINCETON, New Jersey, and SOUTH SAN FRANCISCO, California – December XX, 2008 –
Bristol-Myers Squibb Company (NYSE: BMY) and Exelixis, Inc. (Nasdaq:EXEL) today
announced a global collaboration covering two novel cancer programs: Exelixis’
XL184, a small molecule inhibitor of MET, VEGFR2 and RET, which is currently in
Phase III development for medullary thyroid cancer, and its associated
development program; and Exelixis’ XL281, a small molecule inhibitor of RAF
kinase, which is currently in Phase I development for the treatment of patients
with advanced solid tumor malignancies, and its associated development program.

Under the terms of the collaboration, Bristol-Myers Squibb agreed to pay
Exelixis an upfront cash payment of $195 million for the development and
commercialization rights to both programs and to make additional license
payments of $45 million in 2009.

The companies have agreed to co-develop XL184. Exelixis will have the option to
co-promote XL184 in the United States. The companies will share worldwide
development costs and commercial profits on XL184 in the United States. Exelixis
will be eligible to receive sales performance milestones of up to $150 million
and royalties on sales outside the United States. The clinical development of
XL184 will be directed by a joint committee. It is anticipated that Exelixis
will conduct a significant portion of clinical development activities through
2010. Exelixis may opt out of the co-development for XL184 in the United States,
in which case Exelixis would instead be eligible to receive development and
regulatory milestones of up to $295 million, royalties on XL184 product sales
worldwide, and sales performance milestones.

Bristol-Myers Squibb will receive an exclusive worldwide license to develop and
commercialize XL281. Bristol-Myers Squibb will be responsible for funding all
future development. Exelixis is eligible for development and regulatory
milestones of up to $315 million, sales performance milestones of up to $150
million and royalties on worldwide sales of XL281.

“For nearly a decade, the foundation for our close collaborations with Exelixis
has been a commitment to discover and develop new medicines to help patients
prevail over serious disease,” said Elliott Sigal, M.D., Ph.D., executive vice
president, chief scientific officer, and president, Research and Development of
Bristol-Myers Squibb. “XL184 and XL281 represent significant new opportunities
to inhibit the progression of many different tumor types.

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

This agreement represents the next pearl in our on-going String of Pearls
initiative, designed to accelerate our company’s strategy to transform into a
BioPharma leader by blending external scientific innovation with our own
internal research and development expertise. Together with Exelixis, we intend
to fully explore how these compounds can potentially extend the treatment
options of patients with cancer.”

“There have been many attempts to blend the best of big pharma with the best of
biotech, and over the years Exelixis and Bristol-Myers Squibb have learned how
to do just that. This new collaboration maximizes the capabilities and strengths
of each partner and sets the stage for the aggressive development of XL184 and
XL281. The collaboration provides the development programs with appropriate
resources and positions both compounds to be developed to their full potential
in indications with significant commercial potential,” said George Scangos,
president and chief executive officer of Exelixis. “Exelixis and Bristol-Myers
Squibb are working toward a shared vision of maximizing the potential of these
compounds to benefit patients who suffer from numerous types of cancer.”

XL184 provides a novel approach to the treatment of a variety of solid tumors
where signaling through MET, VEGFR2 or RET plays an important role in
dysregulated tumor growth and progression. XL184 has recently begun a Phase III
clinical trials in medullary thyroid cancer, a disease in which RET mutations
are found in a large proportion of patients. In addition, clinical trials to
exploit the MET and VEGFR2 targeting of XL184 are ongoing in patients with
non-small cell lung cancer and glioblastoma. Preclinically, XL184 also exhibits
inhibitory activity for MET and VEGFR2 in a variety of breast, colon and brain
tumor models.

XL281 is a novel small molecule designed to selectively inhibit RAF kinase,
which lies immediately downstream of RAS and is a key component of the
RAS/RAF/MEK/ERK kinase signaling pathway. The RAS/RAF/MEK/ERK pathway plays a
key role in the transmission of growth-promoting signals downstream of receptor
tyrosine kinases. Dysregulation of this pathway plays a pivotal role in the
progression of many human tumors, and inhibition of the pathway may be useful in
the treatment of cancer. Phase I trials with this molecule are underway in order
to select a dose and schedule for Phase II disease-directed trials.

The effectiveness of the agreement is subject to antitrust clearance under the
Hart-Scott-Rodino Antitrust Improvements Act and other customary regulatory
approvals.

About Bristol-Myers Squibb

Bristol-Myers Squibb is a global biopharmaceutical company whose mission is to
extend and enhance human life. For more information visit www.bms.com.

 

2

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

About Exelixis

Exelixis, Inc. is a development-stage biotechnology company dedicated to the
discovery and development of novel small molecule therapeutics for the treatment
of cancer and other serious diseases. The company is leveraging its fully
integrated drug discovery platform to fuel the growth of its development
pipeline, which is primarily focused on cancer. Currently, Exelixis’ broad
product pipeline includes investigational compounds in Phase III, Phase II and
Phase I clinical development. Exelixis has established strategic corporate
alliances with major pharmaceutical and biotechnology companies, including
Bristol-Myers Squibb, GlaxoSmithKline, Genentech, Wyeth Pharmaceuticals and
Daiichi-Sankyo. For more information, please visit the company’s website at
http://www.exelixis.com.

Exelixis Forward-Looking Statements

This press release contains forward-looking statements by Exelixis, including,
without limitation, statements related to the anticipated closing and Exelixis’
receipt of an upfront cash payment from Bristol-Myers Squibb; potential license
and milestone payments by Bristol-Myers Squibb to Exelixis; the companies’ plan
to share development costs and commercial profits for XL184 in the United
States; Exelixis’ potential receipt of royalties for XL184 products sales;
Exelixis’ right to opt out of the co-development and co-promotion of XL184 in
the United States and the related impact on potential royalties and milestones;
Exelixis’ potential receipt of development, regulatory and sales milestones and
royalties on worldwide sales of XL281; and the future funding, development path
and commercial and therapeutic potential of XL184 and XL281 and associated
compounds. Words such as “will,” “plan,” “eligible,” “may,” “shall,” “intend,”
“potential,” “positions” and similar expressions are intended to identify
forward-looking statements. These forward-looking statements are based upon
Exelixis’ current plans, assumptions, beliefs and expectations. Forward-looking
statements involve risks and uncertainties. Exelixis’ actual results and the
timing of events could differ materially from those anticipated in such
forward-looking statements as a result of these risks and uncertainties, which
include, without limitation, risks related to the potential failure of XL184 and
XL281 to demonstrate safety and efficacy in clinical testing; the therapeutic
and commercial value of XL184 and XL281; the uncertainty of the FDA approval
process; market competition; and risks related to Exelixis’ dependence on its
relationship with Bristol-Myers Squibb. These and other risk factors are
discussed under “Risk Factors” and elsewhere in Exelixis’ quarterly report on
Form 10-Q for the quarter ended September 26, 2008 and Exelixis’ other filings
with the Securities and Exchange Commission. Exelixis expressly disclaims any
duty, obligation or undertaking to release publicly any updates or revisions to
any forward-looking statements contained herein to reflect any change in
Exelixis’ expectations with regard thereto or any change in events, conditions
or circumstances on which any such statements are based.

Bristol-Myers Squibb Forward-Looking Statements

This press release contains “forward-looking statements” as that term is defined
in the Private Securities Litigation Reform Act of 1995, regarding the research,
development and commercialization of pharmaceutical products. Such
forward-looking statements are based on current expectations and involve
inherent risks and uncertainties, including factors that could delay, divert or
change any of them, and could cause actual outcomes and results to differ
materially from current expectations. No forward-looking statement can be
guaranteed. Among other risks, there can be no guarantee that the clinical
trials described in this release will support a regulatory filing or that the
products described in this release will receive regulatory approval. There can
be no assurance that if approved, the products will be commercially successful.
Forward-looking statements in the press release should be evaluated together
with the many uncertainties that affect Bristol-Myers Squibb’s business,
particularly those identified in the cautionary factors discussion in
Bristol-Myers Squibb’s Annual Report on Form 10-K for the year ended
December 31, 2007, its Quarterly Reports on Form 10-Q, and Current Reports on
Form 8-K. Bristol-Myers Squibb undertakes no obligation to publicly update any
forward-looking statement, whether as a result of new information, future
events, or otherwise.

 

Bristol-Myers Squibb Company    Exelixis Media    Media Jennifer Fron Mauer,
609-252-6579    Soleil Harrison, 650-837-7012 jennifer.mauer@bms.com   
cbutler@exelixis.com or    or Investors    Investors John Elicker, 212-546-3775
   Charles Butler, 650-837-7277 john.elicker@bms.com    cbutler@exelixis.com

###

 

3

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.